EXECUTION VERSION


Exhibit 10.2

RECEIVABLES FINANCING AGREEMENT


Dated as of June 15, 2015


by and among


NUSTAR FINANCE LLC,
as Borrower,


THE PERSONS FROM TIME TO TIME PARTY HERETO,
as Lenders and as Group Agents,


PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent,


and


NUSTAR ENERGY L.P.,
as initial Servicer




--------------------------------------------------------------------------------



PNC CAPITAL MARKETS LLC,
as Structuring Agent








--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page



ARTICLE I
DEFINITIONS
1


SECTION 1.01.
Certain Defined Terms
1


SECTION 1.02.
Other Interpretive Matters
29


 
 
 
ARTICLE II
TERMS OF THE LOANS
30


SECTION 2.01.
Loan Facility
30


SECTION 2.02.
Making Loans; Repayment of Loans
30


SECTION 2.03.
Interest and Fees
33


SECTION 2.04.
Records of Loans
33


 
 
 
ARTICLE III
[RESERVED]
34


 
 
 
ARTICLE IV
SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS
34


SECTION 4.01.
Settlement Procedures
34


SECTION 4.02.
Payments and Computations, Etc.
37


 
 
 
ARTICLE V
INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND SECURITY INTEREST
37


SECTION 5.01.
Increased Costs
37


SECTION 5.02.
Funding Losses
38


SECTION 5.03.
Taxes
39


SECTION 5.04.
Inability to Determine LMIR; Change in Legality
43


SECTION 5.05.
Security Interest
44


 
 
 
ARTICLE VI
CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS
45


SECTION 6.01.
Conditions Precedent to Effectiveness and the Initial Credit Extension
45


SECTION 6.02.
Conditions Precedent to All Credit Extensions
45


SECTION 6.03.
Conditions Precedent to All Reinvestments
45


 
 
 
ARTICLE VII
REPRESENTATIONS AND WARRANTIES
46


SECTION 7.01.
Representations and Warranties of the Borrower
46


SECTION 7.02.
Representations and Warranties of the Servicer
51


 
 
 
ARTICLE VIII
COVENANTS
55


SECTION 8.01.
Covenants of the Borrower
55


SECTION 8.02.
Covenants of the Servicer
64


SECTION 8.03.
Separate Existence of the Borrower
71


 
 
 
ARTICLE IX
ADMINISTRATION AND COLLECTION OF RECEIVABLES
74


SECTION 9.01.
Appointment of the Servicer
74




 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



SECTION 9.02.
Duties of the Servicer
75


SECTION 9.03.
Lock-Box Account Arrangements
76


SECTION 9.04.
Enforcement Rights
76


SECTION 9.05.
Responsibilities of the Borrower
78


SECTION 9.06.
Servicing Fee
78


 
 
 
ARTICLE X
EVENTS OF DEFAULT
78


SECTION 10.01.
Events of Default
78


 
 
 
ARTICLE XI
THE ADMINISTRATIVE AGENT
82


SECTION 11.01.
Authorization and Action
82


SECTION 11.02.
Administrative Agent's Reliance, Etc.
82


SECTION 11.03.
Administrative Agent and Affiliates
83


SECTION 11.04.
Indemnification of Administrative Agent
83


SECTION 11.05.
Delegation of Duties
83


SECTION 11.06.
Action or Inaction by Administrative Agent
83


SECTION 11.07.
Notice of Events of Default; Action by Administrative Agent
84


SECTION 11.08.
Non-Reliance on Administrative Agent and Other Parties
84


SECTION 11.09.
Successor Administrative Agent
84


SECTION 11.10.
Structuring Agent
85


 
 
 
ARTICLE XII
THE GROUP AGENTS
85


SECTION 12.01.
Authorization and Action
85


SECTION 12.02.
Group Agent's Reliance, Etc.
85


SECTION 12.03.
Group Agent and Affiliates
86


SECTION 12.04.
Indemnification of Group Agents
86


SECTION 12.05.
Delegation of Duties
86


SECTION 12.06.
Notice of Events of Default
86


SECTION 12.07.
Non-Reliance on Group Agent and Other Parties
87


SECTION 12.08.
Successor Group Agent
87


SECTION 12.09.
Reliance on Group Agent
87


 
 
 
ARTICLE XIII
INDEMNIFICATION
88


SECTION 13.01.
Indemnities by the Borrower
88


SECTION 13.02.
Indemnification by the Servicer
90


 
 
 
ARTICLE XIV
MISCELLANEOUS
91


SECTION 14.01.
Amendments, Etc.
91


SECTION 14.02.
Notices, Etc.
92


SECTION 14.03.
Assignability; Addition of Lenders
92


SECTION 14.04.
Costs and Expenses
97




 
ii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



SECTION 14.05.
No Proceedings; Limitation on Payments
97


SECTION 14.06.
Confidentiality
98


SECTION 14.07.
GOVERNING LAW
99


SECTION 14.08.
Execution in Counterparts
100


SECTION 14.09.
Integration; Binding Effect; Survival of Termination
100


SECTION 14.10.
CONSENT TO JURISDICTION
100


SECTION 14.11.
WAIVER OF JURY TRIAL
100


SECTION 14.12.
Ratable Payments
101


SECTION 14.13.
Limitation of Liability
101


SECTION 14.14.
Intent of the Parties
101


SECTION 14.15.
USA Patriot Act
102


SECTION 14.16.
Right of Setoff
102


SECTION 14.17.
Severability
102


SECTION 14.18.
Mutual Negotiations
102


SECTION 14.19.
Captions and Cross References
102




 
iii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



EXHIBITS


EXHIBIT A        –    Form of Loan Request
EXHIBIT B        –    Form of Assignment and Acceptance Agreement
EXHIBIT C        –    Form of Assumption Agreement
EXHIBIT D        –    Form of Weekly Report
EXHIBIT E        –    Form of Information Package
EXHIBIT F        –    Form of Compliance Certificate



SCHEDULES


SCHEDULE I        –    Commitments
SCHEDULE II    –    Lock-Boxes, Lock-Box Accounts and Lock-Box Banks
SCHEDULE III    –    Notice Addresses



 
iv
 




--------------------------------------------------------------------------------




This RECEIVABLES FINANCING AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
June 15, 2015 by and among the following parties:
(i)    NUSTAR FINANCE LLC, a Delaware limited liability company, as Borrower
(together with its successors and assigns, the “Borrower”);
(ii)    the Persons from time to time party hereto as Lenders and as Group
Agents;
(iii)    PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Administrative Agent; and
(iv)    NUSTAR ENERGY L.P., a Delaware limited partnership (“NuStar”), as
initial Servicer (in such capacity, together with its successors and assigns in
such capacity, the “Servicer”).
PRELIMINARY STATEMENTS
The Borrower has acquired, and will acquire from time to time, Receivables from
the Originators pursuant to the Purchase and Sale Agreement. The Borrower has
requested that the Lenders make Loans from time to time to the Borrower, on the
terms, and subject to the conditions set forth herein, secured by, among other
things, the Receivables.
In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“AAA Eligible Foreign Obligor” means an Eligible Foreign Obligor that is
organized in, and whose principal place of business is in, a country that has a
long-term sovereign foreign-currency rating of at least “AAA” by S&P or “Aaa” by
Moody’s.
“AAA Eligible Foreign Obligor Group” means, at any time of determination, all
AAA Eligible Foreign Obligors at such time.
“AA Eligible Foreign Obligor” means an Eligible Foreign Obligor, that is not a
AAA Eligible Foreign Obligor, that is organized in, and whose principal place of
business is in, a country that has a long-term sovereign foreign-currency rating
of at least “AA” by S&P or “Aa2” by Moody’s.
“AA Eligible Foreign Obligor Group” means, at any time of determination, all AA
Eligible Foreign Obligors at such time.




--------------------------------------------------------------------------------




“A Eligible Foreign Obligor” means an Eligible Foreign Obligor, that is neither
a AAA Eligible Foreign Obligor nor a AA Eligible Foreign Obligor that is
organized in, and whose principal place of business is in, a country that has a
long-term sovereign foreign-currency rating of at least “A” by S&P or “A2” by
Moody’s.
“A Eligible Foreign Obligor Group” means, at any time of determination, all A
Eligible Foreign Obligors at such time.
“Administrative Agent” means PNC, in its capacity as contractual representative
for the Credit Parties, and any successor thereto in such capacity appointed
pursuant to Article XI.
“Adverse Claim” means any Lien other than Permitted Liens; it being understood
that any Lien in favor of, or assigned to, the Administrative Agent (for the
benefit of the Secured Parties) shall not constitute an Adverse Claim.
“Advisors” has the meaning set forth in Section 14.06(c).
“Affected Person” means each Credit Party, each Program Support Provider, and
each Liquidity Agent.
“Affiliate” means, as to any Person: (a) any Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or (b) who is a director or officer: (i) of such Person or (ii) of
any Person described in clause (a), except that, in the case of each Conduit
Lender, Affiliate shall mean the holder(s) of its Capital Stock or membership
interests, as the case may be. For purposes of this definition, control of a
Person shall mean the power, direct or indirect: (x) to vote 25% or more of the
securities having ordinary voting power for the election of directors or
managers of such Person or (y) to direct or cause the direction of the
management and policies of such Person, in either case whether by ownership of
securities, contract, proxy or otherwise.
“Affiliate Collections” means, with respect to any Affiliate Receivable: (a) all
funds that are received by any Affiliate of NuStar in payment of any amounts
owed in respect of such Affiliate Receivable (including purchase price, finance
charges, interest and all other charges), or applied to amounts owed in respect
of such Affiliate Receivable (including insurance payments and net proceeds of
the sale or other disposition of repossessed goods or other collateral or
property of the related obligor or any other Person directly or indirectly
liable for the payment of such Affiliate Receivable and available to be applied
thereon) and (b) all other proceeds of such Affiliate Receivable.
“Affiliate Receivable” means any indebtedness and other obligations owed to any
Person that is an Affiliate of NuStar, arising in connection with the sale of
goods or for services rendered, and includes, without limitation, the obligation
to pay any finance charges, fees and other charges with respect thereto;
provided, however, that Affiliate Receivable shall exclude all Pool Receivables.
“Aggregate Capital” means, at any time of determination, the aggregate
outstanding Capital of all Lenders at such time.

 
2
 

 



--------------------------------------------------------------------------------




“Aggregate Contra Account Amount” means, at any time of determination, the
aggregate Contra Account Amount of all Obligors at such time.
“Aggregate Interest” means, at any time of determination, the aggregate accrued
and unpaid Interest on the Loans of all Lenders at such time.
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Anti-Terrorism Laws” means any Applicable Law relating to terrorism, trade
sanctions programs and embargoes, import/export licensing, money laundering or
bribery, and any regulation, order, or directive promulgated, issued or enforced
pursuant to such Applicable Laws, all as amended, supplemented or replaced from
time to time.
“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, constitution, ordinance, rule, regulation, ordinance,
requirement, restriction, permit, executive order, certificate, decision,
directive or order of any Governmental Authority applicable to such Person or
any of its property and (y) all judgments, injunctions, orders, writs, decrees
and awards of all courts and arbitrators in proceedings or actions in which such
Person is a party or by which any of its property is bound. For the avoidance of
doubt, FATCA shall constitute an “Applicable Law” for all purposes of this
Agreement.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or any
Affiliate of any entity that administers or manages a Lender.
“Assignment and Acceptance Agreement” means an assignment and acceptance
agreement entered into by a Committed Lender, an Eligible Assignee, such
Committed Lender’s Group Agent and the Administrative Agent, and, if required,
the Borrower, pursuant to which such Eligible Assignee may become a party to
this Agreement, in substantially the form of Exhibit B hereto.
“Assumption Agreement” has the meaning set forth in Section 14.03(i).
“Attorney Costs” means and includes, (i) with respect to the Credit Parties, all
reasonable and properly documented fees, costs, expenses and disbursements of
any single law firm for the Credit Parties and their respective Affiliates taken
as a whole and, in the case of any conflict of interest, one additional counsel
to each group of affected Credit Parties similarly situated taken as a whole;
and (ii) with respect to the Originators, all reasonable and properly documented
fees, costs, expenses and disbursements of any single law firm for the
Originators and their respective Affiliates taken as a whole and, in the case of
any conflict of interest, one additional counsel to each group of affected
Originators similarly situated taken as a whole.
“Bank Rate” for any Portion of Capital funded by any Lender on any day, means an
interest rate per annum equal to (a) LMIR for such Lender on such day or (b) if
the Base Rate is applicable to such Lender pursuant to Section 5.04, the Base
Rate for such Lender on such day; provided, however, that the “Bank Rate” for
any day while an Event of Default has occurred and is continuing

 
3
 

 



--------------------------------------------------------------------------------




shall be an interest rate equal to the sum of 2.00% per annum plus the greater
of (i) the Base Rate for such Lender on such day and (ii) LMIR for such Lender
on such day.
“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.
“Base Rate” means, for any day and any Lender, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate shall be at all times
equal to the greater of:
(a)    the rate of interest in effect for such day as publicly announced from
time to time by the applicable Group Agent or its Affiliate as its “reference
rate” or “prime rate”, as applicable. Such “reference rate” or “prime rate” is
set by the applicable Group Agent or its Affiliate based upon various factors,
including such Person’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above or below such announced rate, and is not
necessarily the lowest rate charged to any customer; and
(b)    0.50% per annum above the latest Federal Funds Rate.
“BBB Eligible Foreign Obligor” means an Eligible Foreign Obligor, that is none
of a AAA Eligible Foreign Obligor, a AA Eligible Foreign Obligor or an A
Eligible Foreign Obligor, that is organized in, and whose principal place of
business is in, a country that has a long-term sovereign foreign-currency rating
of at least “BBB-” by S&P or “Ba1” by Moody’s.
“BBB Eligible Foreign Obligor Group” means, at any time of determination, all
BBB Eligible Foreign Obligors at such time.
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition.
“Borrower” has the meaning specified in the preamble to this Agreement.
“Borrower Indemnified Amounts” has the meaning set forth in Section 13.01(a).
“Borrower Indemnified Party” has the meaning set forth in Section 13.01(a).
“Borrower Obligations” means all present and future indebtedness, reimbursement
obligations, and other liabilities and obligations (howsoever created, arising
or evidenced, whether direct or indirect, absolute or contingent, or due or to
become due) of the Borrower to any Credit Party, Borrower Indemnified Party
and/or any Affected Person, arising under or in connection with this Agreement
or any other Transaction Document or the transactions contemplated hereby or
thereby, and shall include, without limitation, all Capital and Interest on the
Loans, all Fees and all other amounts due or to become due under the Transaction
Documents (whether in respect of fees,

 
4
 

 



--------------------------------------------------------------------------------




costs, expenses, indemnifications or otherwise), including, without limitation,
interest, fees and other obligations that accrue after the commencement of any
Insolvency Proceeding with respect to the Borrower (in each case whether or not
allowed as a claim in such proceeding).
“Borrower’s Net Worth” means, at any time of determination, an amount equal to
(i) the Outstanding Balance of all Pool Receivables at such time, minus (ii) the
sum of (A) the Aggregate Capital at such time, plus (B) the Aggregate Interest
at such time, plus (C) the aggregate accrued and unpaid Fees at such time, plus
(D) the aggregate outstanding principal balance of all Subordinated Notes at
such time, plus (E) the aggregate accrued and unpaid interest on all
Subordinated Notes at such time, plus (F) without duplication, the aggregate
accrued and unpaid other Borrower Obligations at such time.
“Borrowing Base” means, at any time of determination, the amount equal to (a)
the Net Receivables Pool Balance at such time, minus (b) the Total Reserves at
such time.
“Borrowing Base Deficit” means, at any time of determination, the amount, if
any, by which (a) the Aggregate Capital at such time, exceeds (b) the lesser of
(i) the Borrowing Base at such time and (ii) the Facility Limit at such time.
“Breakage Fee” means (i) for any Interest Period for which Interest is computed
by reference to the CP Rate and a reduction of Capital is made for any reason on
any day other than a Settlement Date or pursuant to Section 2.02(d) or (ii) to
the extent that the Borrower shall for any reason, fail to borrow on the date
specified by the Borrower in connection with any request for funding pursuant to
Article II of this Agreement, the amount, if any, by which (A) the additional
Interest (calculated without taking into account any Breakage Fee or any
shortened duration of such Interest Period pursuant to the definition thereof)
which would have accrued during such Interest Period (or, in the case of clause
(i) above, until the maturity of the underlying Note) on the reductions of
Capital relating to such Interest Period had such reductions not been made (or,
in the case of clause (ii) above, the amounts so failed to be borrowed or
accepted in connection with any such request for funding by the Borrower),
exceeds (B) the income, if any, received by the applicable Lender from the
investment of the proceeds of such reductions of Capital (or such amounts failed
to be borrowed by the Borrower). A certificate as to the amount of any Breakage
Fee (including the computation of such amount) shall be submitted by the
affected Lender (or applicable Group Agent on its behalf) to the Borrower and
shall be conclusive and binding for all purposes, absent manifest error.
“Business Day” means any day (other than a Saturday or Sunday) on which: (a)
banks are not authorized or required to close in San Antonio, Texas, Pittsburgh,
Pennsylvania, or New York City, New York and (b) if this definition of “Business
Day” is utilized in connection with LMIR, dealings are carried out in the London
interbank market.
“Capital” means, with respect to any Lender, the aggregate amounts paid to, or
on behalf of, the Borrower in connection with all Loans made by such Lender
pursuant to Article II, as reduced from time to time by Collections distributed
and applied on account of such Capital pursuant to Section 4.01 and by
prepayments of Capital made pursuant to Section 2.02(d) and (f); provided, that
if such Capital shall have been reduced by any distribution and thereafter all
or a portion of

 
5
 

 



--------------------------------------------------------------------------------




such distribution is rescinded or must otherwise be returned for any reason,
such Capital shall be increased by the amount of such rescinded or returned
distribution as though it had not been made.
“Capital Stock” means, with respect to any Person, any and all common shares,
preferred shares, interests, participations, rights in or other equivalents
(however designated) of such Person’s capital stock, partnership interests,
limited liability company interests, membership interests or other equivalent
interests and any rights (other than debt securities convertible into or
exchangeable for capital stock), warrants or options exchangeable for or
convertible into such capital stock or other equity interests.
“Change in Control” means the occurrence of any of the following:
(a)    NuStar Logistics ceases to own, directly, 100% of the issued and
outstanding Capital Stock and all other equity interests of the Borrower free
and clear of all Adverse Claims;
(b)    NuStar ceases to own, directly or indirectly, 100% of the issued and
outstanding Capital Stock, membership interests or other equity interests of any
Originator;
(c)    any Subordinated Note shall at any time cease to be owned by an
Originator, free and clear of all Adverse Claims; or
(d)    with respect to NuStar:
(i)    100% (and not less than 100%) of the issued and outstanding Capital Stock
of the general partner of NuStar Logistics shall cease to be owned in the
aggregate, directly or indirectly, by NuStar;
(ii)    100% (and not less than 100%) of the limited partnership interests of
NuStar Logistics shall cease to be owned in the aggregate, directly or
indirectly, by NuStar; or
(iii)    the occurrence of any transaction that results in any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act)
other than a Permitted Holder becoming the Beneficial Owner, directly or
indirectly, of more than 50% of the general partner interests in NuStar.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the official
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or

 
6
 

 



--------------------------------------------------------------------------------




similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to the agreements reached by the Basel Committee on Banking
Supervision in “Basel III: A Global Regulatory Framework for More Resilient
Banks and Banking Systems” (as amended, supplemented or otherwise modified or
replaced from time to time), shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
“Closing Date” means June 15, 2015.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Collateral” has the meaning set forth in Section 5.05(a).
“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by any Originator, the Borrower, the Servicer or any other Person on
their behalf in payment of any amounts owed in respect of such Pool Receivable
(including purchase price, finance charges, interest and all other charges), or
applied to amounts owed in respect of such Pool Receivable (including insurance
payments and net proceeds of the sale or other disposition of repossessed goods
or other collateral or property of the related Obligor or any other Person
directly or indirectly liable for the payment of such Pool Receivable and
available to be applied thereon), (b) all Deemed Collections, (c) all proceeds
of all Related Security with respect to such Pool Receivable and (d) all other
proceeds of such Pool Receivable.
“Commitment” means, with respect to any Committed Lender (including a Related
Committed Lender), the maximum aggregate amount which such Person is obligated
to lend or pay hereunder on account of all Loans, on a combined basis, as set
forth on Schedule I or in the Assignment and Acceptance Agreement, Assumption
Agreement or other agreement pursuant to which it became a Lender, as such
amount may be modified in connection with any subsequent assignment pursuant to
Section 14.03 or in connection with a reduction in the Facility Limit pursuant
to Section 2.02(e). If the context so requires, “Commitment” also refers to a
Committed Lender’s obligation to make Loans hereunder in accordance with this
Agreement.
“Committed Lenders” means PNC and each other Person that is or becomes a party
to this Agreement in the capacity of a “Committed Lender”.
“Concentration Percentage” means (i) for any Group A Obligor, 17.50%, (ii) for
any Group B Obligor, 15.00%, (iii) for any Group C Obligor, 12.50% and (iv) for
any Group D Obligor, 3.00%.
“Concentration Reserve Percentage” means, at any time of determination, the
largest of: (a) the sum of the four (4) largest Obligor Percentages of the Group
D Obligors, (b) the sum of the two (2) largest Obligor Percentages of the Group
C Obligors, (c) the largest Obligor Percentage of the Group B Obligors and (d)
16.0%.
“Conduit Lender” means each commercial paper conduit that is or becomes a party
to this Agreement in the capacity of a “Conduit Lender”.

 
7
 

 



--------------------------------------------------------------------------------




“Contra Account Amount” means, at any time of determination and with respect to
any Obligor, an amount equal to (i) at any time prior to the occurrence of a
Level 1 Ratings Event (a) if such Obligor has a formal netting arrangement with
any Originator or any of its Affiliates (to the extent such arrangement permits
such Obligor or any of its Affiliates to offset amounts owed in respect of
Receivables against amounts owed by an Originator or an Affiliate of any
Originator to such Obligor or any of its Affiliates), the lesser of (I) the
Contra Amount at such time with respect to such Obligor and (II) the Outstanding
Balance of all Pool Receivables, the Obligor of which is such Obligor or (b) if
neither such Obligor nor any of its Affiliates has a formal netting arrangement
with any Originator or any of its Affiliates, zero ($0) and (ii) at any time on
or after the occurrence of a Level 1 Ratings Event, the lesser of (a) the Contra
Amount at such time with respect to such Obligor, if any, and (b) the
Outstanding Balance of all Pool Receivables, the Obligor of which is such
Obligor.
“Contra Amount” means at any time of determination and with respect to any
Obligor, the aggregate amounts of indebtedness and other obligations owed to
such Obligor and its Affiliates by any Originator or any of its Affiliates,
including, without limitation, any such indebtedness or obligations arising in
connection with the sale of goods or rendering of services by such Obligor or
its Affiliates to any Originator or any of its Affiliates.
“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.
“Contract Amendment Conditions” means with respect to any amendment,
modification or waiver of any Contract, the satisfaction of the following
conditions: (i) such action shall not, and shall not be deemed to, change the
number of days any Pool Receivable has remained unpaid from the date of the
original due date related to such Pool Receivable, (ii) such action shall not
alter the status of such Pool Receivable as a Delinquent Receivable or a
Defaulted Receivable (if such status is applicable to such Receivable prior to
such action) or limit the rights of any Secured Party under this Agreement or
any other Transaction Document, (iii) such action shall not reduce the
Outstanding Balance of any Pool Receivable, (iv) such action shall not amend,
modify or waive the terms of any invoice with respect to any Pool Receivable and
(v) such action shall not have a material adverse effect on any Pool Receivable.
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with NuStar GP, LLC or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.
“Covered Entity” means (a) each of Borrower, the Servicer, the Performance
Guarantor, each Originator, the Parent and each of Parent’s Subsidiaries and (b)
each Person that, directly or indirectly, is in control of a Person described in
clause (a) above. For purposes of this definition, control of a Person shall
mean the direct or indirect (x) ownership of, or power to vote, 25% or more of
the issued and outstanding equity interests having ordinary voting power for the
election of directors of such Person or other Persons performing similar
functions for such Person, or (y)

 
8
 

 



--------------------------------------------------------------------------------




power to direct or cause the direction of the management and policies of such
Person whether by ownership of equity interests, contract or otherwise.
“CP Rate” means, for any Conduit Lender and for any Interest Period (or portion
thereof) for any Portion of Capital (a) the per annum rate equivalent to the
weighted average cost (as determined by the applicable Group Agent and which
shall include commissions of placement agents and dealers, incremental carrying
costs incurred with respect to Notes of such Person maturing on dates other than
those on which corresponding funds are received by such Conduit Lender, other
borrowings by such Conduit Lender (other than under any Program Support
Agreement) and any other costs associated with the issuance of Notes) of or
related to the issuance of Notes that are allocated, in whole or in part, by the
applicable Conduit Lender to fund or maintain such Portion of Capital (and which
may be also allocated in part to the funding of other assets of such Conduit
Lender); provided, however, that if any component of such rate is a discount
rate, in calculating the “CP Rate” for such Portion of Capital for such Interest
Period (or portion thereof), the applicable Group Agent shall for such component
use the rate resulting from converting such discount rate to an interest bearing
equivalent rate per annum; provided, further, that notwithstanding anything in
this Agreement or the other Transaction Documents to the contrary, the Borrower
agrees that any amounts payable to Conduit Lenders in respect of Interest for
any Interest Period (or portion thereof) with respect to any Portion of Capital
funded by such Conduit Lenders at the CP Rate shall include an amount equal to
the portion of the face amount of the outstanding Notes issued to fund or
maintain such Portion of Capital that corresponds to the portion of the proceeds
of such Notes that was used to pay the interest component of maturing Notes
issued to fund or maintain such Portion of Capital, to the extent that such
Conduit Lenders had not received payments of interest in respect of such
interest component prior to the maturity date of such maturing Notes (for
purposes of the foregoing, the “interest component” of Notes equals the excess
of the face amount thereof over the net proceeds received by such Conduit Lender
from the issuance of Notes, except that if such Notes are issued on an
interest-bearing basis its “interest component” will equal the amount of
interest accruing on such Notes through maturity) or (b) any other rate
designated as the “CP Rate” for such Conduit Lender in the Assignment and
Acceptance Agreement, the Assumption Agreement or other document pursuant to
which such Person becomes a party as a Conduit Lender to this Agreement, or any
other writing or agreement provided by such Conduit Lender to the Borrower, the
Servicer and the applicable Agent from time to time. The “CP Rate” for any
Conduit Lender for any day while an Event of Default has occurred and is
continuing shall be an interest rate equal to the greater of (i) 2.00% per annum
above the Base Rate for each day during such Interest Period (or portion
thereof) and (ii) 2.00% per annum above the “CP Rate” calculated without giving
effect to such Event of Default.
“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of the Originators in
effect, and delivered to the Administrative Agent in writing, on the Closing
Date, as modified in compliance with this Agreement.
“Credit Extension” means the making of any Loan.
“Credit Party” means each Lender, the Administrative Agent and each Group Agent.

 
9
 

 



--------------------------------------------------------------------------------




“Days’ Sales Outstanding” means, for any Fiscal Month, an amount computed as of
the last day of such Fiscal Month equal to: (a) the average of the Outstanding
Balance of all Pool Receivables as of the last day of each of the three most
recent Fiscal Months ended on the last day of such Fiscal Month, divided by (b)
(i) the aggregate initial Outstanding Balance of all Pool Receivables originated
by the Originators during the three most recent Fiscal Months ended on the last
day of such Fiscal Month, divided by (ii) 90.
“Debt” means, as to any Person at any time of determination, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (i) borrowed money, (ii)
amounts raised under or liabilities in respect of any bonds, debentures, notes,
note purchase, acceptance or credit facility, or other similar instruments or
facilities, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit, (iv) any other transaction (including production payments
(excluding royalties), installment purchase agreements, forward sale or purchase
agreements, capitalized leases and conditional sales agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements (but not including accounts payable
incurred in the ordinary course of such Person’s business payable on terms
customary in the trade), (v) all net obligations of such Person in respect of
interest rate on currency hedges or (vi) any Guaranty of any such Debt.
“Deemed Collections” has the meaning set forth in Section 4.01(d).
“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the last
day of each Fiscal Month by dividing: (a) the aggregate Outstanding Balance of
all Pool Receivables that became Defaulted Receivables during such month, by (b)
the aggregate initial Outstanding Balance of all Pool Receivables originated by
the Originators during the month that is three Fiscal Months before such month.
“Defaulted Receivable” means a Receivable:
(a)    as to which any payment, or part thereof, remains unpaid for more than 60
days from the original due date for such payment;
(b)    as to which any payment, or part thereof, remains unpaid for less than 61
days from the original due date for such payment and an Insolvency Proceeding
shall have occurred with respect to the Obligor thereof or any other Person
obligated thereon or owning any Related Security with respect thereto; or
(c)    that, consistent with the Credit and Collection Policy, has been or
should be written off the applicable Originator’s or the Borrower’s books as
uncollectible.
“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each Fiscal Month by dividing: (a) the sum of (I) the aggregate
Outstanding Balance of all Pool Receivables that were Delinquent Receivables on
such day, plus (II) the aggregate amount of Deemed Collections

 
10
 

 



--------------------------------------------------------------------------------




as of such date with respect to such Delinquent Receivables, by (b) the
aggregate Outstanding Balance of all Pool Receivables on such day.
“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 60 days from the original due date for
such payment.
“Dilution Horizon Ratio” means, for any Fiscal Month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward) computed as of the last day of such Fiscal Month by dividing: (a) the
sum of (i) the aggregate initial Outstanding Balance of all Pool Receivables
originated by the Originators during such Fiscal Month, plus (ii) the aggregate
initial Outstanding Balance of all Pool Receivables originated by the
Originators during the preceding Fiscal Month, by (b) the Net Receivables Pool
Balance as of the last day of such Fiscal Month.
“Dilution Ratio” means, for any Fiscal Month, the greater of (i) 0.25% and (ii)
the ratio (expressed as a percentage and rounded to the nearest 1/100th of 1%,
with 5/1000th of 1% rounded upward), computed as of the last day of such Fiscal
Month by dividing: (a) the aggregate amount of Deemed Collections during such
Fiscal Month, by (b) the aggregate initial Outstanding Balance of all Pool
Receivables originated by the Originators during the Fiscal Month that is one
(1) month prior to such Fiscal Month.
“Dilution Reserve Percentage” means, on any day, the product of (a) the Dilution
Horizon Ratio multiplied by (b) the sum of (i) 2.5 times the average of the
Dilution Ratios for the twelve most recent Fiscal Months and (ii) the Dilution
Volatility Component.
“Dilution Volatility Component” means, for any Fiscal Month, (a) the positive
difference, if any, between: (i) the highest Dilution Ratio for any Fiscal Month
during the twelve most recent Fiscal Months and (ii) the arithmetic average of
the Dilution Ratios for such twelve Fiscal Months times (b) (i) the highest
Dilution Ratio for any Fiscal Month during the twelve most recent Fiscal Months
divided by (ii) the arithmetic average of the Dilution Ratios for such twelve
Fiscal Months.
“Dollars” and “$” each mean the lawful currency of the United States of America.
“Eligible Assignee” means (i) any Committed Lender or any of its Affiliates,
(ii) any Approved Fund and (iii) any other financial institution.
“Eligible Foreign Obligor” means any Foreign Obligor that is organized in, and
whose principal place of business is in, any country other than a Sanctioned
Country.
“Eligible Foreign Obligor Concentration Percentage” means, (i) for the AAA
Eligible Foreign Obligor Group, 30.00%, (ii) for the AA Eligible Foreign Obligor
Group, 5.00%, (iii) for the A Eligible Foreign Obligor Group, 5.00%, (iv) for
the BBB Eligible Foreign Obligor Group, 5.00%, (v) for the Non-Investment Grade
Eligible Foreign Obligor Group, 2.50% and (vi) for the Other Eligible Foreign
Obligor Group, 0.00%.

 
11
 

 



--------------------------------------------------------------------------------




“Eligible Foreign Obligor Groups” means (i) the AAA Eligible Foreign Obligor
Group, (ii) the AA Eligible Foreign Obligor Group, (iii) the AA Eligible Foreign
Obligor Group, (iv) the A Eligible Foreign Obligor Group, (v) the BBB Eligible
Foreign Obligor Group, (vi) the Eligible Non-Investment Grade Foreign Obligor
Group and (vii) the Other Eligible Foreign Obligor Group.
“Eligible Receivable” means, at any time of determination, a Pool Receivable:
(a)    the Obligor of which is: (i) a resident of the United States of America
or is an Eligible Foreign Obligor; (ii) neither a Governmental Authority nor a
Sanctioned Person; (iii) not the subject of any Insolvency Proceeding; (iv) not
an Affiliate of the Borrower, the Servicer, the Parent or any Originator; and
(v) not the Obligor with respect to Defaulted Receivables with an aggregate
Outstanding Balance exceeding 50% of the aggregate Outstanding Balance of all
such Obligor’s Pool Receivables;
(b)    that is denominated and payable only in U.S. dollars in the United States
of America, and the Obligor with respect to which has been instructed to remit
Collections in respect thereof directly to a Lock-Box or Lock-Box Account in the
United States of America;
(c)    that does not have a stated maturity that is 61 days or more after the
invoice date of such Receivable;
(d)    that arises under a Contract for the sale of goods or services in the
ordinary course of the applicable Originator’s business;
(e)    that arises under a duly authorized Contract that is in full force and
effect and that is a legal, valid and binding obligation of the related Obligor,
enforceable against such Obligor in accordance with its terms;
(f)    that has been transferred by an Originator to the Borrower pursuant to
the Purchase and Sale Agreement with respect to which transfer all conditions
precedent under the Purchase and Sale Agreement have been met;
(g)    that, together with the Contract related thereto, conforms in all
material respects with all Applicable Laws (including any applicable laws
relating to usury, truth in lending, fair credit billing, fair credit reporting,
equal credit opportunity, fair debt collection practices and privacy);
(h)    with respect to which all consents, licenses, approvals or authorizations
of, or registrations or declarations with or notices to, any Governmental
Authority or other Person required to be obtained, effected or given by an
Originator in connection with the creation of such Receivable, the execution,
delivery and performance by such Originator of the related Contract or the
assignment thereof under the Purchase and Sale Agreement have been duly
obtained, effected or given and are in full force and effect;
(i)    that is not subject to any existing dispute, right of rescission,
set-off, counterclaim, any other defense against the applicable Originator (or
any assignee of such

 
12
 

 



--------------------------------------------------------------------------------




Originator) or Adverse Claim, and the Obligor of which holds no right as against
the applicable Originator to cause such Originator to repurchase the goods or
merchandise, the sale of which shall have given rise to such Receivable; in each
case, other than to the extent of amounts included in the Contra Account Amount
for the related Obligor;
(j)    that satisfies, in all material respects, the applicable requirements of
the Credit and Collection Policy;
(k)    that, together with the Contract related thereto, has not been modified,
waived or restructured since its creation, except as permitted pursuant to
Section 9.02 of this Agreement;
(l)    in which the Borrower owns good and marketable title, free and clear of
any Adverse Claims, and that is freely assignable (including without any consent
of the related Obligor or any Governmental Authority);
(m)    for which the Administrative Agent (on behalf of the Secured Parties)
shall have a valid and enforceable first priority perfected security interest
therein and in the Related Security and Collections with respect thereto, in
each case free and clear of any Adverse Claim;
(n)    that constitutes an “account” or “general intangible” as defined in the
UCC, and that is not evidenced by instruments or chattel paper;
(o)    that is neither a Defaulted Receivable nor a Delinquent Receivable;
(p)    that represents amounts earned and payable by the Obligor that are not
subject to the performance of additional services by the Originator thereof or
by the Borrower and such Receivable shall have been billed or invoiced and the
related goods or merchandise shall have been shipped and/or services performed;
(q)    for which such Receivable shall have been billed or invoiced by or on
behalf of the Servicer within thirty (30) days following creation thereof;
(r)    that does not constitute as-extracted collateral, as such term is used in
the UCC;
(s)    that (i) does not arise from a sale of accounts made as part of a sale of
a business or constitute an assignment for the purpose of collection only, (ii)
is not a transfer of a single account made in whole or partial satisfaction of a
preexisting indebtedness or an assignment of a right to payment under a contract
to an assignee that is also obligated to perform under the contract and (iii) is
not a transfer of an interest in or an assignment of a claim under a policy of
insurance;
(t)    that does not relate to the sale of any consigned goods or finished goods
which have incorporated any consigned goods into such finished goods; and
(u)    that the payments with respect thereto are free and clear of any
withholding tax, VAT, service tax, sale tax or other Tax.

 
13
 

 



--------------------------------------------------------------------------------






“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
“ERISA Affiliate” means, with respect to any Person, any corporation, trade or
business which together with the Person is a member of a controlled group of
corporations or a controlled group of trades or businesses and would be deemed a
“single employer” within the meaning of Sections 414(b), (c), (m) of the Code or
Section 4001(b) of ERISA.
“Event of Default” has the meaning specified in Section 10.01. For the avoidance
of doubt, any Event of Default that occurs shall be deemed to be continuing at
all times thereafter unless and until waived in accordance with Section 14.01.
“Excess Concentration” means, the sum, without duplication, of:
(a) the sum of the amounts calculated for each of the Obligors equal to the
excess (if any) of (i) the aggregate Outstanding Balance of the Eligible
Receivables of such Obligor, over (ii) the product of (x) such Obligor’s
Concentration Percentage, multiplied by (y) the aggregate Outstanding Balance of
all Eligible Receivables then in the Receivables Pool; plus
(b) the excess (if any) of (i) the aggregate Outstanding Balance of all Eligible
Receivables, the Obligor of which is an Eligible Foreign Obligor, over (ii) the
product of (x) 30.00%, multiplied by (y) the aggregate Outstanding Balance of
all Eligible Receivables then in the Receivables Pool; plus
(c) the sum of the amounts calculated for each of the Eligible Foreign Obligor
Groups equal to the excess (if any) of (i) the aggregate Outstanding Balance of
the Eligible Receivables of the Eligible Foreign Obligors in such Eligible
Foreign Obligor Group, over (ii) the product of (x) such Eligible Foreign
Obligor Group’s Eligible Foreign Obligor Concentration Percentage, multiplied by
(y) the aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool.
“Exchange Act” means the Securities Exchange Act of 1934, as amended or
otherwise modified from time to time.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Affected Person or required to be withheld or deducted from a payment to an
Affected Person: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case, (i)
imposed as a result of such Affected Person being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in the Loans
or Commitment pursuant to a law in effect on the date on which (i) such Lender
makes a Loan or its Commitment or (ii) such Lender changes its lending office,
except in each case to the extent that amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it

 
14
 

 



--------------------------------------------------------------------------------




changed its lending office, (c) any U.S. federal withholding Taxes imposed
pursuant to FATCA and (d) Taxes attributable to such Affected Person’s failure
to comply with Section 5.03(f).
“Exiting Group” has the meaning set forth in Section 2.02(h).
“Facility Limit” means, at any time of determination, the aggregate Commitment
of all Committed Lenders, which as of the Closing Date is equal to $125,000,000,
as reduced from time to time pursuant to Section 2.02(e) or increased pursuant
to Section 2.02(g); provided, however, that at no time shall any such increase
cause the Facility Limit to exceed $200,000,000. References to the unused
portion of the Facility Limit shall mean, at any time of determination, an
amount equal to (x) the Facility Limit at such time, minus (y) the Aggregate
Capital.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in H.
15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.” If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Administrative Agent of the rates for
the last transaction in overnight Federal funds arranged before 9:00 a.m. (New
York time) on that day by each of three leading brokers of Federal funds
transactions in New York City selected by the Administrative Agent.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
“Fee Letter” has the meaning specified in Section 2.03(a).
“Fees” has the meaning specified in Section 2.03(a).
“Final Payout Date” means the date on or after the Termination Date when (i) the
Aggregate Capital and Aggregate Interest have been paid in full, (ii) all
Borrower Obligations (other than contingent indemnification obligations) shall
have been paid in full, (iii) all other amounts (other than contingent
indemnification obligations) owing to the Credit Parties and any other Borrower
Indemnified Party or Affected Person hereunder and under the other Transaction
Documents have been paid in full and (iv) all accrued Servicing Fees have been
paid in full.

 
15
 

 



--------------------------------------------------------------------------------




“Financial Officer” of any Person means, the chief executive officer, the chief
financial officer, the chief accounting officer, the principal accounting
officer, the controller, the treasurer, the assistant treasurer or any other
authorized person acting in such capacity, of such Person.
“Fiscal Month” means each calendar month.
“Fitch” means Fitch Ratings, Inc. and any successor thereto that is a nationally
recognized statistical rating organization.
“Foreign Obligor” means an Obligor that is organized in, or whose principal
place of business is in, any country other than the United States.
“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Group” means, (i) for any Conduit Lender, such Conduit Lender, together with
such Conduit Lender’s Related Committed Lenders and related Group Agent, (ii)
for PNC, PNC as a Committed Lender and as a Group Agent, (iii) for any other
Lender that does not have a related Conduit Lender, such Lender, together with
such Lender’s related Group Agent and each other Lender for which such Group
Agent acts as a Group Agent hereunder. Each Group shall be reflected on Schedule
I hereto or in the related Assumption Agreement or Assignment and Acceptance
Agreement, as applicable.
“Group A Obligor” means any Obligor (or its parent or majority owner, as
applicable, if such parent or majority owner is a guarantor on the related
Contract) with short-term ratings of at least: (a) “A-1” by S&P, or if such
Obligor does not have a short-term rating from S&P, a rating of at least “A+” by
S&P on such Obligor’s (or, if applicable, its parent’s or its majority owner’s)
long-term senior unsecured and non-credit-enhanced debt securities, and (b)
“P-1” by Moody’s, or if such Obligor does not have a short-term rating from
Moody’s, a rating of at least “Al” by Moody’s on such Obligor’s (or, if
applicable, its parent’s or its majority owner’s) long-term senior unsecured and
non-credit-enhanced debt securities; provided, however, if such Obligor (or its
parent or majority owner, as applicable, if such parent or majority owner is a
guarantor on the related Contract) is rated by only one of such rating agencies,
then such Obligor (or its parent or majority owner, as applicable) will be a
“Group A Obligor” if it satisfies either clause (a) or clause (b) above.
Notwithstanding the foregoing, any Obligor that is a Subsidiary of an Obligor
that satisfies the definition of “Group A Obligor” shall be deemed to be a Group
A Obligor and shall be aggregated with the Obligor that satisfies such
definition for the purposes of determining the “Concentration Reserve
Percentage” and clause (a) of the definition of “Excess Concentration” for such
Obligors, unless such deemed Obligor separately satisfies the definition of
“Group A Obligor”, “Group B Obligor”, or “Group C Obligor”, in which case such
Obligor shall be separately treated as a Group A Obligor, a Group B

 
16
 

 



--------------------------------------------------------------------------------




Obligor or a Group C Obligor, as the case may be, and shall be aggregated and
combined for such purposes with any of its Subsidiaries that are Obligors.
“Group Agent” means each Person acting as agent on behalf of a Group and
designated as the Group Agent for such Group on Schedule I to this Agreement or
any other Person who becomes a party to this Agreement as a Group Agent for any
Group pursuant to an Assumption Agreement, an Assignment and Acceptance
Agreement or otherwise in accordance with this Agreement.
“Group Agent’s Account” means, with respect to any Group, the account(s) from
time to time designated in writing by the applicable Group Agent to the Borrower
and the Servicer for purposes of receiving payments to or for the account of the
members of such Group hereunder.
“Group B Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such parent or majority owner is a guarantor on the related
Contract) that is not a Group A Obligor, with short-term ratings of at least:
(a) “A-2” by S&P, or if such Obligor does not have a short-term rating from S&P,
a rating of at least “BBB” by S&P on such Obligor’s (or, if applicable, its
parent’s or its majority owner’s) long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P-2” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, a rating of at least “Baa2” by
Moody’s on such Obligor’s (or, if applicable, its parent’s or its majority
owner’s) long-term senior unsecured and uncredit-enhanced debt securities;
provided, however, if such Obligor (or its parent or majority owner, as
applicable, if such parent or majority owner is a guarantor on the related
Contract) is rated by only one of such rating agencies, then such Obligor (or
its parent or majority owner, as applicable) will be a “Group B Obligor” if it
satisfies either clause (a) or clause (b) above. Notwithstanding the foregoing,
any Obligor that is a Subsidiary of an Obligor that satisfies the definition of
“Group B Obligor” shall be deemed to be a Group B Obligor and shall be
aggregated with the Obligor that satisfies such definition for the purposes of
determining the “Concentration Reserve Percentage” and clause (a) of the
definition of “Excess Concentration” for such Obligors, unless such deemed
Obligor separately satisfies the definition of “Group A Obligor”, “Group B
Obligor”, or “Group C Obligor”, in which case such Obligor shall be separately
treated as a Group A Obligor, a Group B Obligor or a Group C Obligor, as the
case may be, and shall be aggregated and combined for such purposes with any of
its Subsidiaries that are Obligors.
“Group C Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such parent or majority owner is a guarantor on the related
Contract) that is not a Group A Obligor or a Group B Obligor, with short-term
ratings of at least: (a) “A-3” by S&P, or if such Obligor does not have a
short-term rating from S&P, a rating of at least “BBB-” by S&P on such Obligor’s
(or, if applicable, its parent’s or its majority owner’s) long-term senior
unsecured and uncredit-enhanced debt securities, and (b) “P-3” by Moody’s, or if
such Obligor does not have a short-term rating from Moody’s, at least “Baa3” by
Moody’s on such Obligor’s (or, if applicable, its parent’s or its majority
owner’s) long-term senior unsecured and uncredit-enhanced debt securities;
provided, however, if such Obligor (or its parent or majority owner, as
applicable, if such parent or majority owner is a guarantor on the related
Contract) is rated by only one of such rating agencies, then such Obligor (or
its parent or majority owner, as applicable) will be a “Group C Obligor” if it
satisfies either clause (a) or clause (b) above. Notwithstanding the foregoing,
any Obligor that is a Subsidiary of an Obligor that satisfies the definition of
“Group C Obligor” shall be deemed to be a Group C

 
17
 

 



--------------------------------------------------------------------------------




Obligor and shall be aggregated with the Obligor that satisfies such definition
for the purposes of determining the “Concentration Reserve Percentage” and
clause (a) of the definition of “Excess Concentration” for such Obligors, unless
such deemed Obligor separately satisfies the definition of “Group A Obligor”,
“Group B Obligor”, or “Group C Obligor”, in which case such Obligor shall be
separately treated as a Group A Obligor, a Group B Obligor or a Group C Obligor,
as the case may be, and shall be aggregated and combined for such purposes with
any of its Subsidiaries that are Obligors.
“Group Commitment” means, with respect to any Group, at any time of
determination, the aggregate Commitments of all Committed Lenders within such
Group.
“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor; provided, that any Obligor (or its parent or
majority owner, as applicable, if such parent or majority owner is a guarantor
on the related Contract) that is not rated by both Moody’s and S&P shall be a
Group D Obligor.
“Guaranty” of any Person means any obligation of such Person guarantying or in
effect guarantying any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any such liability arising by
virtue of partnership agreements, including any agreement to indemnify or hold
harmless any other Person, any performance bond or other suretyship arrangement
and any other form of assurance against loss, except endorsement of negotiable
or other instruments for deposit or collection in the ordinary course of
business.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any of its Affiliates under any Transaction Document and (b) to the
extent not otherwise described in clause (a), Other Taxes.
“Independent Director” has the meaning set forth in Section 8.03(c).
“Information Package” means a report, in substantially the form of Exhibit E.
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors or (b) any general assignment for the benefit of creditors of a Person,
composition, marshaling of assets for creditors of a Person, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors, in each of cases (a) and (b) undertaken under U.S. Federal, state
or foreign law, including the Bankruptcy Code.
“Intended Tax Treatment” has the meaning set forth in Section 14.14.
“Interest” means, for each Loan for any Interest Period (or portion thereof),
the amount of interest accrued on the Capital of such Loan during such Interest
Period (or portion thereof) in accordance with Section 2.03(b).

 
18
 

 



--------------------------------------------------------------------------------




“Interest Period” means: (a) before the Termination Date: (i) initially the
period commencing on the date of the initial Loan pursuant to Section 2.01 (or
in the case of any fees payable hereunder, commencing on the Closing Date) and
ending on (but not including) the next Monthly Settlement Date and (ii)
thereafter, each period commencing on such Monthly Settlement Date and ending on
(but not including) the next Monthly Settlement Date and (b) on and after the
Termination Date, such period (including a period of one day) as shall be
selected from time to time by the Administrative Agent (with the consent or at
the direction of the Majority Group Agents) or, in the absence of any such
selection, each period of 30 days from the last day of the preceding Interest
Period.
“Interest Rate” means, for any day in any Interest Period for any Loan (or any
portion of Capital thereof):
(a)    if such Loan (or such portion of Capital thereof) is being funded by a
Conduit Lender on such day through the issuance of Notes, the applicable CP
Rate; or
(b)    if such Loan (or such portion of Capital thereof) is being funded by any
Lender on such day other than through the issuance of Notes (including, without
limitation, if a Conduit Lender is then funding such Loan (or such portion of
Capital thereof) under a Program Support Agreement, or if a Committed Lender is
then funding such Loan (or such portion of Capital thereof)), the applicable
Bank Rate;
provided, however, that no provision of this Agreement shall require the payment
or permit the collection of Interest in excess of the maximum permitted by
Applicable Law; and provided, further, that Interest for any Loan shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.
“Investment Company Act” means the Investment Company Act of 1940, as amended or
otherwise modified from time to time.
“Lenders” means the Conduit Lenders and the Committed Lenders.
“Level 1 Ratings Event” means, at any time of determination, one or more of the
following events has occurred and is continuing: (i) NuStar Logistics’ Long Term
Corporate Rating by S&P is below BB-, (ii) NuStar Logistics’ Long Term Corporate
Family Rating by Moody’s is below Ba3, (iii) NuStar Logistics does not have a
Long Term Corporate Rating by S&P or (iv) NuStar Logistics does not have a Long
Term Corporate Family Rating by Moody’s.
“Level 2 Ratings Event” means, at any time of determination, one or more of the
following events has occurred and is continuing: (i) NuStar Logistics’ Long Term
Corporate Rating by S&P is below B-, (ii) NuStar Logistics’ Long Term Corporate
Family Rating by Moody’s is below B3, (iii) NuStar Logistics does not have a
Long Term Corporate Rating by S&P or (iv) NuStar Logistics does not have a Long
Term Corporate Family Rating by Moody’s.
“Lien” means any ownership interest or claim, mortgage, deed of trust, pledge,
lien, security interest, hypothecation, charge or other encumbrance or security
arrangement of any nature

 
19
 

 



--------------------------------------------------------------------------------




whatsoever, whether voluntarily or involuntarily given, including, but not
limited to, any conditional sale or title retention arrangement, and any
assignment, deposit arrangement or lease intended as, or having the effect of,
security and any filed financing statement or other notice of any of the
foregoing (whether or not a lien or other encumbrance is created or exists at
the time of the filing).
“Liquidity Agent” means any bank or other financial institution acting as agent
for the various Liquidity Providers under each Liquidity Agreement.
“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Provider agrees to make purchases or
advances to, or purchase assets from, any Conduit Lender in order to provide
liquidity for such Conduit Lender’s Loans.
“Liquidity Provider” means each bank or other financial institution that
provides liquidity support to any Conduit Lender pursuant to the terms of a
Liquidity Agreement.
“LMIR” means for any day during any Interest Period, the greater of (a) 0.00%
and (b) the interest rate per annum determined by the applicable Group Agent
(which determination shall be conclusive absent manifest error) as the one-month
Eurodollar rate for U.S. dollar deposits as reported by Bloomberg Finance L.P.
and shown on US0001M Screen or any other service or page that may replace such
page from time to time for the purpose of displaying offered rates of leading
banks for London interbank deposits in United States dollars, as of 11:00 a.m.
(London time) on such day, or if such day is not a Business Day, then the
immediately preceding Business Day (or if not so reported, then as determined by
the Administrative Agent from another recognized source for interbank
quotation), in each case, changing when and as such rate changes.
“Loan” means any loan made by a Lender pursuant to Section 2.02.
“Loan Request” means a letter in substantially the form of Exhibit A hereto
executed and delivered by the Borrower to the Administrative Agent and the Group
Agents pursuant to Section 2.02(a).
“Lock-Box” means each locked postal box with respect to which a Lock-Box Bank
who has executed a Lock-Box Agreement pursuant to which it has been granted
exclusive access for the purpose of retrieving and processing payments made on
the Receivables and which is listed on Schedule II (as such schedule may be
modified from time to time in connection with the addition or removal of any
Lock-Box in accordance with the terms hereof).
“Lock-Box Account” means each account listed on Schedule II to this Agreement
(as such schedule may be modified from time to time in connection with the
closing or opening of any Lock-Box Account in accordance with the terms hereof)
(in each case, in the name of the Borrower) and maintained at a bank or other
financial institution acting as a Lock-Box Bank pursuant to a Lock-Box Agreement
for the purpose of receiving or concentrating Collections.
“Lock-Box Agreement” means each agreement, in form and substance satisfactory to
the Administrative Agent, among the Borrower, the Servicer (if applicable), the
Administrative Agent

 
20
 

 



--------------------------------------------------------------------------------




and a Lock-Box Bank, governing the terms of the related Lock-Box Accounts, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.
“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.
“Loss Horizon Ratio” means, at any time of determination, the ratio (expressed
as a percentage and rounded to the nearest 1/100 of 1%, with 5/1000th of 1%
rounded upward) computed by dividing: (a) the aggregate initial Outstanding
Balance of all Pool Receivables originated by the Originators during the five
(5) most recent Fiscal Months, by (b) the Net Receivables Pool Balance as of
such date.
“Loss Reserve Percentage” means, at any time of determination, the product of
(a) 2.5, times (b) the highest average of the Default Ratios for any three
consecutive Fiscal Months during the twelve most recent Fiscal Months, times (c)
the Loss Horizon Ratio.
“Majority Group Agents” means one or more Group Agents which in its Group, or
their combined Groups, as the case may be, have Committed Lenders representing
more than 50% of the aggregate Commitments of all Committed Lenders in all
Groups (or, if the Commitments have been terminated, have Lenders representing
more than 50% of the aggregate outstanding Capital held by all the Lenders in
all Groups).
“Material Adverse Effect” means a material adverse effect on any of the
following:
(a)    the assets, operations, business or financial condition of the Borrower,
the Servicer (so long as NuStar or an Affiliate of NuStar is the Servicer), the
Performance Guarantor or any Originator, as applicable;
(b)    the ability of the Borrower, the Servicer (so long as NuStar or an
Affiliate of NuStar is the Servicer), the Performance Guarantor or any
Originator, as applicable, to perform its obligations under this Agreement or
any other Transaction Document to which it is a party;
(c)    the validity or enforceability of this Agreement or any other Transaction
Document, or the validity, enforceability or collectibility of any material
portion of the Pool Receivables; or
(d)    the status, perfection, enforceability or priority of the Administrative
Agent’s security interest in a material portion of the Collateral.
“Maturity Date” means the earlier to occur of (a) the Scheduled Termination Date
and (b) the date on which the “Termination Date” is declared or deemed to have
occurred under Section 10.01.
“Minimum Dilution Reserve Percentage” means, on any day, the product of (a) the
average of the Dilution Ratios for the twelve most recent Fiscal Months
multiplied by (b) the Dilution Horizon Ratio.

 
21
 

 



--------------------------------------------------------------------------------




“Monthly Settlement Date” means the 25th day of each calendar month (or if such
day is not a Business Day, the next occurring Business Day).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized statistical rating organization.
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which the Borrower, the Servicer (so long as NuStar or an
Affiliate of NuStar is the Servicer), any Originator, the Parent or any of their
respective ERISA Affiliates (other than one considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Section 414 of the Code) is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
“Net Receivables Pool Balance” means, at any time of determination: (a) the
aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool, minus (b) the Aggregate Contra Account Amount, minus (c) the
Excess Concentration.
“Non-Investment Grade Eligible Foreign Obligor” means an Eligible Foreign
Obligor that is none of a AAA Eligible Foreign Obligor, a AA Eligible Foreign
Obligor, an A Eligible Foreign Obligor or a BBB Eligible Foreign Obligor, which
is organized in, whose principal place of business is in, and is a resident of,
a country that has a long-term sovereign foreign-currency rating of at least
“B-” by S&P and “B3” by Moody’s.
“Non-Investment Grade Eligible Foreign Obligor Group” means, at any time of
determination, all Non-Investment Grade Eligible Foreign Obligors at such time.
“Notes” means short-term promissory notes issued, or to be issued, by any
Conduit Lender to fund its investments in accounts receivable or other financial
assets.
“NuStar” has the meaning set forth in the preamble to this Agreement.
“NuStar Logistics” means NuStar Logistics, L.P., a Delaware limited partnership.
“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.
“Obligor Percentage” means, at any time of determination, for each Obligor, a
fraction, expressed as a percentage, (a) the numerator of which is the aggregate
Outstanding Balance of the Eligible Receivables of such Obligor less the amount
(if any) then included in the calculation of the Excess Concentration with
respect to such Obligor and (b) the denominator of which is the aggregate
Outstanding Balance of all Eligible Receivables at such time.
“Originator” and “Originators” have the meaning set forth in the Purchase and
Sale Agreement, as the same may be modified from time to time by adding new
Originators or removing Originators, in each case with the prior written consent
of the Administrative Agent.

 
22
 

 



--------------------------------------------------------------------------------




“Other Connection Taxes” means, with respect to any Affected Person, Taxes
imposed as a result of a present or former connection between such Affected
Person and the jurisdiction imposing such Tax (other than connections arising
from such Affected Person having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Transaction Document, or sold or assigned an interest in any Loan
or Transaction Document).
“Other Eligible Foreign Obligor” means an Eligible Foreign Obligor, that is none
of a AAA Eligible Foreign Obligor, a AA Eligible Foreign Obligor, an A Eligible
Foreign Obligor, a BBB Eligible Foreign Obligor or a Non-Investment Grade
Eligible Foreign Obligor.
“Other Eligible Foreign Obligor Group” means, at any time of determination, all
Other Eligible Foreign Obligors at such time.
“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies or fees arising
from any payment made hereunder or from the execution, delivery, filing,
recording or enforcement of, or otherwise in respect of, this Agreement, the
other Transaction Documents and the other documents or agreements to be
delivered hereunder or thereunder, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 14.03(k) or Section 14.03(l)).
“Outstanding Balance” means, at any time of determination, with respect to any
Receivable, the then outstanding principal balance thereof.
“Parent” means NuStar Logistics.
“Parent Group” has the meaning set forth in Section 8.03(c).
“Participant” has the meaning set forth in Section 14.03(e).
“Participant Register” has the meaning set forth in Section 14.03(f).
“PATRIOT Act” has the meaning set forth in Section 14.15.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Pension Plan” means a pension plan as defined in Section 3(2) of ERISA that is
subject to Title IV of ERISA with respect to which any Originator, the Borrower
or any other member of the Controlled Group may have any liability, contingent
or otherwise.
“Performance Guarantor” means NuStar.
“Performance Guaranty” means the Performance Guaranty, dated as of the Closing
Date, by the Performance Guarantor in favor of the Administrative Agent for the
benefit of the Secured Parties, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time.

 
23
 

 



--------------------------------------------------------------------------------




“Permitted Holder” means NuStar GP Holdings, LLC, a Delaware limited liability
company, or any successor to NuStar GP Holdings, LLC.
“Permitted Lien” means:
(a)    inchoate liens for taxes, assessments or governmental charges or levies
not yet due, other than taxes, assessments, other governmental charges and
levies being contested in good faith by appropriate proceedings;
(b)    liens with respect to any mechanics, suppliers, materialmen, laborers,
employees, repairmen and other like liens arising in the ordinary course of
business securing obligations that are not due and payable, other than liens,
assessments and other governmental charges being contested in good faith by
appropriate proceedings; and
(c)    bankers’ liens, rights of setoff and other similar liens existing solely
with respect to cash on deposit in a Lock-Box Account to the extent such liens,
rights of setoff and other similar liens are not terminated pursuant to a
Lock-Box Agreement.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“PNC” has the meaning set forth in the preamble to this Agreement.
“Pool Receivable” means a Receivable in the Receivables Pool.
“Portion of Capital” means, with respect to any Lender and its related Capital,
the portion of such Capital being funded or maintained by such Lender by
reference to a particular interest rate basis.
“Pro Rata Percentage” means, at any time of determination, with respect to any
Committed Lender, a fraction (expressed as a percentage), (a) the numerator of
which is (i) prior to the termination of all Commitments hereunder, its
Commitment at such time or (ii) if all Commitments hereunder have been
terminated, the aggregate outstanding Capital of all Loans being funded by the
Lenders in such Committed Lender’s Group at such time and (b) the denominator of
which is (i) prior to the termination of all Commitments hereunder, the
aggregate Commitments of all Committed Lenders at such time or (ii) if all
Commitments hereunder have been terminated, the aggregate outstanding Capital of
all Loans at such time.
“Program Support Agreement” means and includes any Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for: (a)
the issuance of one or more letters of credit for the account of any Conduit
Lender, (b) the issuance of one or more surety bonds for which any Conduit
Lender is obligated to reimburse the applicable Program Support Provider for any
drawings thereunder, (c) the sale by any Conduit Lender to any Program Support
Provider of any Loan (or portions thereof or participation interest therein)
maintained by such Conduit Lender and/or (d) the making of loans and/or other
extensions of credit to any Conduit

 
24
 

 



--------------------------------------------------------------------------------




Lender in connection with such Conduit Lender’s receivables-securitization
program contemplated in this Agreement, together with any letter of credit,
surety bond or other instrument issued thereunder.
“Program Support Provider” means and includes, with respect to any Conduit
Lender, any Liquidity Provider and any other Person (other than any customer of
such Conduit Lender) now or hereafter extending credit or having a commitment to
extend credit to or for the account of, or to make purchases from, such Conduit
Lender pursuant to any Program Support Agreement.
“Purchase and Sale Agreement” means the Purchase and Sale Agreement, dated as of
the Closing Date, among the Servicer, the Originators and the Borrower, as such
agreement may be amended, supplemented or otherwise modified from time to time.
“Purchase and Sale Termination Event” has the meaning set forth in the Purchase
and Sale Agreement.
“Rating Agency” mean each of S&P, Fitch and Moody’s (and/or each other rating
agency then rating the Notes of any Conduit Lender).
“Receivable” means any right to payment of a monetary obligation, whether or not
earned by performance, owed to any Originator or the Borrower (as assignee of an
Originator), whether constituting an account, chattel paper, payment intangible,
instrument or general intangible, in each instance arising in connection with
the sale of goods that have been or are to be sold or for services rendered or
to be rendered, and includes, without limitation, the obligation to pay any
finance charges, fees and other charges with respect thereto. Any such right to
payment arising from any one transaction, including, without limitation, any
such right to payment represented by an individual invoice or agreement, shall
constitute a Receivable separate from a Receivable consisting of any such right
to payment arising from any other transaction.
“Receivables Pool” means, at any time of determination, all of the then
outstanding Receivables transferred (or purported to be transferred) to the
Borrower pursuant to the Purchase and Sale Agreement prior to the Termination
Date.
“Register” has the meaning set forth in Section 14.03(c).
“Reinvestment” has the meaning set forth in Section 4.01(a).
“Related Committed Lender” means with respect to any Conduit Lender, each
Committed Lender listed as part of the same Group as such Conduit Lender as set
forth on Schedule I of this Agreement or in any Assumption Agreement.
“Related Conduit Lender” means, with respect to any Committed Lender, each
Conduit Lender which is, or pursuant to any Assignment and Acceptance Agreement
or Assumption Agreement or otherwise pursuant to this Agreement becomes,
included as a Conduit Lender in such Committed Lender’s Group, as designated on
Schedule I hereto or in such Assignment and

 
25
 

 



--------------------------------------------------------------------------------




Acceptance Agreement, Assumption Agreement or other agreement executed by such
Committed Lender, as the case may be.
“Related Rights” has the meaning set forth in Section 1.1 of the Purchase and
Sale Agreement.
“Related Security” means, with respect to any Receivable:
(a)    all of the Borrower’s and each Originator’s interest in any goods
(including returned goods), and documentation of title evidencing the shipment
or storage of any goods (including returned goods), the sale of which gave rise
to such Receivable;
(b)    all instruments and chattel paper that may evidence such Receivable;
(c)    all other security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto;
(d)    all of the Borrower’s and each Originator’s rights, interests and claims
under the related Contracts and all guaranties, indemnities, insurance and other
agreements (including the related Contract) or arrangements of whatever
character from time to time supporting or securing payment of such Receivable or
otherwise relating to such Receivable, whether pursuant to the Contract related
to such Receivable or otherwise; and
(e)    all of the Borrower’s rights, interests and claims under the Purchase and
Sale Agreement and the other Transaction Documents.
“Reportable Compliance Event” means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.
“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Pension Plan (other
than a Pension Plan maintained by an ERISA Affiliate which is considered an
ERISA Affiliate only pursuant to subsection (m) or (o) of Section 414 of the
Code).
“Representatives” has the meaning set forth in Section 14.06(c).
“Required Capital Amount” means $15,000,000.
“Restricted Payments” has the meaning set forth in Section 8.01(r).
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto that is a nationally recognized
statistical rating organization.

 
26
 

 



--------------------------------------------------------------------------------




“Sanctioned Country” means a country subject to a sanctions program maintained
under any Anti-Terrorism Law.
“Sanctioned Person” means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.
“Scheduled Termination Date” means June 15, 2018, as such date may be extended
from time to time pursuant to Section 2.02(h).
“SEC” shall mean the U.S. Securities and Exchange Commission or any governmental
agencies substituted therefor.
“Secured Parties” means each Borrower Indemnified Party.
“Securities Act” means the Securities Act of 1933, as amended or otherwise
modified from time to time.
“Servicer” has the meaning set forth in the preamble to this Agreement.
“Servicer Indemnified Amounts” has the meaning set forth in Section 13.02(a).
“Servicer Indemnified Party” has the meaning set forth in Section 13.02(a).
“Servicing Fee” shall mean the fee referred to in Section 9.06(a) of this
Agreement.
“Servicing Fee Rate” shall mean the rate referred to in Section 9.06(a) of this
Agreement.
“Settlement Date” means with respect to any Portion of Capital for any Interest
Period or any Interest or Fees, (i) prior to the Termination Date, the Monthly
Settlement Date and (ii) on and after the Termination Date, each day selected
from time to time by the Administrative Agent (with the consent or at the
direction of the Majority Group Agents) (it being understood that the
Administrative Agent (with the consent or at the direction of the Majority Group
Agents) may select such Settlement Date to occur as frequently as daily), or, in
the absence of such selection, the Monthly Settlement Date.
“Solvent” means, with respect to any Person and as of any particular date, (i)
the present fair market value (or present fair saleable value) of the assets of
such Person is not less than the total amount required to pay the probable
liabilities of such Person on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured, (ii)
such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business, (iii) such Person is not incurring debts
or liabilities beyond its ability to pay such debts and liabilities as they
mature and (iv) such Person is not engaged in any business or transaction, and
is not about to engage in any business or transaction, for which its property
would constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which such Person is engaged.

 
27
 

 



--------------------------------------------------------------------------------




“Structuring Agent” means PNC Capital Markets LLC, in its capacity as
structuring agent.
“Subordinated Note” has the meaning set forth in the Purchase and Sale
Agreement.
“Sub-Servicer” has the meaning set forth in Section 9.01(d).
“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority and
all interest, penalties, additions to tax and any similar liabilities with
respect thereto.
“Termination Date” means the earliest to occur of (a) the Scheduled Termination
Date, (b) the date on which the “Termination Date” is declared or deemed to have
occurred under Section 10.01 and (c) the date selected by the Borrower on which
all Commitments have been reduced to zero pursuant to Section 2.02(e).
“Total Reserves” means, at any time of determination, the product of (a) the sum
of: (i) the Yield Reserve Percentage, plus (ii) the greatest of (x) the sum of
the Concentration Reserve Percentage plus the Minimum Dilution Reserve
Percentage and (y) the sum of the Loss Reserve Percentage plus the Dilution
Reserve Percentage, times (b) the Net Receivables Pool Balance on such day.
“Transaction Documents” means this Agreement, the Purchase and Sale Agreement,
the Lock-Box Agreements, the Fee Letter, each Subordinated Note, the Performance
Guaranty and all other certificates, instruments, UCC financing statements,
reports, notices, agreements and documents executed or delivered under or in
connection with this Agreement, in each case as the same may be amended,
supplemented or otherwise modified from time to time in accordance with this
Agreement.
“Transaction Information” shall mean any information provided to any Rating
Agency, in each case, to the extent related to such Rating Agency providing or
proposing to provide a rating of any Notes or monitoring such rating including,
without limitation, information in connection with the Borrower, the Originator,
the Servicer or the Receivables; provided, however, that, “Transaction
Information” shall not include any information provided by the Parent or any of
its Affiliates to any nationally recognized statistical rating organization
(other than information solely related to the Receivables subject to this
Agreement) in connection with such rating organization providing a rating or
proposing to provide a rating to, or monitoring an existing rating of the Parent
or any of its Affiliates or any debt securities of any of the foregoing.

 
28
 

 



--------------------------------------------------------------------------------




“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.
“Unmatured Event of Default” means an event that but for notice or lapse of time
or both would constitute an Event of Default.
“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 5.03(f)(ii)(B)(3).
“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.
“Weekly Report” means a report, in substantially the form of Exhibit D.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Yield Reserve Percentage” means at any time of determination:
1.50 x DSO x (BR + SFR)
        360
where:
BR
=    the Base Rate;

DSO
=    the Days’ Sales Outstanding for the most recently ended Fiscal Month; and

SFR
=    the Servicing Fee Rate.

SECTION 1.02.     Other Interpretative Matters. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP. All
terms used in Article 9 of the UCC in the State of New York and not specifically
defined herein, are used herein as defined in such Article 9. Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”,
“Exhibit” or “Annex” shall mean articles and sections of, and schedules,
exhibits and annexes to, this Agreement. For purposes of this Agreement, the
other Transaction Documents and all such certificates and other documents,
unless the context otherwise requires: (a) references to any amount as on
deposit or outstanding on any particular date means such amount at the close of
business on such day; (b) the words “hereof,” “herein” and “hereunder” and words
of similar import refer to such agreement (or the certificate or other document
in which they are used) as a whole and not to any particular provision of such
agreement (or such certificate or document); (c) references to any Section,
Schedule or Exhibit are references to Sections, Schedules and Exhibits in or to
such agreement (or the certificate or other document in which the reference is
made), and references to any paragraph, subsection, clause or other subdivision
within any Section or definition refer to such paragraph, subsection, clause or
other subdivision of such Section or definition; (d) the term “including” means
“including without limitation”; (e) references to any Applicable Law refer to

 
29
 

 



--------------------------------------------------------------------------------




that Applicable Law as amended from time to time and include any successor
Applicable Law; (f) references to any agreement refer to that agreement as from
time to time amended, restated or supplemented or as the terms of such agreement
are waived or modified in accordance with its terms; (g) references to any
Person include that Person’s permitted successors and assigns; (h) headings are
for purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof; (i) unless otherwise provided, in the
calculation of time from a specified date to a later specified date, the term
“from” means “from and including”, and the terms “to” and “until” each means “to
but excluding”; (j) terms in one gender include the parallel terms in the neuter
and opposite gender; (k) references to any amount as on deposit or outstanding
on any particular date means such amount at the close of business on such day
and (l) the term “or” is not exclusive.
ARTICLE II

TERMS OF THE LOANS
SECTION 2.01.     Loan Facility. Upon a request by the Borrower pursuant to
Section 2.02, and on the terms and subject to the conditions hereinafter set
forth, the Conduit Lenders, ratably, in accordance with the aggregate of the
Commitments of the Related Committed Lenders with respect to each such Conduit
Lender, severally and not jointly, may, in their sole discretion, make Loans to
the Borrower on a revolving basis, and if and to the extent any Conduit Lender
does not make any such requested Loan or if any Group does not include a Conduit
Lender, the Related Committed Lender(s) for such Conduit Lender or the Committed
Lender for such Group, as the case may be, shall, ratably in accordance with
their respective Commitments, severally and not jointly, make such Loans to the
Borrower, in either case, from time to time during the period from the Closing
Date to the Termination Date. Under no circumstances shall any Lender be
obligated to make any such Loan if, after giving effect to such Loan:
(i)    the Aggregate Capital would exceed the Facility Limit at such time;
(ii)    the sum of (A) the Capital of such Lender, plus (B) the aggregate
outstanding Capital of each other Lender in its Group, would exceed the Group
Commitment of such Lender’s Group;
(iii)    if such Lender is a Committed Lender, the aggregate outstanding Capital
of such Committed Lender would exceed its Commitment; or
(iv)    the Aggregate Capital would exceed the Borrowing Base at such time.
SECTION 2.02.     Making Loans; Repayment of Loans. (a) Each Loan hereunder
shall be made on at least two (2) Business Days’ prior written request from the
Borrower to the Administrative Agent and each Group Agent in the form of a Loan
Request attached hereto as Exhibit A. Each such request for a Loan shall be made
no later than 1:00 p.m. (New York City time) on a Business Day (it being
understood that any such request made after such time shall be deemed to have
been made on the following Business Day) and shall specify (i) the amount of the
Loan(s) requested (which shall not be less than $1,000,000 and shall be an
integral multiple of

 
30
 

 



--------------------------------------------------------------------------------




$100,000), (ii) the allocation of such amount among the Groups (which shall be
ratable based on the Group Commitments), (iii) the account to which the proceeds
of such Loan shall be distributed and (iv) the date such requested Loan is to be
made (which shall be a Business Day).
(b)    On the date of each Loan, the Lenders shall, upon satisfaction of the
applicable conditions set forth in Article VI and pursuant to the other
conditions set forth in this Article II, make available to the Borrower in same
day funds an aggregate amount equal to the amount of such Loans requested, at
the account set forth in the related Loan Request.
(c)    Each Committed Lender’s obligation shall be several, such that the
failure of any Committed Lender to make available to the Borrower any funds in
connection with any Loan shall not relieve any other Committed Lender of its
obligation, if any, hereunder to make funds available on the date such Loans are
requested (it being understood, that no Committed Lender shall be responsible
for the failure of any other Committed Lender to make funds available to the
Borrower in connection with any Loan hereunder).
(d)    The Borrower shall repay in full the outstanding Capital of each Lender
on the Maturity Date. Prior thereto, the Borrower shall, on each Settlement
Date, make a prepayment of the outstanding Capital of the Lenders to the extent
required under Section 4.01 and otherwise in accordance therewith.
Notwithstanding the foregoing, the Borrower, in its discretion, shall have the
right to make a prepayment, in whole or in part, of the outstanding Capital of
the Lenders (together with any accrued Interest and Fees in respect of such
prepaid Capital) on any Business Day upon two (2) Business Days’ prior written
notice (each, a “Reduction Notice”) thereof to the Administrative Agent and each
Group Agent; provided, however, that each such prepayment shall be in a minimum
aggregate amount of $4,000,000 and shall be an integral multiple of $1,000,000;
provided, further, that the Borrower shall not provide any Reduction Notice, and
no such Reduction Notice shall be effective, if after giving effect thereto, the
Aggregate Capital at such time would be less than an amount equal to the least
of (i) 75.00% of the Facility Limit at such time, (ii) the Borrowing Base at
such time and (iii) such other amount as approved in writing by the
Administrative Agent and each Lender (such lesser amount, the “Minimum Funding
Threshold”). The Borrower hereby covenants and agrees from time to time to
request Loans pursuant to Section 2.02(a) in amounts and at such times such that
the Aggregate Capital at all times is no less than the Minimum Funding Threshold
at such time; it being understood and agreed that each Credit Extension pursuant
to this Agreement is subject to the applicable conditions set forth in Article
VI and the other conditions set forth in this Article II.
(e)    The Borrower may, at any time upon at least thirty (30) days’ prior
written notice to the Administrative Agent and each Group Agent, terminate the
Facility Limit in whole or ratably reduce the Facility Limit in part. Each
partial reduction in the Facility Limit shall be in a minimum aggregate amount
of $5,000,000 and shall be an integral multiple of $1,000,000, and no such
partial reduction shall reduce the Facility Limit to an amount less than
$100,000,000. In connection with any partial reduction in the Facility Limit,
the Commitment of each Committed Lender shall be ratably reduced.
(f)    In connection with any reduction of the Commitments, the Borrower shall
remit to the Administrative Agent (i) instructions regarding such reduction and
(ii) for payment to

 
31
 

 



--------------------------------------------------------------------------------




the Lenders, cash in an amount sufficient to pay (A) Capital of Lenders in each
Group in excess of the Group Commitment of such Group and (B) all other
outstanding Borrower Obligations with respect to such reduction (determined
based on the ratio of the reduction of the Commitments being effected to the
amount of the Commitments prior to such reduction or, if the Administrative
Agent reasonably determines that any portion of the outstanding Borrower
Obligations is allocable solely to that portion of the Commitments being reduced
or has arisen solely as a result of such reduction, all of such portion)
including, without duplication, any associated Breakage Fees. Upon receipt of
any such amounts, the Administrative Agent shall apply such amounts first to the
reduction of the outstanding Capital, and second to the payment of the remaining
outstanding Borrower Obligations with respect to such reduction, including any
Breakage Fees, by paying such amounts to the Lenders.
(g)    Increases in Commitments. So long as no Event of Default or Unmatured
Event of Default has occurred and is continuing, upon notice to the
Administrative Agent and each Group Agent, the Borrower may from time to time
request an increase in the Commitment with respect to one or more Committed
Lenders, including any new Lenders that agree to become Committed Lenders
pursuant to an Assumption Agreement, as provided in Section 14.03(i), or
pursuant to an Assignment and Acceptance Agreement at any time following the
Closing Date and prior to the Termination Date, such aggregate increase in such
Committed Lender’s Commitments to be an amount (for all such requests or
additions) not exceeding $75,000,000; provided, that each request for an
increase shall be in a minimum amount of $10,000,000. At the time of sending
such notice with respect to any Committed Lender, the Borrower (in consultation
with the Administrative Agent and the Group Agent related to such Committed
Lender) shall specify the time period within which such Committed Lenders and
the Administrative Agent are requested to respond to the Borrower’s request
(which shall in no event be less than ten (10) Business Days from the date of
delivery of such notice to the Administrative Agent and the Group Agents). In
respect of any Committed Lender, each of such Committed Lender being asked to
increase its Commitment and the Administrative Agent shall notify the Borrower
and the Servicer within the applicable time period whether or not such Person
agrees, in its respective sole discretion, to the increase to such Committed
Lender’s Commitment. Any such Person not responding within such time period
shall be deemed to have declined to consent to an increase in such Committed
Lender’s Commitment. For the avoidance of doubt, only the consent of the
Committed Lender then being asked to increase its Commitment and the
Administrative Agent shall be required in order to approve any such request. If
the Commitment of any Committed Lender is increased in accordance with this
clause (g), the Administrative Agent, the Purchaser Agents for such Committed
Lenders, the Borrower and the Servicer shall determine the effective date with
respect to such increase and shall enter into such documents as agreed to by
such parties to document such increase; it being understood and agreed that the
Administrative Agent or any Committed Lender increasing its Commitment pursuant
to this clause (g) may request any of (x) resolutions of the Board of Directors
of the Borrower approving or consenting to such Commitment increase and
authorizing the execution, delivery and performance of any amendment to this
Agreement, (y) a corporate and enforceability opinion of counsel of the Borrower
and (z) such other documents, agreements and opinions reasonably requested by
such Committed Lender or the Administrative Agent.
(h)    Provided that no Event of Default or Unmatured Event of Default has
occurred and is continuing, the Borrower may from time to time advise the
Administrative Agent

 
32
 

 



--------------------------------------------------------------------------------




and each Group Agent in writing of its desire to extend the Scheduled
Termination Date for an additional 364 day period, provided that such request is
made not more than one hundred twenty (120) days prior to, and not less than
sixty (60) days prior to, the then current Scheduled Termination Date. The
Administrative Agent and each Committed Lender (or its Group Agent on its
behalf) shall notify the Borrower and the Administrative Agent in writing
whether or not such Person is agreeable to such extension (it being understood
that the Administrative Agent and the Committed Lenders may accept or decline
such a request in their sole discretion and on such terms as they may elect) not
less than thirty (30) days prior to the then current Scheduled Termination Date;
provided, however, that if the Administrative Agent or any Committed Lender
fails to so notify the Borrower and the Administrative Agent, the Administrative
Agent or such Committed Lender, as the case may be, shall be deemed to have
declined such extension. In the event that the Administrative Agent and one or
more Committed Lenders have so notified the Borrower and the Administrative
Agent in writing that they are agreeable to such extension, the Borrower, the
Servicer, the Administrative Agent, the applicable Group Agents and the
applicable Committed Lenders shall enter into such documents as the
Administrative Agent, the applicable Group Agents and the applicable Committed
Lenders may deem necessary or appropriate to effect such extension, and all
reasonable out-of-pocket costs and expenses incurred by the Administrative
Agent, the applicable Group Agents and the applicable Committed Lenders in
connection therewith (including Attorney Costs) shall be paid by the Borrower.
In the event any Committed Lender declines such request to extend the Scheduled
Termination Date or is deemed to have declined such extension, such Committed
Lender’s Group shall be an “Exiting Group” for all purposes of this Agreement.
SECTION 2.03.     Interest and Fees.
(a)    On each Settlement Date, the Borrower shall, in accordance with the terms
and priorities for payment set forth in Section 4.01, pay to each Group Agent,
each Lender and the Administrative Agent certain fees (collectively, the “Fees”)
in the amounts set forth in the fee letter agreements from time to time entered
into, among the Borrower, the members of the applicable Group (or their Group
Agent on their behalf) and/or the Administrative Agent and the Structuring Agent
(each such fee letter agreement, as amended, restated, supplemented or otherwise
modified from time to time, collectively being referred to herein as the “Fee
Letter”).
(b)    The Capital of each Lender shall accrue interest on each day when such
Capital remains outstanding at the then applicable Interest Rate. The Borrower
shall pay all Interest, Fees and Breakage Fees accrued during each Interest
Period on the immediately following Settlement Date in accordance with the terms
and priorities for payment set forth in Section 4.01.
SECTION 2.04.     Records of Loans. Each Group Agent shall record in its
records, the date and amount of each Loan made by the Lenders in its Group
hereunder, the Interest Rate with respect thereto, the Interest accrued thereon
and each repayment and payment thereof. Subject to Section 14.03(c), such
records shall be conclusive and binding absent manifest error. Subject to
Section 14.03(c), the failure to so record any such information or any error in
so recording any such information shall not, however, limit or otherwise affect
the obligations of the Borrower hereunder or under the other Transaction
Documents to repay the Capital of each Lender, together with all Interest
accruing thereon and all other Borrower Obligations.

 
33
 

 



--------------------------------------------------------------------------------




ARTICLE III

[RESERVED]


ARTICLE IV


SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS


SECTION 4.01.     Settlement Procedures.
(a)    The Servicer shall hold in trust (which amounts held in trust may be
commingled with other funds of the Servicer and its Affiliates in an account
other than any Lock-Box Account), for the benefit of the Borrower and the
Secured Parties (or, if so requested by the Administrative Agent upon the
occurrence and continuance of an Event of Default or a Level 2 Ratings Event,
segregate in a separate account approved by the Administrative Agent), for
application in accordance with the priority of payments set forth below, all
Collections on Pool Receivables that are received by the Servicer or the
Borrower or received in any Lock-Box or Lock-Box Account; provided, however, if
Servicer desires to release funds to the Borrower from such collections to
acquire Receivables in accordance with the terms of the Purchase and Sale
Agreement (each such release, a “Reinvestment”) Servicer may do so if each of
the conditions precedent set forth in Section 6.03 are satisfied, and the amount
released to Borrower shall be limited to the amount necessary to pay the
purchase price for such Receivables . On each Settlement Date, the Servicer (or,
following its assumption of control of the Lock-Box Accounts, the Administrative
Agent) shall, distribute such Collections in the following order of priority:
(i)    first, to the Servicer (if the Servicer is neither NuStar nor an
Affiliate of either NuStar or the Borrower) for the payment of the accrued
Servicing Fees payable for the immediately preceding Interest Period (plus, if
applicable, the amount of Servicing Fees payable for any prior Interest Period
to the extent such amount has not been distributed to the Servicer (if the
Servicer is neither NuStar nor an Affiliate of either NuStar or the Borrower));
(ii)    second, to each Lender and other Credit Party (ratably, based on the
amount then due and owing), all accrued and unpaid Interest, Fees and Breakage
Fees due to such Lender and other Credit Party for the immediately preceding
Interest Period (including any additional amounts or indemnified amounts payable
under Sections 5.03 and 13.01 in respect of such payments), plus, if applicable,
the amount of any such Interest, Fees and Breakage Fees (including any
additional amounts or indemnified amounts payable under Sections 5.03 and 13.01
in respect of such payments) payable for any prior Interest Period to the extent
such amount has not been distributed to such Lender or Credit Party;
(iii)    third, as set forth in clause (x), (y) or (z) below, as applicable:
(x)    prior to the occurrence of the Termination Date, to the extent that a
Borrowing Base Deficit exists on such date, to the Lenders (ratably, based on
the aggregate outstanding Capital of each Lender at such time) for

 
34
 

 



--------------------------------------------------------------------------------




the payment of a portion of the outstanding Aggregate Capital at such time, in
an aggregate amount equal to the amount necessary to reduce the Borrowing Base
Deficit to zero ($0);
(y)    on and after the occurrence of the Termination Date, to each Lender
(ratably, based on the aggregate outstanding Capital of each Lender at such
time) for the payment in full of the aggregate outstanding Capital of such
Lender at such time; or
(z)    prior to the occurrence of the Termination Date, at the election of the
Borrower and in accordance with Section 2.02(d), to the payment of all or any
portion of the outstanding Capital of the Lenders at such time (ratably, based
on the aggregate outstanding Capital of each Lender at such time);
(iv)    fourth, to the Credit Parties that are then members of an Exiting Group
(ratably, based on the amount due and owing at such time), for the payment of
all other Borrower Obligations then due and owing by the Borrower to such Credit
Parties;
(v)    fifth, to the Credit Parties, the Affected Persons and the Borrower
Indemnified Parties (ratably, based on the amount due and owing at such time),
for the payment of all other Borrower Obligations then due and owing by the
Borrower to the Credit Parties, the Affected Persons and the Borrower
Indemnified Parties;
(vi)    sixth, to the extent not otherwise provided for under clause (i) above,
to the Servicer for the payment of the accrued Servicing Fees payable for the
immediately preceding Interest Period (plus, if applicable, the amount of
Servicing Fees payable for any prior Interest Period to the extent such amount
has not been distributed to the Servicer); and
(vii)    seventh, the balance, if any, to be paid to the Borrower for its own
account.
(b)    All payments or distributions to be made by the Servicer, the Borrower
and any other Person to the Lenders (or their respective related Affected
Persons and the Borrower Indemnified Parties) under any Transaction Document,
shall be paid or distributed to the related Group Agent at its Group Agent’s
Account. Each Group Agent, upon its receipt in the applicable Group Agent’s
Account of any such payments or distributions, shall distribute such amounts to
the applicable Lenders, Affected Persons and the Borrower Indemnified Parties
within its Group ratably; provided that if such Group Agent shall have received
insufficient funds to pay all of the above amounts in full on any such date,
such Group Agent shall pay such amounts to the applicable Lenders, Affected
Persons and the Borrower Indemnified Parties within its Group in accordance with
the priority of payments forth above, and with respect to any such category
above for which there are insufficient funds to pay all amounts owing on such
date, ratably (based on the amounts in such categories owing to each such Person
in such Group) among all such Persons in such Group entitled to payment thereof.

 
35
 

 



--------------------------------------------------------------------------------




(c)    If and to the extent the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party shall be required for any
reason to pay over to any Person any amount received on its behalf hereunder,
such amount shall be deemed not to have been so received but rather to have been
retained by the Borrower and, accordingly, the Administrative Agent, such Credit
Party, such Affected Person or such Borrower Indemnified Party, as the case may
be, shall have a claim against the Borrower for such amount.
(d)    For the purposes of this Section 4.01:
(i)    if on any day the Outstanding Balance of any Pool Receivable is reduced
or adjusted as a result of any defective, rejected, returned, repossessed or
foreclosed goods or services, or any revision, cancellation, allowance, rebate,
discount or other adjustment made by the Borrower, any Originator, the Servicer
or any Affiliate of the Servicer, or any setoff or dispute between the Borrower
or any Affiliate of the Borrower, an Originator or any Affiliate of an
Originator, or the Servicer or any Affiliate of the Servicer, and an Obligor,
the Borrower shall be deemed to have received on such day a Collection of such
Pool Receivable in the amount of such reduction or adjustment and shall
immediately pay any and all such amounts in respect thereof to a Lock-Box
Account (or as otherwise directed by the Administrative Agent at such time) for
application pursuant to Section 4.01(a);
(ii)    if on any day any of the representations or warranties in Section 7.01
is not true in all material respects with respect to any Pool Receivable (except
for representations and warranties which apply as to an earlier date, in which
case such representations and warranties are not true in all material respects
as of such date), the Borrower shall be deemed to have received on such day a
Collection of such Pool Receivable in full and shall immediately pay the amount
of such deemed Collection to a Lock-Box Account (or as otherwise directed by the
Administrative Agent at such time) for application pursuant to Section 4.01(a)
(Collections deemed to have been received pursuant to Section 4.01(d) are
hereinafter sometimes referred to as “Deemed Collections”);
(iii)    except as provided in clauses (i) or (ii) above or otherwise required
by Applicable Law or the relevant Contract, all Collections received from an
Obligor of any Receivable shall be applied to the Receivables of such Obligor in
the order of the age of such Receivables, starting with the oldest such
Receivable, unless such Obligor designates in writing its payment for
application to specific Receivables; and
(iv)    if and to the extent the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party shall be required for any
reason to pay over to an Obligor (or any trustee, receiver, custodian or similar
official in any Insolvency Proceeding) any amount received by it hereunder, such
amount shall be deemed not to have been so received by such Person but rather to
have been retained by the Borrower and, accordingly, such Person shall have a
claim against the Borrower for such amount, payable when and to the extent that
any distribution from or on behalf of such Obligor is made in respect thereof.

 
36
 

 



--------------------------------------------------------------------------------




SECTION 4.02.     Payments and Computations, Etc. (a) All amounts to be paid by
the Borrower or the Servicer to the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party hereunder shall be paid no
later than 12:00 Noon (New York City time) on the day when due in same day funds
to the applicable Group Agent’s Account.
(b)    Each of the Borrower and the Servicer shall, to the extent permitted by
Applicable Law, pay interest on any amount not paid or deposited by it when due
hereunder, at an interest rate per annum equal to 2.00% per annum above the Base
Rate, payable on demand.
(c)    All computations of interest under subsection (b) above and all
computations of Interest, Fees and other amounts hereunder shall be made on the
basis of a year of 360 days (or, in the case of amounts determined by reference
to the Base Rate, 365 or 366 days, as applicable) for the actual number of days
(including the first but excluding the last day) elapsed. Whenever any payment
or deposit to be made hereunder shall be due on a day other than a Business Day,
such payment or deposit shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of such payment or
deposit.

ARTICLE V
INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND SECURITY INTEREST
SECTION 5.01.     Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Affected Person;
(ii)    subject any Affected Person to any Taxes (except to the extent such
Taxes are Indemnified Taxes for which relief is sought under Section 5.03 or
Excluded Taxes) on its loans, loan principal, letters of credit, commitments or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(iii)    impose on any Affected Person any other condition, cost or expense
(other than Taxes) (A) affecting the Collateral, this Agreement, any other
Transaction Document, any Program Support Agreement, any Loan or any
participation therein or (B) affecting its obligations or rights to make Loans;
and the result of any of the foregoing shall be to increase the cost to such
Affected Person of (A) acting as the Administrative Agent, a Group Agent or a
Lender hereunder or as a Program Support Provider with respect to the
transactions contemplated hereby, (B) funding or maintaining any Loan or (C)
maintaining its obligation to fund or maintain any Loan, or to reduce the amount
of any sum received or receivable by such Affected Person hereunder, then, upon
request of such Affected Person (or its Group Agent), the Borrower shall pay to
such Affected Person such additional amount

 
37
 

 



--------------------------------------------------------------------------------




or amounts as will compensate such Affected Person for such additional costs
incurred or reduction suffered.
(b)    Capital Requirements. If any Affected Person determines that any Change
in Law affecting such Affected Person or any lending office of such Affected
Person or such Affected Person’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Affected Person’s capital or on the capital of such Affected
Person’s holding company, if any, as a consequence of (A) this Agreement or any
other Transaction Document, (B) the commitments of such Affected Person
hereunder or under any related Program Support Agreement, (C) the Loans made by
such Affected Person or (D) any Capital, to a level below that which such
Affected Person or such Affected Person’s holding company could have achieved
but for such Change in Law (taking into consideration such Affected Person’s
policies and the policies of such Affected Person’s holding company with respect
to capital adequacy and liquidity), then from time to time, upon request of such
Affected Person (or its Group Agent), the Borrower will pay to such Affected
Person such additional amount or amounts as will compensate such Affected Person
or such Affected Person’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of an Affected Person (or
its Group Agent on its behalf) setting forth the amount or amounts necessary to
compensate such Affected Person or its holding company, as the case may be, as
specified in clause (a) or (b) of this Section and delivered to the Borrower,
shall be conclusive absent manifest error. The Borrower shall, subject to the
priorities of payment set forth in Section 4.01, pay such Affected Person the
amount shown as due on any such certificate on the first Settlement Date
occurring after the Borrower’s receipt of such certificate.
(d)    Delay in Requests. Failure or delay on the part of any Affected Person to
demand compensation pursuant to this Section 5.01 shall not constitute a waiver
of such Affected Person’s right to demand such compensation; provided that the
Borrower shall not be required to compensate an Affected Person pursuant to this
Section 5.01 for any increased costs incurred or reductions suffered more than
270 days prior to the date that such Affected Person notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Affected Person’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.
SECTION 5.02.     Funding Losses.
(a)    The Borrower will pay each Lender all Breakage Fees.
(b)    A certificate of a Lender (or its Group Agent on its behalf) setting
forth the amount or amounts necessary to compensate such Lender, as specified in
clause (a) above and delivered to the Borrower, shall be conclusive absent
manifest error. The Borrower shall, subject to the priorities of payment set
forth in Section 4.01, pay such Lender the amount shown as due on any such
certificate on the first Settlement Date occurring after the Borrower’s receipt
of such certificate.

 
38
 

 



--------------------------------------------------------------------------------




SECTION 5.03.     Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Transaction Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of the applicable
Credit Party, Affected Person or Borrower Indemnified Party) requires the
deduction or withholding of any Tax from any such payment to a Credit Party,
Affected Person or Borrower Indemnified Party, then the applicable Credit Party,
Affected Person or Borrower Indemnified Party shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law, and, if such Tax is an Indemnified Tax, then the sum payable by the
Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section), the applicable Credit Party,
Affected Person or Borrower Indemnified Party receives an amount equal to the
sum it would have received had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or, at
the option of the Administrative Agent, timely reimburse it for the payment of,
any Other Taxes.
(c)    Indemnification by the Borrower. The Borrower shall indemnify each
Affected Person, within ten days after demand therefor, for the full amount of
any (I) Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Affected Person or required to be withheld or deducted from a payment to such
Affected Person and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority and (II) incremental Taxes
that arise because a Loan is not treated for U.S. federal, state, local or
franchise tax purposes consistently with the Intended Tax Treatment (such
indemnification will include any U.S. federal, state or local income and
franchise taxes necessary to make such Affected Person whole on an after-tax
basis taking into account the taxability of receipt of payments under this
clause (II) and any reasonable expenses (other than Taxes) arising out of,
relating to, or resulting from the foregoing). A certificate as to the amount of
such payment or liability delivered to the Borrower by an Affected Person (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of an Affected Person, shall be conclusive absent manifest
error.
(d)    Indemnification by the Lenders. Each Lender (other than the Conduit
Lenders) shall severally indemnify the Administrative Agent, within ten days
after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender, its related Conduit Lender or any of their respective Affiliates that
are Affected Persons (but only to the extent that the Borrower and its
Affiliates have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting any obligation of the Borrower, the
Servicer or their Affiliates to do so), (ii) any Taxes attributable to the
failure of such Lender, its related Conduit Lender or any of their respective
Affiliates that are Affected Persons to comply with Section 14.03(f) relating to
the maintenance of

 
39
 

 



--------------------------------------------------------------------------------




a Participant Register and (iii) any Excluded Taxes attributable to such Lender,
its related Conduit Lender or any of their respective Affiliates that are
Affected Persons, in each case, that are payable or paid by the Administrative
Agent in connection with any Transaction Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender (or its Group Agent) by the Administrative Agent shall be conclusive
absent manifest error. Each Lender (other than the Conduit Lenders) hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender, its related Conduit Lender or any of their
respective Affiliates that are Affected Persons under any Transaction Document
or otherwise payable by the Administrative Agent to such Lender, its related
Conduit Lender or any of their respective Affiliates that are Affected Persons
from any other source against any amount due to the Administrative Agent under
this clause (d).
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 5.03, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(f)    Status of Affected Persons. (i) Any Affected Person that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Transaction Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Affected Person, if reasonably requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Affected Person is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
5.03(f)(ii)(A), 5.03(f)(ii)(B) and 5.03(g)) shall not be required if, in the
Affected Person’s reasonable judgment, such completion, execution or submission
would subject such Affected Person to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of such Affected
Person.
(ii)    Without limiting the generality of the foregoing:
(A)    any Affected Person that is a “United States Person” within the meaning
of Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent from time to time upon the reasonable request of the
Borrower or the Administrative Agent, executed originals of Internal Revenue
Service Form W-9 or such other documentation or information prescribed by
Applicable Laws or reasonably requested by the Borrower or

 
40
 

 



--------------------------------------------------------------------------------




the Administrative Agent as will enable the Borrower or the Administrative
Agent, as the case may be, to determine whether or not such Affected Person is
subject to backup withholding or information reporting requirements;
(B)    any Affected Person that is organized under the laws of a jurisdiction
other than the United States (including each State thereof and the District of
Columbia) (a “Foreign Affected Person”) that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be reasonably requested
by the Borrower or the Administrative Agent) on or prior to the date on which
such Foreign Affected Person becomes an Affected Person with respect to this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent, but only if such Foreign Effected Person
is legally entitled to do so), whichever of the following is applicable:
(1)    in the case of such an Affected Person claiming the benefits of an income
tax treaty to which the United States is a party, executed originals of Internal
Revenue Service Form W-8BEN-E;
(2)    executed originals of Internal Revenue Service Form W-8ECI;
(3)    in the case of a Foreign Affected Person claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Affected Person is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of
Internal Revenue Service Form W-8BEN-E; or
(4)    to the extent such Affected Person is not the beneficial owner, executed
originals of Internal Revenue Service Form W-8IMY, accompanied by Internal
Revenue Service Form W-8ECI, Internal Revenue Service Form W-8BEN-E, a U.S. Tax
Compliance Certificate, Internal Revenue Service Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided
that, if such Affected Person is a partnership and one or more direct or
indirect partners of such Affected Person are claiming the portfolio interest
exemption, such Affected Person may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner; and

 
41
 

 



--------------------------------------------------------------------------------




(C)    any Foreign Affected Person, to the extent it is legally entitled to do
so, shall deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient), from time to time upon the
reasonable request of the Borrower or the Administrative Agent, executed
originals of any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.
(g)    Documentation Required by FATCA. If a payment made to an Affected Person
under any Transaction Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Affected Person were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Affected Person shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Applicable Law and at such time or times reasonably requested by
the Borrower or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Affected Person has complied with such Affected Person’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (g), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement entered into in
connection with FATCA.
(h)    Treatment of Certain Refunds. If any Affected Person determines, in its
sole discretion, exercised in good faith, that it has received a refund of any
Taxes as to which it has been reimbursed or indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay over such refund to the Borrower (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Affected Person and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of such recipient, agrees
to repay the amount paid over to the Borrower pursuant to this paragraph (h)
(plus any penalties, interest, or other charges imposed by the relevant
Governmental Authority) to such Affected Person in the event such Affected
Person is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (h), in no event will
the Affected Person be required to pay any amount to the Borrower pursuant to
this paragraph (h) if the payment of which would place the Affected Person in a
less favorable net after-Tax position than the Affected Person would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. The foregoing
shall

 
42
 

 



--------------------------------------------------------------------------------




not be construed to require any Affected Person to make available its tax
returns (or any other information relating to its Taxes which it deems
confidential) to the Borrower or any other Person.
(i)    Survival. Each party’s obligations under this Section 5.03 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Credit Party or any other Affected Person,
the termination of the Commitments and the repayment, satisfaction or discharge
of all the Borrower Obligations and the Servicer’s obligations hereunder.
(j)    Updates. Each Affected Person agrees that if any form or certification it
previously delivered pursuant to this Section 5.03 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(k)    Intended Tax Treatment. Notwithstanding anything to the contrary herein
or in any other Transaction Document, all parties to this Agreement covenant and
agree to treat each Loan under this Agreement as debt (and all Interest as
interest) for all federal, state, local and franchise tax purposes and agree not
to take any position on any tax return inconsistent with the foregoing, except
as otherwise required pursuant to a “determination” within the meaning of
Section 1313(a) of the Code (or any comparable provision of any state, local or
foreign law), it being understood that the parties to this Agreement will
otherwise defend in good faith such agreed upon position prior to such
determination; provided, however, that neither the Borrower nor any Affiliate
will be obligated to litigate any challenge to such agreed upon position by a
Governmental Authority.
SECTION 5.04.     Inability to Determine LMIR; Change in Legality.
(a)    If any Group Agent shall have reasonably determined (which determination
shall be conclusive and binding upon the parties hereto) on any day, by reason
of circumstances affecting the interbank Eurodollar market, either that: (i)
dollar deposits in the relevant amounts and for the relevant day are not
available, (ii) adequate and reasonable means do not exist for ascertaining LMIR
for such day or (iii) LMIR determined pursuant hereto does not accurately
reflect the cost to the applicable Affected Person (as conclusively determined
by such Group Agent) of maintaining any Portion of Capital during such day, such
Group Agent shall promptly give telephonic notice of such determination,
confirmed in writing, to the Borrower on such day. Upon delivery of such notice:
(i) no Portion of Capital shall be funded thereafter at the Bank Rate determined
by reference to LMIR unless and until such Group Agent shall have given notice
to the Borrower that the circumstances giving rise to such determination no
longer exist and (ii) with respect to any outstanding Portion of Capital then
funded at the Bank Rate determined by reference to LMIR, such Bank Rate shall
automatically and immediately be converted to the Bank Rate determined by
reference to the Base Rate.
(b)    If on any day, any Group Agent shall have been notified by any Affected
Person that such Affected Person has reasonably determined (which determination
shall be final and conclusive) that any Change in Law, or compliance by such
Affected Person with any Change in Law, shall make it unlawful or impossible for
such Affected Person to fund or maintain any Portion of Capital at or by
reference to LMIR, such Group Agent shall notify the Borrower and the

 
43
 

 



--------------------------------------------------------------------------------




Administrative Agent thereof. Upon receipt of such notice, until the applicable
Group Agent notifies the Borrower and the Administrative Agent that the
circumstances giving rise to such determination no longer apply, (i) no Portion
of Capital shall be funded at or by reference to LMIR and (ii) the Interest for
any outstanding portions of Capital then funded at the Bank Rate determined by
reference to LMIR shall automatically and immediately be converted to the Bank
Rate determined by reference to the Base Rate.
SECTION 5.05.     Security Interest.
(a)    As security for the performance by the Borrower of all the terms,
covenants and agreements on the part of the Borrower to be performed under this
Agreement or any other Transaction Document, including the punctual payment when
due of the Aggregate Capital and all Interest in respect of the Loans and all
other Borrower Obligations, the Borrower hereby grants to the Administrative
Agent for its benefit and the ratable benefit of the Secured Parties, a
continuing security interest in, all of the Borrower’s right, title and interest
in, to and under all of the following, whether now or hereafter owned, existing
or arising (collectively, the “Collateral”): (i) all Pool Receivables, (ii) all
Related Security with respect to such Pool Receivables, (iii) all Collections
with respect to such Pool Receivables, (iv) the Lock-Boxes and Lock-Box Accounts
and all amounts on deposit therein, and all certificates and instruments, if
any, from time to time evidencing such Lock-Boxes and Lock-Box Accounts and
amounts on deposit therein, (v) all rights (but none of the obligations) of the
Borrower under the Purchase and Sale Agreement and (vi) all proceeds of, and all
amounts received or receivable under any or all of, the foregoing.
The Administrative Agent (for the benefit of the Secured Parties) shall have,
with respect to all the Collateral, and in addition to all the other rights and
remedies available to the Administrative Agent (for the benefit of the Secured
Parties), all the rights and remedies of a secured party under any applicable
UCC. The Borrower hereby authorizes the Administrative Agent to file financing
statements describing as the collateral covered thereby as “all of the debtor’s
personal property or assets” or words to that effect, notwithstanding that such
wording may be broader in scope than the collateral described in this Agreement.
Immediately upon the occurrence of the Final Payout Date, the Collateral shall
be automatically released from the lien created hereby, and this Agreement and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent, the Lenders and the other Credit Parties hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to the Borrower;
provided, however, that promptly following written request therefor by the
Borrower delivered to the Administrative Agent following any such termination,
and at the expense of the Borrower, the Administrative Agent shall execute and
deliver to the Borrower UCC-3 termination statements and such other documents as
the Borrower shall reasonably request to evidence such termination.



 
44
 

 



--------------------------------------------------------------------------------




ARTICLE VI

CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS


SECTION 6.01.     Conditions Precedent to Effectiveness and the Initial Credit
Extension. This Agreement shall become effective as of the Closing Date when (a)
the Administrative Agent shall have received each of the documents, agreements
(in fully executed form), opinions of counsel, lien search results, UCC filings,
certificates and other deliverables listed on the closing memorandum, in each
case, in form and substance acceptable to the Administrative Agent and (b) all
fees and expenses payable by the Borrower on the Closing Date to the Credit
Parties have been paid in full in accordance with the terms of the Transaction
Documents.


SECTION 6.02.     Conditions Precedent to All Credit Extensions. Each Credit
Extension hereunder on or after the Closing Date shall be subject to the
conditions precedent that:
(a)    the Borrower shall have delivered to the Administrative Agent and each
Group Agent a Loan Request for such Loan, in accordance with Section 2.02(a);
(b)    the Servicer shall have delivered to the Administrative Agent and each
Group Agent all Information Packages required to be delivered hereunder;
(c)    the conditions precedent to such Credit Extension specified in Section
2.01(i) through (iv), shall be satisfied;
(d)    on the date of such Credit Extension the following statements shall be
true and correct (and upon the occurrence of such Credit Extension, the Borrower
and the Servicer shall be deemed to have represented and warranted that such
statements are then true and correct):
(i)    the representations and warranties of the Borrower and the Servicer
contained in Sections 7.01 and 7.02 are true and correct in all material
respects on and as of the date of such Credit Extension as though made on and as
of such date unless such representations and warranties by their terms refer to
an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;
(ii)    no Event of Default or Unmatured Event of Default has occurred and is
continuing, and no Event of Default or Unmatured Event of Default would result
from such Credit Extension;
(iii)    no Borrowing Base Deficit exists or would exist after giving effect to
such Credit Extension; and
(iv)    the Termination Date has not occurred.
SECTION 6.03.     Conditions Precedent to All Reinvestments. Each Reinvestment
hereunder on or after the Closing Date shall be subject to the conditions
precedent that:

 
45
 

 



--------------------------------------------------------------------------------




(a)    after giving effect to such Reinvestment, the Servicer shall be holding
in trust for the benefit of the Secured Parties (which amounts held in trust may
be commingled with other funds of the Servicer and its Affiliates in an account
other than any Lock-Box Account) an amount of Collections sufficient to pay the
sum of (x) all accrued and unpaid Servicing Fees, Interest, Fees and Breakage
Fees, (y) the amount of any Borrowing Base Deficit and (z) the amount of all
other Borrower Obligations then due and owing by the Borrower; and
(b)    the Borrower shall use the proceeds of such Reinvestment solely to pay
the purchase price for Receivables purchased by the Borrower in accordance with
the terms of the Purchase and Sale Agreement; and
(c)    on the date of such Reinvestment the following statements shall be true
and correct (and upon the occurrence of such Reinvestment, the Borrower and the
Servicer shall be deemed to have represented and warranted that such statements
are then true and correct):
(i)    the representations and warranties of the Borrower and the Servicer
contained in Sections 7.01 and 7.02 are true and correct in all material
respects on and as of the date of such Reinvestment as though made on and as of
such date unless such representations and warranties by their terms refer to an
earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;
(ii)    no Event of Default or Unmatured Event of Default has occurred and is
continuing, and no Event of Default or Unmatured Event of Default would result
from such Reinvestment;
(iii)    no Borrowing Base Deficit exists or would exist after giving effect to
such Reinvestment; and
(iv)    the Termination Date has not occurred.

ARTICLE VII


REPRESENTATIONS AND WARRANTIES


SECTION 7.01.     Representations and Warranties of the Borrower. The Borrower
represents and warrants to each Credit Party as of the Closing Date, on each
Settlement Date and on each day on which a Credit Extension shall have occurred:


(a)    Organization and Good Standing. The Borrower is a limited liability
company and validly existing in good standing under the laws of the State of
Delaware and has full power and authority to own its properties and to conduct
its business as such properties are currently owned and such business is
presently conducted.


(b)    Due Qualification. The Borrower is duly qualified to do business, is in
good standing as a foreign entity and has obtained all necessary licenses and
approvals in all jurisdictions

 
46
 

 



--------------------------------------------------------------------------------




in which the conduct of its business requires such qualification, licenses or
approvals, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.


(c)    Power and Authority; Due Authorization. The Borrower (i) has all
necessary power and authority to (A) execute and deliver this Agreement and the
other Transaction Documents to which it is a party, (B) perform its obligations
under this Agreement and the other Transaction Documents to which it is a party
and (C) grant a security interest in the Collateral to the Administrative Agent
on the terms and subject to the conditions herein provided and (ii) has duly
authorized by all necessary action such grant and the execution, delivery and
performance of, and the consummation of the transactions provided for in, this
Agreement and the other Transaction Documents to which it is a party.


(d)    Binding Obligations. This Agreement and each of the other Transaction
Documents to which the Borrower is a party constitute legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
their respective terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.


(e)    No Conflict or Violation. The execution, delivery and performance of, and
the consummation of the transactions contemplated by, this Agreement and the
other Transaction Documents to which it is a party, and the fulfillment of the
terms hereof and thereof, will not (i) conflict with, result in any breach of
any of the terms or provisions of, or constitute (with or without notice or
lapse of time or both) a default under its organizational documents or any
indenture, sale agreement, credit agreement, loan agreement, security agreement,
mortgage, deed of trust, or other agreement or instrument to which the Borrower
is a party or by which it or any of its properties is bound, (ii) result in the
creation or imposition of any Adverse Claim upon any of the Collateral pursuant
to the terms of any such indenture, credit agreement, loan agreement, security
agreement, mortgage, deed of trust, or other agreement or instrument other than
this Agreement and the other Transaction Documents or (iii) conflict with or
violate any federal, state, local or foreign law or any decision, decree, order,
rule or regulation applicable to the Borrower or of any Governmental Authority
having jurisdiction over the Borrower, except to the extent that any such
conflict, breach, default, Adverse Claim or violation could not reasonably be
expected to have a Material Adverse Effect.


(f)    Litigation and Other Proceedings. (i) There is no action, suit,
proceeding or investigation pending or, to the best knowledge of the Borrower,
threatened, against the Borrower before any Governmental Authority and (ii) the
Borrower is not subject to any order, judgment, decree, injunction, stipulation
or consent order of or with any Governmental Authority that, in the case of
either of the foregoing clauses (i) and (ii), (A) asserts the invalidity of this
Agreement or any other Transaction Document, (B) seeks to prevent the grant of a
security interest in any Collateral by the Borrower to the Administrative Agent,
the ownership or acquisition by the Borrower of any Pool Receivables or other
Collateral or the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document, (C) seeks any determination or
ruling that

 
47
 

 



--------------------------------------------------------------------------------




could materially and adversely affect the performance by the Borrower of its
obligations under, or the validity or enforceability of, this Agreement or any
other Transaction Document or (D) individually or in the aggregate for all such
actions, suits, proceedings and investigations could reasonably be expected to
have a Material Adverse Effect.


(g)    Governmental Approvals. Except where the failure to obtain or make such
authorization, consent, order, approval or action could not reasonably be
expected to have a Material Adverse Effect, all authorizations, consents, orders
and approvals of, or other actions by, any Governmental Authority that are
required to be obtained by the Borrower in connection with the grant of a
security interest in the Collateral to the Administrative Agent hereunder or the
due execution, delivery and performance by the Borrower of this Agreement or any
other Transaction Document to which it is a party and the consummation by the
Borrower of the transactions contemplated by this Agreement and the other
Transaction Documents to which it is a party have been obtained or made and are
in full force and effect.


(h)    Margin Regulations. The Borrower is not engaged, principally or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meanings of Regulations T, U and
X of the Board of Governors of the Federal Reserve System).


(i)    Taxes. The Borrower has filed all material Tax returns and reports
required by Applicable Law to have been filed by it and has paid all material
Taxes, assessments and governmental charges thereby shown to be owing by it,
other than any such Taxes, assessments or charges that are being contested in
good faith by appropriate proceedings and for which appropriate reserves in
accordance with GAAP have been established.


(j)    Solvency. Immediately after giving effect to the transactions
contemplated by this Agreement and the other Transaction Documents, including
any Credit Extension, the Borrower will be Solvent.


(k)    Offices; Legal Name. The Borrower’s sole jurisdiction of organization is
the State of Delaware and such jurisdiction has not changed within four months
prior to the date of this Agreement (unless changed in accordance with Sections
8.01(l) and 8.01(u)(iv)). The office of the Borrower is located at the
applicable address specified on Schedule III hereto. The legal name of the
Borrower is NuStar Finance LLC (unless changed in accordance with Sections
8.01(l) and 8.01(u)(iv)).


(l)    Investment Company Act. The Borrower (i) is not, and is not controlled
by, an “investment company” registered or required to be registered under the
Investment Company Act and (ii) is not a “covered fund” under the Volcker Rule.
In determining that the Borrower is not a “covered fund”, the Borrower is
entitled to rely on the exemption from the definition of “investment company”
set forth in Section 3(c)(5) of the Investment Company Act.


(m)    No Material Adverse Effect. Since the date of formation of the Borrower
there has been no Material Adverse Effect with respect to the Borrower.

 
48
 

 



--------------------------------------------------------------------------------




(n)    Accuracy of Information. All Information Packages, Weekly Reports, Loan
Requests, certificates, reports, statements, documents and other information
furnished to the Administrative Agent or any other Credit Party by or on behalf
of the Borrower pursuant to any provision of this Agreement or any other
Transaction Document, or in connection with or pursuant to any amendment or
modification of, or waiver under, this Agreement or any other Transaction
Document, are, at the time the same are so furnished, complete and correct in
all material respects on the date the same are furnished to the Administrative
Agent or such other Credit Party, and, at the time the same are so furnished, do
not contain any material misstatement of fact or omit to state a material fact
or any fact necessary to make the statements contained therein not materially
misleading.


(o)    Anti-Money Laundering/International Trade Law Compliance. No Covered
Entity is a Sanctioned Person. No Covered Entity, either in its own right or
through any third party, (i) has any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (ii) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (iii) engages in any dealings
or transactions prohibited by any Anti-Terrorism Law.


(p)    Transaction Information. None of the Borrower, any Affiliate of the
Borrower or any third party with which the Borrower or any Affiliate thereof has
contracted, has delivered, in writing or orally, to any Rating Agency, any
Transaction Information without providing such Transaction Information to the
applicable Group Agent prior to delivery to such Rating Agency and has not
participated in any oral communications with respect to Transaction Information
with any Rating Agency without the participation of such Group Agent.


(q)    Perfection Representations.


(i)    This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Borrower’s right, title and interest in,
to and under the Collateral which (A) security interest has been perfected and
is enforceable against creditors of and purchasers from the Borrower and (B)
will be free of all Adverse Claims in such Collateral.
(ii)    The Receivables constitute “accounts” or “general intangibles” within
the meaning of Section 9-102 of the UCC.
(iii)    The Borrower owns and has good and marketable title to the Collateral
free and clear of any Adverse Claim of any Person.
(iv)    All appropriate financing statements, financing statement amendments and
continuation statements have been filed in the proper filing office in the
appropriate jurisdictions under Applicable Law in order to perfect (and continue
the perfection of) the sale of the Receivables and Related Security from

 
49
 

 



--------------------------------------------------------------------------------




each Originator to the Borrower pursuant to the Purchase and Sale Agreement and
the Administrative Agent’s security interest in the Collateral.
(v)    Other than the security interest granted to the Administrative Agent
pursuant to this Agreement, the Borrower has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Collateral
except as permitted by this Agreement and the other Transaction Documents. The
Borrower has not authorized the filing of and is not aware of any financing
statements filed against the Borrower that include a description of collateral
covering the Collateral other than any financing statement (i) in favor of the
Administrative Agent or (ii) that has been terminated. The Borrower is not aware
of any judgment lien, ERISA lien or tax lien filings against the Borrower.
(vi)    Notwithstanding any other provision of this Agreement or any other
Transaction Document, the representations contained in this Section 7.01(q)
shall be continuing and remain in full force and effect until the Final Payout
Date.
(r)    The Lock-Boxes and Lock-Box Accounts.
(i)    Nature of Lock-Box Accounts. Each Lock-Box Account constitutes a “deposit
account” within the meaning of the applicable UCC.
(ii)    Ownership. Each Lock-Box and Lock-Box Account is in the name of the
Borrower, and the Borrower owns and has good and marketable title to the
Lock-Box Accounts free and clear of any Adverse Claim.
(iii)    Perfection. The Borrower has delivered to the Administrative Agent a
fully executed Lock-Box Agreement relating to each Lock-Box and Lock-Box
Account, pursuant to which each applicable Lock-Box Bank has agreed to comply
with the instructions originated by the Administrative Agent directing the
disposition of funds in such Lock-Box and Lock-Box Account without further
consent by the Borrower, the Servicer or any other Person.
(iv)    Instructions. Neither the Lock-Boxes nor the Lock-Box Accounts are in
the name of any Person other than the Borrower. The Borrower has not consented
to the applicable Lock-Box Bank complying with instructions of any Person other
than the Servicer, the Borrower and the Administrative Agent.
(s)    Ordinary Course of Business. Each remittance of Collections by or on
behalf of the Borrower to the Credit Parties under this Agreement will have been
(i) in payment of a debt incurred by the Borrower in the ordinary course of
business or financial affairs of the Borrower and (ii) made in the ordinary
course of business or financial affairs of the Borrower.
(t)    Compliance with Law. The Borrower has complied in all material respects
with all Applicable Laws to which it may be subject.

 
50
 

 



--------------------------------------------------------------------------------




(u)    Bulk Sales Act. No transaction contemplated by this Agreement requires
compliance by it with any bulk sales act or similar law.
(v)    Eligible Receivables. Each Receivable included as an Eligible Receivable
in the calculation of the Net Receivables Pool Balance as of any date is an
Eligible Receivable as of such date.
(w)    Tax Status. The Borrower (i) is, and shall at all relevant times continue
to be, a “disregarded entity” within the meaning of U.S. Treasury Regulation §
301.7701-3 for U.S. federal income tax purposes and (ii) is not and will not at
any relevant time become an association (or publicly traded partnership) taxable
as an association for U.S. federal income tax purposes.
(x)    Opinions. The facts regarding the Borrower, the Receivables, the Related
Security and the related matters set forth or assumed in each of the opinions of
counsel delivered in connection with this Agreement and the Transaction
Documents are true and correct in all material respects.
(y)    Other Transaction Documents. Each representation and warranty made by the
Borrower under each other Transaction Document to which it is a party is true
and correct in all material respects as of the date when made.
(z)    Reaffirmation of Representations and Warranties. On the date of each
Credit Extension, on the date of each Reinvestment, on each Settlement Date and
on the date each Information Package, Weekly Report or other report is delivered
to the Administrative Agent or any Group Agent hereunder, the Borrower shall be
deemed to have certified that (i) all representations and warranties of the
Borrower hereunder are true and correct in all material respects on and as of
such day as though made on and as of such day, except for representations and
warranties which apply as to an earlier date (in which case such representations
and warranties shall be true and correct in all material respects as of such
date) and (ii) no Event of Default or an Unmatured Event of Default has occurred
and is continuing or will result from such Credit Extension or Reinvestment, if
applicable.
Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations contained in this Section shall be continuing, and
remain in full force and effect until the Final Payout Date.
SECTION 7.02.     Representations and Warranties of the Servicer. The Servicer
represents and warrants to each Credit Party as of the Closing Date, on each
Settlement Date and on each day on which a Credit Extension shall have occurred,
except as otherwise set forth below:
(a)    Organization and Good Standing. The Servicer is duly organized and
validly existing, in good standing, under the laws of the state of its
organization, with the power and authority under its organizational documents
and under the laws of the state of its organization to own its properties and to
conduct its business as such properties are currently owned and such business is
presently conducted.

 
51
 

 



--------------------------------------------------------------------------------




(b)    Due Qualification. The Servicer is duly qualified to do business, is in
good standing as a foreign entity and has obtained all necessary licenses and
approvals in all jurisdictions in which the conduct of its business or the
servicing of the Pool Receivables as required by this Agreement requires such
qualification, licenses or approvals, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.
(c)    Power and Authority; Due Authorization. The Servicer has all necessary
power and authority to (i) execute and deliver this Agreement and the other
Transaction Documents to which it is a party and (ii) perform its obligations
under this Agreement and the other Transaction Documents to which it is a party
and the execution, delivery and performance of, and the consummation of the
transactions provided for in, this Agreement and the other Transaction Documents
to which it is a party have been duly authorized by the Servicer by all
necessary action.
(d)    Binding Obligations. This Agreement and each of the other Transaction
Documents to which it is a party constitute legal, valid and binding obligations
of the Servicer, enforceable against the Servicer in accordance with their
respective terms, except (i) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.
(e)    No Conflict or Violation. The execution and delivery of this Agreement
and each other Transaction Document to which the Servicer is a party, the
performance of the transactions contemplated by this Agreement and the other
Transaction Documents and the fulfillment of the terms of this Agreement and the
other Transaction Documents by the Servicer will not (i) conflict with, result
in any breach of any of the terms or provisions of, or constitute (with or
without notice or lapse of time or both) a default under, the organizational
documents of the Servicer or any indenture, sale agreement, credit agreement,
loan agreement, security agreement, mortgage, deed of trust or other agreement
or instrument to which the Servicer is a party or by which it or any of its
property is bound, (ii) result in the creation or imposition of any Adverse
Claim upon any of its properties pursuant to the terms of any such indenture,
credit agreement, loan agreement, agreement, mortgage, deed of trust or other
agreement or instrument, other than this Agreement and the other Transaction
Documents or (iii) conflict with or violate any federal, state, local or foreign
law or any decision, decree, order, rule or regulation applicable to the
Servicer or of any Governmental Authority having jurisdiction over the Servicer,
except to the extent that any such conflict, breach, default, Adverse Claim or
violation could not reasonably be expected to have a Material Adverse Effect.
(f)    Litigation and Other Proceedings. There is no action, suit, proceeding or
investigation pending, or to the Servicer’s knowledge threatened, against the
Servicer before any Governmental Authority: (i) asserting the invalidity of this
Agreement or any of the other Transaction Documents; (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any
other Transaction Document; or (iii) seeking any determination or ruling that
could materially and adversely affect the performance by the Servicer of its
obligations under, or the validity or enforceability of, this Agreement or any
of the other Transaction Documents.

 
52
 

 



--------------------------------------------------------------------------------




(g)    No Consents. The Servicer is not required to obtain the consent of any
other party or any consent, license, approval, registration, authorization or
declaration of or with any Governmental Authority in connection with the
execution, delivery, or performance of this Agreement or any other Transaction
Document to which it is a party that has not already been obtained or the
failure of which to obtain could not reasonably be expected to have a Material
Adverse Effect.
(h)    Compliance with Applicable Law. The Servicer (i) shall duly satisfy all
obligations on its part to be fulfilled under or in connection with the Pool
Receivables and the related Contracts, (ii) has maintained in effect all
qualifications required under Applicable Law in order to properly service the
Pool Receivables and (iii) has complied in all material respects with all
Applicable Law in connection with servicing the Pool Receivables.
(i)    Accuracy of Information. All Information Packages, Weekly Reports, Loan
Requests, certificates, reports, statements, documents and other information
furnished to the Administrative Agent or any other Credit Party by the Servicer
pursuant to any provision of this Agreement or any other Transaction Document,
or in connection with or pursuant to any amendment or modification of, or waiver
under, this Agreement or any other Transaction Document, are, at the time the
same are so furnished, complete and correct in all material respects on the date
the same are furnished to the Administrative Agent or such other Credit Party,
and, at the time the same are so furnished, do not contain any material
misstatement of fact or omit to state a material fact or any fact necessary to
make the statements contained therein not materially misleading.
(j)    Location of Records. The offices where the initial Servicer keeps all of
its records relating to the servicing of the Pool Receivables are located at
19003 IH10 West, San Antonio, Texas 78257.
(k)    Credit and Collection Policy. The Servicer has complied in all material
respects with the Credit and Collection Policy with regard to each Pool
Receivable and the related Contracts.
(l)    Eligible Receivables. Each Receivable included as an Eligible Receivable
in the calculation of the Net Receivables Pool Balance as of any date is an
Eligible Receivable as of such date.
(m)    Servicing Programs. No license or approval is required for the
Administrative Agent’s use of any software or other computer program used by the
Servicer, any Originator or any Sub-Servicer in the servicing of the Pool
Receivables, other than those that have been obtained and are in full force and
effect.
(n)    Servicing of Pool Receivables. Since the Closing Date there has been no
material adverse change in the ability of the Servicer or any Sub-Servicer to
service the Pool Receivables and the Related Security.
(o)    Other Transaction Documents. Each representation and warranty made by the
Servicer under each other Transaction Document to which it is a party
(including, without

 
53
 

 



--------------------------------------------------------------------------------




limitation, the Purchase and Sale Agreement) is true and correct in all material
respects as of the date when made.
(p)    No Material Adverse Effect. Since December 31, 2014 there has been no
Material Adverse Effect with respect to the Servicer.
(q)    Investment Company Act. The Servicer is not an “investment company,” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act.
(r)    Anti-Money Laundering/International Trade Law Compliance. No Covered
Entity is a Sanctioned Person. No Covered Entity, either in its own right or
through any third party, (i) has any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (ii) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (iii) engages in any dealings
or transactions prohibited by any Anti-Terrorism Law.
(s)    Transaction Information. None of the Servicer, any Affiliate of the
Servicer or any third party with which the Servicer or any Affiliate thereof has
contracted, has delivered, in writing or orally, to any Rating Agency, or
monitoring a rating of, any Notes, any Transaction Information without providing
such Transaction Information to the applicable Group Agent prior to delivery to
such Rating Agency and has not participated in any oral communications with
respect to Transaction Information with any Rating Agency without the
participation of such Group Agent.
(t)    Financial Condition. So long as NuStar or an Affiliate of NuStar is the
Servicer, the consolidated balance sheets of NuStar and its consolidated
Subsidiaries as of December 31, 2014 and the related statements of income and
partners’ equity of NuStar and its consolidated Subsidiaries for the fiscal year
then ended, copies of which have been furnished to the Administrative Agent and
the Group Agents, present fairly in all material respects the consolidated
financial position of NuStar and its consolidated Subsidiaries for the period
ended on such date, all in accordance with GAAP.
(u)    Bulk Sales Act. No transaction contemplated by this Agreement requires
compliance by it with any bulk sales act or similar law.
(v)    Taxes. So long as NuStar or an Affiliate of NuStar is the Servicer, the
Servicer has (i) timely filed all material tax returns (federal, state and
local) required to be filed by it and (ii) paid, or caused to be paid, all
material taxes, assessments and other governmental charges, if any, other than
taxes, assessments and other governmental charges being contested in good faith
by appropriate proceedings and as to which adequate reserves have been provided
in accordance with GAAP.
(w)    Opinions. The facts regarding Servicer and the related matters set forth
or assumed in each of the opinions of counsel delivered in connection with this
Agreement and the Transaction Documents are true and correct in all material
respects.

 
54
 

 



--------------------------------------------------------------------------------




(x)    Reaffirmation of Representations and Warranties. On the date of each
Credit Extension, on the date of each Reinvestment, on each Settlement Date and
on the date each Information Package, Weekly Report or other report is delivered
to the Administrative Agent or any Group Agent hereunder, the Servicer shall be
deemed to have certified that (i) all representations and warranties of the
Servicer hereunder are true and correct in all material respects on and as of
such day as though made on and as of such day, except for representations and
warranties which apply as to an earlier date (in which case such representations
and warranties shall be true and correct in all material respects as of such
date) and (ii) no Event of Default or an Unmatured Event of Default has occurred
and is continuing or will result from such Credit Extension or Reinvestment, if
applicable.
Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations contained in this Section shall be continuing, and
remain in full force and effect until the Final Payout Date.

ARTICLE VIII


COVENANTS


SECTION 8.01.     Covenants of the Borrower. At all times from the Closing Date
until the Final Payout Date (except that any delivery requirement that is
satisfied by delivery by the Servicer pursuant to Section 8.02 shall be deemed
satisfied by the Borrower for purposes of this Section 8.01):
(a)    Payment of Principal and Interest. The Borrower shall duly and punctually
pay Capital, Interest, Fees and all other amounts payable by the Borrower
hereunder in accordance with the terms of this Agreement.
(b)    Existence. The Borrower shall keep in full force and effect its existence
and rights as a limited liability company under the laws of the State of
Delaware, and shall obtain and preserve its qualification to do business in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement, the other Transaction Documents
and the Collateral.
(c)    Financial Reporting. The Borrower will maintain a system of accounting
established and administered in accordance with GAAP, and the Borrower (or the
Servicer on its behalf) shall furnish to the Administrative Agent and each Group
Agent:
(i)    Annual Financial Statements of the Borrower. Promptly upon completion and
in no event later than 90 days after the close of each fiscal year of the
Borrower, annual unaudited financial statements of the Borrower certified by a
Financial Officer of the Borrower that they fairly present in all material
respects, in accordance with GAAP, the financial condition of the Borrower as of
the date indicated and the results of its operations for the periods indicated.

 
55
 

 



--------------------------------------------------------------------------------




(ii)    Information Packages. As soon as available and in any event not later
than two (2) Business Days prior to each Settlement Date, an Information Package
as of the most recently completed Fiscal Month.
(iii)    Weekly Reports. As soon as available and in any event not later than
the second Business Day of each calendar week, a Weekly Report as of the most
recently completed calendar week, but only so long as long as a Level 1 Ratings
Event shall have occurred and is continuing as of such date.
(iv)    Other Information. Such other information (including non-financial
information) as the Administrative Agent or any Group Agent may from time to
time reasonably request.
(v)    Quarterly Financial Statements of NuStar. As soon as available and in no
event later than 45 days following the end of each of the first three fiscal
quarters in each of NuStar’s fiscal years, (i) the unaudited consolidated
balance sheet and statements of income of NuStar and its consolidated
Subsidiaries as at the end of such fiscal quarter and the related unaudited
consolidated statements of earnings and cash flows for such fiscal quarter and
for the elapsed portion of the fiscal year ended with the last day of such
fiscal quarter, in each case setting forth comparative figures for the
corresponding fiscal quarter in the prior fiscal year, all of which shall be
certified by a Financial Officer of NuStar that they fairly present in all
material respects, in accordance with GAAP, the financial condition of NuStar
and its consolidated Subsidiaries as of the dates indicated and the results of
their operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes and (ii) management’s discussion and
analysis of the important operational and financial developments during such
fiscal quarter.
(vi)    Annual Financial Statements of NuStar. Within 90 days after the close of
each of NuStar’s fiscal years, the consolidated balance sheet of NuStar and its
consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated statements of earnings and cash flows for such fiscal year setting
forth comparative figures for the preceding fiscal year, all reported on by
independent certified public accountants of recognized national standing
(without a “going concern” or like qualification or exception) to the effect
that such consolidated financial statements present fairly in all material
respects, in accordance with GAAP, the financial condition of NuStar and its
consolidated Subsidiaries as of the dates indicated and the results of their
operations for the periods indicated.
(vii)    Other Reports and Filings. Promptly (but in any event within ten days)
after the filing or delivery thereof, copies of all financial information, proxy
materials and reports, if any, which NuStar or any of its consolidated
Subsidiaries shall publicly file with the SEC or deliver to holders (or any
trustee, agent or other representative therefor) of any of its material Debt
pursuant to the terms of the documentation governing the same.
(viii)    Notwithstanding anything herein to the contrary, any financial
information, proxy statements or other material required to be delivered
pursuant to this paragraph (c) shall be deemed to have been furnished to each of
the Administrative Agent

 
56
 

 



--------------------------------------------------------------------------------




and each Group Agent on the date that such report, proxy statement or other
material is posted on the SEC’s website at www.sec.gov.
(d)    Notices. The Borrower (or the Servicer on its behalf pursuant to
Section 8.02) will notify the Administrative Agent and each Group Agent in
writing of any of the following events promptly upon (but in no event later than
three (3) Business Days after) a Financial Officer learning of the occurrence
thereof, with such notice describing the same, and if applicable, the steps
being taken by the Person(s) affected with respect thereto:
(i)    Notice of Events of Default or Unmatured Events of Default. A statement
of a Financial Officer of the Borrower (or the Servicer on its behalf) setting
forth details of any Event of Default or Unmatured Event of Default that has
occurred and is continuing and the action that the Borrower proposes to take
with respect thereto.
(ii)    Representations and Warranties. The failure of any representation or
warranty made or deemed to be made by the Borrower under this Agreement or any
other Transaction Document to be true and correct in any material respect when
made.
(iii)    Litigation. The institution of any litigation, arbitration proceeding
or governmental proceeding with respect to the Borrower, the Servicer, the
Performance Guarantor or any Originator, that with respect to any Person other
than the Borrower, could reasonably be expected to have a Material Adverse
Effect.
(iv)    Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon the
Collateral or any portion thereof, (B) any Person other than the Borrower, the
Servicer or the Administrative Agent shall obtain any rights or direct any
action with respect to any Lock-Box Account (or related Lock-Box) or (C) any
Obligor shall receive any change in payment instructions with respect to Pool
Receivable(s) from a Person other than the Servicer or the Administrative Agent.
(v)    Name Changes. At least thirty (30) days before any change in any
Originator’s name or any other change requiring the amendment of UCC financing
statements, a notice setting forth such changes and the effective date thereof.
(vi)    Change in Accountants or Accounting Policy. Any change in (i) the
external accountants of the Borrower, the Servicer, any Originator or the
Parent, (ii) any accounting policy of the Borrower or (iii) any material
accounting policy of any Originator that is relevant to the transactions
contemplated by this Agreement or any other Transaction Document (it being
understood that any change to the manner in which any Originator accounts for
the Pool Receivables shall be deemed “material” for such purpose).
(vii)    Material Adverse Change. Promptly after the occurrence thereof, notice
of any material adverse change in the business, operations, property or
financial or other condition of the Borrower, the Servicer, the Performance
Guarantor or any Originator.

 
57
 

 



--------------------------------------------------------------------------------




(e)    Conduct of Business. The Borrower will carry on and conduct its business
in substantially the same manner and in substantially the same fields of
enterprise as it is presently conducted and will do all things necessary to
remain duly organized, validly existing and in good standing as a domestic
organization in its jurisdiction of organization and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted if the failure to have such authority could reasonably be expected to
have a Material Adverse Effect.
(f)    Compliance with Laws. The Borrower will comply with all Applicable Laws
to which it may be subject if the failure to comply could reasonably be expected
to have a Material Adverse Effect, unless the requirement to comply therewith is
being contested in good faith.


(g)    Furnishing of Information and Inspection of Receivables. The Borrower
will furnish or cause to be furnished to the Administrative Agent and each Group
Agent from time to time such information with respect to the Pool Receivables
and the other Collateral as the Administrative Agent or any Group Agent may
reasonably request. The Borrower will, at the Borrower’s expense, during regular
business hours with at least three (3) Business Days’ prior written notice (or
if an Event of Default has occurred and is continuing, prior written notice) (i)
permit the Administrative Agent and each Group Agent or their respective agents
or representatives to (A) examine and make copies of and abstracts from all
books and records relating to the Pool Receivables or other Collateral, (B)
visit the offices and properties of the Borrower for the purpose of examining
such books and records (subject to applicable restrictions or limitations on
access to any facility or information that is classified or restricted by
contract (so long as any such contractual restrictions are not created in
contemplation of preventing the inspection rights under this provision and no
such restriction shall apply to any Contract or any record of payment by
Obligors with respect to any Receivable) or by law, regulation or governmental
guidelines and in accordance with applicable safety procedures) and (C) discuss
matters relating to the Pool Receivables, the other Collateral or the Borrower’s
performance hereunder or under the other Transaction Documents to which it is a
party with any of the officers, directors, employees or independent public
accountants of the Borrower (provided that representatives of the Borrower are
present during such discussions) having knowledge of such matters and
(ii) without limiting the provisions of clause (i) above, during regular
business hours, at the Borrower’s expense, upon at least three (3) Business Days
prior written notice (or if an Event of Default has occurred and is continuing,
prior written notice) from the Administrative Agent, permit certified public
accountants or other auditors acceptable to the Administrative Agent to conduct
a review of its books and records with respect to such Pool Receivables and
other Collateral; provided, that the party taking or requesting any such action
pursuant to clause (i) above shall coordinate such action with the other parties
entitled to take such action; provided further, that the Borrower shall be
required to reimburse the Administrative Agent for only one (1) such review
pursuant to clause (ii) above in any twelve-month period, unless an Event of
Default has occurred and is continuing.


This Section 8.01(g) shall be read together with Section 8.02(e) of this
Agreement (so long as NuStar or an Affiliate of NuStar is the Servicer) and
Section 6.1(e) of the Purchase and Sale Agreement, such that the Administrative
Agent and each Group Agent shall be entitled to information pursuant to such
provisions and examination, inspection and other rights described in such
sections with respect to the Pool Receivables and the other Collateral, on a
collective basis, from Borrower,

 
58
 

 



--------------------------------------------------------------------------------




Servicer or Originators, and if such information is delivered or rights
satisfied by any of Borrower, Servicer or Originators, the provisions with
respect to all such parties shall be deemed satisfied.
(h)    Payments on Receivables, Lock-Box Accounts. The Borrower (or the Servicer
on its behalf) will, and will cause each Originator to, at all times, instruct
all Obligors to deliver payments on the Pool Receivables to a Lock-Box Account
or a Lock-Box. The Borrower (or the Servicer on its behalf) will, and will cause
each Originator to, at all times, maintain such books and records necessary to
(i) identify Collections received from time to time on Pool Receivables and (ii)
segregate such Collections from other property of the Servicer and the
Originators or other Affiliates; provided, however, that segregation of such
Collections from Affiliate Collections shall not be required unless a Level 2
Ratings Event or an Event of Default has occurred and is continuing. If any
payments on the Pool Receivables or other Collections are received by the
Borrower, the Servicer or an Originator, it shall hold such payments in trust
for the benefit of the Administrative Agent, the Group Agents and the other
Secured Parties and promptly (but in any event within one (1) Business Day after
receipt) remit such funds into a Lock-Box Account. The Borrower will not cause
any Lock-Box Bank to violate the terms of any Lock-Box Agreement. The Borrower
shall not permit funds other than Affiliate Collections, Collections on Pool
Receivables and other Collateral to be deposited into any Lock-Box Account. If
such funds are nevertheless deposited into any Lock-Box Account, the Borrower
(or the Servicer on its behalf) will within two (2) Business Days identify and
transfer such funds to the appropriate Person entitled to such funds. The
Borrower will not, and will not permit the Servicer (so long as the Servicer is
NuStar), any Originator or any other Person to commingle in any Lock-Box Account
Collections or other funds to which the Administrative Agent, any Group Agent or
any other Secured Party is entitled, with any other funds other than Affiliate
Collections. The Borrower shall only add a Lock-Box Account (or a related
Lock-Box) or a Lock-Box Bank to those listed on Schedule II to this Agreement,
if the Administrative Agent has received notice of such addition and an executed
and acknowledged copy of a Lock-Box Agreement (or an amendment thereto) in form
and substance acceptable to the Administrative Agent from the applicable
Lock-Box Bank. The Borrower shall only terminate a Lock-Box Bank or close a
Lock-Box Account (or a related Lock-Box) with the prior written consent of the
Administrative Agent.
Notwithstanding anything to the contrary set forth in this Agreement or any
other Transaction Document:
(i)    within one Business Day of deposit of any Affiliate Collections into any
Lock-Box Account (or the related Lock-Box), the Borrower (or the Servicer on its
behalf) shall identify the portion of funds deposited into each Lock-Box Account
(and any related Lock-Box) that represent Affiliate Collections;
(ii)    the Borrower (or the Servicer on its behalf) will, and will cause each
Originator to, at all times, maintain such books and records necessary to (a)
identify Affiliate Collections received from time to time and (b) segregate such
Affiliate Collections from other property of the Servicer and the Originators;
provided, however, that segregation of such Affiliate Collections shall not be
required unless a Level 2 Ratings Event or an Event of Default has occurred and
is continuing;

 
59
 

 



--------------------------------------------------------------------------------




(iii)    on each Business Day, the Borrower (or the Servicer on its behalf)
shall provide such information with respect to Affiliate Collections deposited
into each Lock-Box Account (and any related Lock-Box) as reasonably requested by
the Administrative Agent;
(iv)    upon the occurrence of a Level 2 Ratings Event, the Borrower (or the
Servicer on its behalf) shall instruct the obligor of each Affiliate Receivable
to cease remitting payments with respect to all Affiliate Receivables to any
Lock-Box Account or Lock-Box and to instead remit payments with respect thereto
to any other account or lock-box (other than a Lock-Box Account or Lock-Box)
from time to time identified to such obligor; and
(v)    at all times during the continuation of a Level 2 Ratings Event (i) the
Borrower shall not permit Affiliate Collections to be deposited into any
Lock-Box or Lock-Box Account, (ii) if Affiliate Collections are nevertheless
deposited into any Lock-Box or Lock-Box Account, the Borrower (or the Servicer
on its behalf) will within two (2) Business Days identify and transfer such
funds to the appropriate Person entitled to such funds and (iii) the Borrower
will not, and will not permit the Servicer, any Originator or any other Person
to commingle Collections or other funds to which the Administrative Agent, any
Group Agent or any other Secured Party is entitled, with any Affiliate
Collections.
(i)    Sales, Liens, etc. Except as otherwise provided herein, the Borrower will
not sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Pool Receivable
or other Collateral, or assign any right to receive income in respect thereof.
(j)    Extension or Amendment of Pool Receivables. Except as otherwise permitted
in Section 9.02, the Borrower will not, and will not permit the Servicer to,
alter the delinquency status or adjust the Outstanding Balance or otherwise
modify the terms of any Pool Receivable in any material respect, or amend,
modify or waive, in any material respect, any term or condition of any related
Contract; provided, however that the Borrower may modify or permit the Servicer
or any Originator to modify any Contract so long as the Contract Amendment
Conditions are then satisfied with respect to such Contract. The Borrower shall
at its expense, timely and fully perform and comply in all material respects
with all provisions, covenants and other promises required to be observed by it
under the Contracts related to the Pool Receivables, and timely and fully comply
in all material respects with the Credit and Collection Policy with regard to
each Pool Receivable and the related Contract.
(k)    Change in Credit and Collection Policy. The Borrower will not make any
material change in the Credit and Collection Policy without the prior written
consent of the Administrative Agent and the Majority Group Agents (such consent
not to be unreasonably withheld or delayed).
(l)    Fundamental Changes. The Borrower shall not, without the prior written
consent of the Administrative Agent and the Majority Group Agents, permit itself
(i) to merge or consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction

 
60
 

 



--------------------------------------------------------------------------------




or in a series of transactions) all or substantially all of its assets (whether
now owned or hereafter acquired) to, any Person or (ii) to be directly owned by
any Person other than Parent. The Borrower shall provide the Administrative
Agent with at least 30 days’ prior written notice before making any change in
the Borrower’s name or location or making any other change in the Borrower’s
identity or corporate structure that could impair or otherwise render any UCC
financing statement filed in connection with this Agreement or any other
Transaction Document “seriously misleading” as such term (or similar term) is
used in the applicable UCC; each notice to the Administrative Agent and the
Group Agents pursuant to this sentence shall set forth the applicable change and
the proposed effective date thereof.
(m)    Books and Records. The Borrower shall maintain and implement (or cause
the Servicer to maintain and implement) administrative and operating procedures
(including an ability to recreate records evidencing Pool Receivables and
related Contracts in the event of the destruction of the originals thereof), and
keep and maintain (or cause the Servicer to keep and maintain) all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable for the collection of all Pool Receivables (including
records adequate to permit the daily identification of each Pool Receivable and
all Collections of and adjustments to each existing Pool Receivable).
(n)    Identifying of Records. The Borrower shall: (i) identify (or cause the
Servicer to identify) its master data processing records relating to Pool
Receivables and related Contracts with a legend that indicates that the Pool
Receivables have been pledged in accordance with this Agreement and (ii) cause
each Originator so to identify its master data processing records with such a
legend.
(o)    Change in Payment Instructions to Obligors. The Borrower shall not (and
shall not permit the Servicer or any Sub-Servicer to) add, replace or terminate
any Lock-Box Account (or any related Lock-Box) or make any change in its (or
their) instructions to the Obligors regarding payments to be made to the
Lock-Box Accounts (or any related Lock-Box), other than any instruction to remit
payments to a different Lock-Box Account (or any related Lock-Box), unless the
Administrative Agent shall have received (i) prior written notice of such
addition, termination or change and (ii) signed and acknowledged Lock-Box
Agreements with respect to such new Lock-Box Accounts (or any related Lock-Box),
and the Administrative Agent shall have consented to such change in writing.
(p)    Security Interest, Etc. The Borrower shall (and shall cause the Servicer
to), at its expense, take all action necessary or reasonably desirable to
establish and maintain a valid and enforceable first priority perfected security
interest in the Collateral, in each case free and clear of any Adverse Claim, in
favor of the Administrative Agent (on behalf of the Secured Parties), including
taking such action to perfect, protect or more fully evidence the security
interest of the Administrative Agent (on behalf of the Secured Parties) as the
Administrative Agent or any Affected Person may reasonably request. In order to
evidence the security interests of the Administrative Agent under this
Agreement, the Borrower shall, from time to time take such action, or execute
and deliver such instruments as may be necessary (including, without limitation,
such actions as are reasonably requested by the Administrative Agent) to
maintain and perfect, as a first-priority interest,

 
61
 

 



--------------------------------------------------------------------------------




the Administrative Agent’s security interest in the Receivables, Related
Security and Collections. The Borrower shall, from time to time and within the
time limits established by law, prepare and present to the Administrative Agent
for the Administrative Agent’s authorization and approval, all financing
statements, amendments, continuations or initial financing statements in lieu of
a continuation statement, or other filings necessary to continue, maintain and
perfect the Administrative Agent’s security interest as a first-priority
interest. Notwithstanding anything else in the Transaction Documents to the
contrary, the Borrower shall not have any authority to file a termination,
partial termination, release, partial release, or any amendment that deletes the
name of a debtor or excludes collateral of any such financing statements filed
in connection with the Transaction Documents, without the prior written consent
of the Administrative Agent.
(q)    Certain Agreements. Without the prior written consent of the
Administrative Agent and the Majority Group Agents, the Borrower will not (and
will not permit any Originator or the Servicer to) amend, modify, waive, revoke
or terminate any Transaction Document to which it is a party or any provision of
the Borrower’s organizational documents which requires the consent of the
“Independent Director” (as such term is used in the Borrower’s Limited Liability
Company Agreement).
(r)    Restricted Payments. (i) Except pursuant to clause (ii) below, the
Borrower will not: (A) purchase or redeem any of its membership interests,
(B) declare or pay any dividend or set aside any funds for any such purpose,
(C) prepay, purchase or redeem any Debt, (D) lend or advance any funds or
(E) repay any loans or advances to, for or from any of its Affiliates (the
amounts described in clauses (A) through (E) being referred to as “Restricted
Payments”).
(ii)    Subject to the limitations set forth in clause (iii) below, the Borrower
may make Restricted Payments so long as such Restricted Payments are made only
in one or more of the following ways: (A) the Borrower may make cash payments
(including prepayments) on the Subordinated Notes in accordance with their
respective terms and (B) the Borrower may declare and pay dividends if, both
immediately before and immediately after giving effect thereto, the Borrower’s
Net Worth is not less than the Required Capital Amount.
(iii)    The Borrower may make Restricted Payments only out of the funds, if
any, it receives pursuant to Sections 4.01 of this Agreement; provided that the
Borrower shall not pay, make or declare any Restricted Payment (including any
dividend) if, after giving effect thereto, any Event of Default or Unmatured
Event of Default shall have occurred and be continuing.
(s)    Other Business. The Borrower will not: (i) engage in any business other
than the transactions contemplated by the Transaction Documents, (ii) create,
incur or permit to exist any Debt of any kind (or cause or permit to be issued
for its account any letters of credit or bankers’ acceptances) other than
pursuant to this Agreement or the Subordinated Notes or (iii) form any
Subsidiary or make any investments in any other Person.
(t)    Use of Collections Available to the Borrower. The Borrower shall apply
the Collections available to the Borrower to make payments in the following
order of priority: (i) the

 
62
 

 



--------------------------------------------------------------------------------




payment of its obligations under this Agreement and each of the other
Transaction Documents (other than the Subordinated Notes), (ii) the payment of
principal and accrued and unpaid interest on the Subordinated Notes and (iii)
other legal and valid purposes.
(u)    Further Assurances; Change in Name or Jurisdiction of Origination, etc.
(i)    The Borrower hereby authorizes and hereby agrees from time to time, at
its own expense, promptly to execute (if necessary) and deliver all further
instruments and documents, and to take all further actions, that may be
necessary or desirable, or that the Administrative Agent may reasonably request,
to perfect, protect or more fully evidence the security interest granted
pursuant to this Agreement or any other Transaction Document, or to enable the
Administrative Agent (on behalf of the Secured Parties) to exercise and enforce
the Secured Parties’ rights and remedies under this Agreement and the other
Transaction Document. Without limiting the foregoing, the Borrower hereby
authorizes, and will, upon the request of the Administrative Agent, at the
Borrower’s own expense, file such financing statements or continuation
statements, or amendments thereto, and such other instruments and documents,
that may be necessary or desirable, or that the Administrative Agent may
reasonably request, to perfect, protect or evidence any of the foregoing.
(ii)    The Borrower authorizes the Administrative Agent to file financing
statements, continuation statements and amendments thereto and assignments
thereof, relating to the Receivables, the Related Security, the related
Contracts, Collections with respect thereto and the other Collateral. A
photocopy or other reproduction of this Agreement shall be sufficient as a
financing statement where permitted by law.
(iii)    The Borrower shall at all times be organized under the laws of the
State of Delaware and shall not take any action to change its jurisdiction of
organization.
(iv)    The Borrower will not change its name, location, identity or entity
structure unless (x) the Borrower, at its own expense, shall have taken all
action necessary or appropriate to perfect or maintain the perfection of the
security interest under this Agreement (including, without limitation, the
filing of all financing statements and the taking of such other action as the
Administrative Agent may request in connection with such change or relocation)
and (y) if requested by the Administrative Agent, the Borrower shall cause to be
delivered to the Administrative Agent, an opinion, in form and substance
satisfactory to the Administrative Agent as to such UCC perfection and priority
matters as the Administrative Agent may request at such time.
(v)    Anti-Money Laundering/International Trade Law Compliance. The Borrower
will not become a Sanctioned Person. No Covered Entity, either in its own right
or through any third party, will (a) have any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law; (b) do business in or with, or derive any
of its income from investments in or transactions with, any Sanctioned Country
or Sanctioned Person in violation of any Anti-Terrorism Law; (c) engage in any
dealings or transactions prohibited by any Anti-Terrorism Law or (d) use the
proceeds of any Credit Extension to fund any operations in, finance any
investments or activities in, or, make any payments to, a

 
63
 

 



--------------------------------------------------------------------------------




Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law.
The funds used to repay each Credit Extension will not be derived from any
unlawful activity. The Borrower shall comply with all Anti-Terrorism Laws. The
Borrower shall promptly notify the Administrative Agent and each Lender in
writing upon the occurrence of a Reportable Compliance Event. The Borrower has
not used and will not use the proceeds of any Credit Extension to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country.
(w)    Transaction Information. None of the Borrower, any Affiliate of the
Borrower or any third party with which the Borrower or any Affiliate thereof has
contracted, shall deliver, in writing or orally, to any Rating Agency, any
Transaction Information without providing such Transaction Information to the
applicable Group Agent prior to delivery to such Rating Agency and will not
participate in any oral communications with respect to Transaction Information
with any Rating Agency without the participation of such Group Agent.
(x)    Borrower’s Net Worth. The Borrower shall not permit the Borrower’s Net
Worth to be less than the Required Capital Amount.
(y)    Commingling. The Borrower (or the Servicer on its behalf) will, and will
cause each Originator to, at all times, ensure that for each calendar week, that
no more than 30.0% (or during the continuation of a Level 2 Ratings Event, 0.0%)
of the aggregate amount of all funds deposited into the Lock-Box Accounts during
such calendar week constitute Affiliate Collections.
(z)    Borrower’s Tax Status. The Borrower will remain a wholly-owned subsidiary
of a United States person (within the meaning of Section 7701(a)(30) of the
Code) and not be subject to withholding under Section 1446 of the Code. No
action will be taken that would cause the Borrower to (i) be treated other than
as a “disregarded entity” within the meaning of U.S. Treasury Regulation §
301.7701-3 for U.S. federal income tax purposes or (ii) become an association
taxable as a corporation or a publicly traded partnership taxable as a
corporation for U.S. federal income tax purposes.
SECTION 8.02.     Covenants of the Servicer. At all times from the Closing Date
until the Final Payout Date:
(a)    Financial Reporting. The Servicer will maintain a system of accounting
established and administered in accordance with GAAP, and the Servicer shall
furnish to the Administrative Agent and each Group Agent:
(i)    Compliance Certificates. (a) A compliance certificate promptly upon
completion of the annual report of NuStar and in no event later than 90 days
after the close of NuStar’s fiscal year, in form and substance substantially
similar to Exhibit F signed by its chief accounting officer or treasurer solely
in their capacities as officers of the Servicer stating that no Event of Default
or Unmatured Event of Default has occurred and is continuing, or if any Event of
Default or Unmatured Event of Default has occurred and is continuing, stating
the nature and status thereof and (b) within 45 days after the close of each
fiscal quarter of the Servicer, a compliance certificate in form and substance
substantially similar to Exhibit

 
64
 

 



--------------------------------------------------------------------------------




F signed by its chief accounting officer or treasurer solely in their capacities
as officers of the Servicer stating that no Event of Default or Unmatured Event
of Default has occurred and is continuing, or if any Event of Default or
Unmatured Event of Default has occurred and is continuing, stating the nature
and status thereof.
(ii)    Information Packages. As soon as available and in any event not later
than two (2) Business Days prior to each Settlement Date, an Information Package
as of the most recently completed Fiscal Month.
(iii)    Weekly Reports. As soon as available and in any event not later than
the second Business Day of each calendar week, a Weekly Report as of the most
recently completed calendar week, but only so long as long as a Level 1 Ratings
Event shall have occurred and is continuing as of such date.
(iv)    Other Information. Such other information (including non-financial
information) as the Administrative Agent or any Group Agent may from time to
time reasonably request, including any information available to the Borrower,
the Servicer or any Originator as the Administrative Agent or any Group Agent
may reasonably request.
(v)    Notwithstanding anything herein to the contrary, any financial
information, proxy statements or other material required to be delivered
pursuant to this paragraph (a) shall be deemed to have been furnished to each of
the Administrative Agent and each Group Agent on the date that such report,
proxy statement or other material is posted on the SEC’s website at www.sec.gov.
(b)    Notices. The Servicer will notify the Administrative Agent and each Group
Agent in writing of any of the following events promptly upon (but in no event
later than three (3) Business Days after) a Financial Officer learning of the
occurrence thereof, with such notice describing the same, and if applicable, the
steps being taken by the Person(s) affected with respect thereto:
(i)    Notice of Events of Default or Unmatured Events of Default. A statement
of a Financial Officer of the Servicer setting forth details of any Event of
Default or Unmatured Event of Default that has occurred and is continuing and
the action that the Servicer proposes to take with respect thereto.
(ii)    Representations and Warranties. The failure of any representation or
warranty made or deemed to be made by the Servicer under this Agreement or any
other Transaction Document to be true and correct in any material respect when
made.
(iii)    Litigation. The institution of any litigation, arbitration proceeding
or governmental proceeding which could reasonably be expected to have a Material
Adverse Effect.
(iv)    Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon the
Collateral or any portion thereof, (B) any Person other than the Borrower, the
Servicer

 
65
 

 



--------------------------------------------------------------------------------




or the Administrative Agent shall obtain any rights or direct any action with
respect to any Lock-Box Account (or related Lock-Box) or (C) any Obligor shall
receive any change in payment instructions with respect to Pool Receivable(s)
from a Person other than the Servicer or the Administrative Agent.
(v)    Name Changes. At least thirty (30) days before any change in any
Originator’s name or any other change requiring the amendment of UCC financing
statements, a notice setting forth such changes and the effective date thereof.
(vi)    Change in Accountants or Accounting Policy. Any change in (i) the
external accountants of the Borrower, the Servicer, any Originator or the
Parent, (ii) any accounting policy of the Borrower or (iii) any material
accounting policy of any Originator that is relevant to the transactions
contemplated by this Agreement or any other Transaction Document (it being
understood that any change to the manner in which any Originator accounts for
the Pool Receivables shall be deemed “material” for such purpose).
(vii)    Material Adverse Change. Promptly after the occurrence thereof, notice
of any material adverse change in the business, operations, property or
financial or other condition of any Originator, the Servicer, the Performance
Guarantor or the Borrower.
(c)    Conduct of Business. The Servicer will carry on and conduct its business
in substantially the same manner as it is presently conducted, and will do all
things necessary to remain duly organized, validly existing and in good standing
as a domestic entity in its jurisdiction of organization and maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted if the failure to have such authority could reasonably be
expected to have a Material Adverse Effect.
(d)    Compliance with Laws. The Servicer will comply with all Applicable Laws
to which it may be subject if the failure to comply could reasonably be expected
to have a Material Adverse Effect, unless the requirement to comply therewith is
being contested in good faith.
(e)    Furnishing of Information and Inspection of Receivables. The Servicer
will furnish or cause to be furnished to the Administrative Agent and each Group
Agent from time to time such information with respect to the Pool Receivables
and the other Collateral as the Administrative Agent or any Group Agent may
reasonably request. The Servicer will, at the Servicer’s expense, during regular
business hours with at least three (3) Business Days’ prior written notice (or
if an Event of Default has occurred and is continuing, prior written notice) (i)
permit the Administrative Agent and each Group Agent or their respective agents
or representatives to (A) examine and make copies of and abstracts from all
books and records relating to the Pool Receivables or other Collateral, (B)
visit the offices and properties of the Servicer for the purpose of examining
such books and records (subject to applicable restrictions or limitations on
access to any facility or information that is classified or restricted by
contract (so long as any such contractual restrictions are not created in
contemplation of preventing the inspection rights under this provision and no
such restriction shall apply to any Contract or any record of payment by
Obligors with respect to any Receivable) or by law, regulation or governmental
guidelines and in accordance with applicable safety procedures) and (C) discuss
matters relating to the Pool Receivables, the other Collateral or

 
66
 

 



--------------------------------------------------------------------------------




the Servicer’s performance hereunder or under the other Transaction Documents to
which it is a party with any of the officers, directors, employees or
independent public accountants of the Servicer (provided that representatives of
the Servicer are present during such discussions) having knowledge of such
matters and (ii) without limiting the provisions of clause (i) above, during
regular business hours, at the Servicer’s expense, upon at least three (3)
Business Days prior written notice (or if an Event of Default has occurred and
is continuing, prior written notice) from the Administrative Agent, permit
certified public accountants or other auditors acceptable to the Administrative
Agent to conduct a review of its books and records with respect to the Pool
Receivables and other Collateral; provided, that the party taking or requesting
any such action pursuant to clause (i) above shall coordinate such action with
the other parties entitled to take such action; provided, further that the
Servicer shall be required to reimburse the Administrative Agent for only one
(1) such review pursuant to clause (ii) above in any twelve-month period unless
an Event of Default has occurred and is continuing.
So long as NuStar or an Affiliate of NuStar is the Servicer, this Section
8.02(e) shall be read together with Section 8.01(g) of this Agreement and
Section 6.1(e) of the Purchase and Sale Agreement, such that the Administrative
Agent and each Group Agent shall be entitled to information pursuant to such
provisions and examination, inspection and other rights described in such
sections with respect to the Pool Receivables and the other Collateral, on a
collective basis, from Borrower, Servicer or Originators, and if such
information is delivered or rights satisfied by any of Borrower, Servicer or
Originators, the provisions with respect to all such parties shall be deemed
satisfied.
(f)    Payments on Receivables, Lock-Box Accounts. The Servicer will, at all
times, instruct all Obligors to deliver payments on the Pool Receivables to a
Lock-Box Account or a Lock-Box. The Servicer will, at all times, maintain such
books and records necessary to (i) identify Collections received from time to
time on Pool Receivables and (ii) segregate such Collections from other property
of the Servicer and the Originators or other Affiliates; provided, however, that
segregation of such Collections from Affiliate Collections shall not be required
unless a Level 2 Ratings Event or an Event of Default has occurred and is
continuing. If any payments on the Pool Receivables or other Collections are
received by the Borrower, the Servicer or an Originator, it shall hold such
payments in trust for the benefit of the Administrative Agent, the Group Agents
and the other Secured Parties and promptly (but in any event within one (1)
Business Day after receipt) remit such funds into a Lock-Box Account. The
Servicer shall not permit funds other than Affiliate Collections, Collections on
Pool Receivables and other Collateral to be deposited into any Lock-Box Account.
If such funds are nevertheless deposited into any Lock-Box Account, the Servicer
will within two (2) Business Days identify and transfer such funds to the
appropriate Person entitled to such funds. The Servicer will not, and will not
permit the Borrower, any Originator or any other Person to commingle in any
Lock-Box Accounts Collections or other funds to which the Administrative Agent,
any Group Agent or any other Secured Party is entitled, with any other funds
other than Affiliate Collections. The Servicer shall only add a Lock-Box Account
(or a related Lock-Box), or a Lock-Box Bank to those listed on Schedule II to
this Agreement, if the Administrative Agent has received notice of such addition
and an executed and acknowledged copy of a Lock-Box Agreement (or an amendment
thereto) in form and substance acceptable to the Administrative Agent from the
applicable Lock-Box Bank. The Servicer shall only terminate a

 
67
 

 



--------------------------------------------------------------------------------




Lock-Box Bank or close a Lock-Box Account (or a related Lock-Box) with the prior
written consent of the Administrative Agent.
Notwithstanding anything to the contrary set forth in this Agreement or any
other Transaction Document:
(i)    within one Business Day of deposit of any Affiliate Collections into any
Lock-Box Account (or the related Lock-Box), the Servicer shall identify the
portion of funds deposited into each Lock-Box Account (and any related Lock-Box)
that represent Affiliate Collections;
(ii)    the Servicer will, and will cause each Originator to, at all times,
maintain such books and records necessary to (a) identify Affiliate Collections
received from time to time and (b) segregate such Affiliate Collections from
other property of the Servicer and the Originators; provided, however, that
segregation of such Affiliate Collections shall not be required unless a Level 2
Ratings Event or an Event of Default has occurred and is continuing;
(iii)    on each Business Day, the Servicer shall provide such information with
respect to Affiliate Collections deposited into each Lock-Box Account (and any
related Lock-Box) as reasonably requested by the Administrative Agent;
(iv)    upon the occurrence of a Level 2 Ratings Event, the Servicer shall
instruct the obligor of each Affiliate Receivable to cease remitting payments
with respect to all Affiliate Receivables to any Lock-Box Account or Lock-Box
and to instead remit payments with respect thereto to any other account or
lock-box (other than a Lock-Box Account or Lock-Box) from time to time
identified to such obligor; and
(v)    at all times during the continuation of a Level 2 Ratings Event (i) the
Servicer shall not permit Affiliate Collections to be deposited into any
Lock-Box or Lock-Box Account, (ii) if Affiliate Collections are nevertheless
deposited into any Lock-Box or Lock-Box Account, the Servicer will within two
(2) Business Days identify and transfer such funds to the appropriate Person
entitled to such funds and (iii) the Servicer will not, and will not permit any
Originator or any other Person to commingle Collections or other funds to which
the Administrative Agent, any Group Agent or any other Secured Party is
entitled, with any Affiliate Collections.
(g)    Extension or Amendment of Pool Receivables. Except as otherwise permitted
in Section 9.02, the Servicer will not alter the delinquency status or adjust
the Outstanding Balance or otherwise modify the terms of any Pool Receivable in
any material respect, or amend, modify or waive, in any material respect, any
term or condition of any related Contract; provided, however that the Servicer
may modify or permit any Originator to modify any Contract so long as the
Contract Amendment Conditions are then satisfied with respect to such Contract.
The Servicer shall at its expense, timely and fully perform and comply in all
material respects with all provisions, covenants and other promises required to
be observed by it under the Contracts related to the Pool

 
68
 

 



--------------------------------------------------------------------------------




Receivables, and timely and fully comply in all material respects with the
Credit and Collection Policy with regard to each Pool Receivable and the related
Contract.
(h)    Change in Credit and Collection Policy. The Servicer will not make any
material change in the Credit and Collection Policy without the prior written
consent of the Administrative Agent and the Majority Group Agents (such consent
not to be unreasonably withheld or delayed).
(i)    Records. The Servicer will maintain and implement administrative and
operating procedures (including an ability to recreate records evidencing Pool
Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records,
computer tapes and disks and other information reasonably necessary or advisable
for the collection of all Pool Receivables (including records adequate to permit
the daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).
(j)    Identifying of Records. The Servicer shall identify its master data
processing records relating to Pool Receivables and related Contracts with a
legend that indicates that the Pool Receivables have been pledged in accordance
with this Agreement.
(k)    Change in Payment Instructions to Obligors. The Servicer shall not (and
shall not permit any Sub-Servicer to) add, replace or terminate any Lock-Box
Account (or any related Lock-Box) or make any change in its instructions to the
Obligors regarding payments to be made to the Lock-Box Accounts (or any related
Lock-Box), other than any instruction to remit payments to a different Lock-Box
Account (or any related Lock-Box), unless the Administrative Agent shall have
received (i) prior written notice of such addition, termination or change and
(ii) signed and acknowledged Lock-Box Agreements with respect to such new
Lock-Box Accounts (or any related Lock-Box) and the Administrative Agent shall
have consented to such change in writing.
(l)    Security Interest, Etc. The Servicer shall, at its expense, take all
action necessary or reasonably desirable to establish and maintain a valid and
enforceable first priority perfected security interest in the Collateral, in
each case free and clear of any Adverse Claim in favor of the Administrative
Agent (on behalf of the Secured Parties), including taking such action to
perfect, protect or more fully evidence the security interest of the
Administrative Agent (on behalf of the Secured Parties) as the Administrative
Agent or any Affected Person may reasonably request. In order to evidence the
security interests of the Administrative Agent under this Agreement, the
Servicer shall, from time to time take such action, or execute and deliver such
instruments as may be necessary (including, without limitation, such actions as
are reasonably requested by the Administrative Agent) to maintain and perfect,
as a first-priority interest, the Administrative Agent’s security interest in
the Receivables, Related Security and Collections. The Servicer shall, from time
to time and within the time limits established by law, prepare and present to
the Administrative Agent for the Administrative Agent’s authorization and
approval, all financing statements, amendments, continuations or initial
financing statements in lieu of a continuation statement, or other filings
necessary to continue, maintain and perfect the Administrative Agent’s security
interest as a first-priority interest. Notwithstanding anything else in the
Transaction Documents to the contrary, the Servicer shall not have any authority
to file a termination, partial termination, release,

 
69
 

 



--------------------------------------------------------------------------------




partial release, or any amendment that deletes the name of a debtor or excludes
collateral of any such financing statements filed in connection with the
Transaction Documents, without the prior written consent of the Administrative
Agent.
(m)    Further Assurances. The Servicer hereby authorizes and hereby agrees from
time to time, at its own expense, promptly to execute (if necessary) and deliver
all further instruments and documents, and to take all further actions, that may
be necessary or desirable, or that the Administrative Agent may reasonably
request, to perfect, protect or more fully evidence the security interest
granted pursuant to this Agreement or any other Transaction Document, or to
enable the Administrative Agent (on behalf of the Secured Parties) to exercise
and enforce their respective rights and remedies under this Agreement or any
other Transaction Document. Without limiting the foregoing, the Servicer hereby
authorizes, and will, upon the request of the Administrative Agent, at the
Servicer’s own expense, file such financing statements or continuation
statements, or amendments thereto, and such other instruments and documents,
that may be necessary or desirable, or that the Administrative Agent may
reasonably request, to perfect, protect or evidence any of the foregoing.
(n)    Transaction Information. None of the Servicer, any Affiliate of the
Servicer or any third party contracted by the Servicer or any Affiliate thereof,
shall deliver, in writing or orally, to any Rating Agency, any Transaction
Information without providing such Transaction Information to the applicable
Group Agent prior to delivery to such Rating Agency, and will not participate in
any oral communications with respect to Transaction Information with any Rating
Agency without the participation of such Group Agent.
(o)    Commingling. The Servicer will, and will cause each Originator to, at all
times, ensure that for each calendar week, that no more than 30.0% (or during
the continuation of a Level 2 Ratings Event, 0.0%) of the aggregate amount of
all funds deposited into the Lock-Box Accounts during such calendar week
constitute Affiliate Collections.
(p)    Anti-Money Laundering/International Trade Law Compliance. The Servicer
will not become a Sanctioned Person. No Covered Entity, either in its own right
or through any third party, will (a) have any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law; (b) do business in or with, or derive any
of its income from investments in or transactions with, any Sanctioned Country
or Sanctioned Person in violation of any Anti-Terrorism Law; (c) engage in any
dealings or transactions prohibited by any Anti-Terrorism Law or (d) use the
proceeds of any Credit Extension to fund any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Law. The funds used to
repay each Credit Extension will not be derived from any unlawful activity. The
Servicer shall comply with all Anti-Terrorism Laws. The Servicer shall promptly
notify the Administrative Agent and each Lender in writing upon the occurrence
of a Reportable Compliance Event.
(q)    Borrower’s Tax Status. The Servicer shall not take or cause any action to
be taken that could result in the Borrower (i) being treated other than as a
“disregarded entity” within the meaning of U.S. Treasury Regulation § 301.7701-3
for U.S. federal income tax purposes

 
70
 

 



--------------------------------------------------------------------------------




or (ii) becoming an association taxable as a corporation or a publicly traded
partnership taxable as a corporation for U.S. federal income tax purposes.
SECTION 8.03.     Separate Existence of the Borrower. Each of the Borrower and
the Servicer hereby acknowledges that the Lenders, the Group Agents and the
Administrative Agent are entering into the transactions contemplated by this
Agreement and the other Transaction Documents in reliance upon the Borrower’s
identity as a legal entity separate from any Originator, the Servicer, the
Performance Guarantor and their Affiliates. Therefore, each of the Borrower and
Servicer shall take all steps specifically required by this Agreement or
reasonably required by the Administrative Agent or any Group Agent to continue
the Borrower’s identity as a separate legal entity and to make it apparent to
third Persons that the Borrower is an entity with assets and liabilities
distinct from those of the Originators, the Servicer, the Performance Guarantor
and any other Person, and is not a division of the Performance Guarantor, the
Originators, the Servicer, its Affiliates or any other Person. Without limiting
the generality of the foregoing and in addition to and consistent with the other
covenants set forth herein, each of the Borrower and the Servicer shall take
such actions as shall be required in order that:
(a)    Special Purpose Entity. The Borrower will be a special purpose company
whose primary activities are restricted in its Limited Liability Company
Agreement to: (i) purchasing or otherwise acquiring from the Originators,
owning, holding, granting security interests or selling interests in the
Collateral, (ii) entering into agreements for the selling, servicing and
financing of the Receivables Pool (including the Transaction Documents) and
(iii) conducting such other activities as it deems necessary or appropriate to
carry out its primary activities.
(b)    No Other Business or Debt. The Borrower shall not engage in any business
or activity except as set forth in this Agreement nor incur any indebtedness or
liability other than as expressly permitted by the Transaction Documents.
(c)    Independent Director. Not fewer than one member of the Borrower’s board
of directors (the “Independent Director”) shall be a natural person who (A) for
the five-year period prior to his or her appointment as Independent Director has
not been, and during the continuation of his or her service as Independent
Director is not: (i) an employee, director, stockholder, member, manager,
partner or officer of the Borrower, NuStar Logistics or any of their respective
Affiliates (other than his or her service as an Independent Director of the
Borrower); (ii) a customer or supplier of the Borrower, NuStar Logistics or any
of their respective Affiliates (other than his or her service as an Independent
Director of the Borrower); or (iii) any member of the immediate family of a
person described in (i) or (ii), and (B) has, (i) prior experience as an
independent director for a corporation or limited liability company whose
organizational or charter documents required the unanimous consent of all
independent directors thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy and (ii) at least three years of employment
experience with one or more entities that provide, in the ordinary course of
their respective businesses, advisory, management or placement services to
issuers of securitization or structured finance instruments, agreements or
securities.

 
71
 

 



--------------------------------------------------------------------------------




The Borrower shall (A) give written notice to the Administrative Agent of the
election or appointment, or proposed election or appointment, of a new
Independent Director of the Borrower, which notice shall be given not later than
ten (10) Business Days prior to the date such appointment or election would be
effective (except when such election or appointment is necessary to fill a
vacancy caused by the death, disability, or incapacity of the existing
Independent Director, or the failure of such Independent Director to satisfy the
criteria for an Independent Director set forth in this clause (c), in which case
the Borrower shall provide written notice of such election or appointment within
one (1) Business Day) and (B) with any such written notice, certify to the
Administrative Agent that the Independent Director satisfies the criteria for an
Independent Director set forth in this clause (c).
The Borrower’s Limited Liability Company Agreement shall provide that: (A) the
Borrower’s board of directors shall not approve, or take any other action to
cause the filing of, a voluntary bankruptcy petition with respect to the
Borrower unless the Independent Director shall approve the taking of such action
in writing before the taking of such action and (B) such provision and each
other provision requiring an Independent Director cannot be amended without the
prior written consent of the Independent Director.
The Independent Director shall not at any time serve as a trustee in bankruptcy
for the Borrower, the Parent, the Performance Guarantor, any Originator, the
Servicer or any of their respective Affiliates.
(d)    Organizational Documents. The Borrower shall maintain its organizational
documents in conformity with this Agreement, such that it does not amend,
restate, supplement or otherwise modify its ability to comply with the terms and
provisions of any of the Transaction Documents, including, without limitation,
Section 8.01(p).
(e)    Conduct of Business. The Borrower shall conduct its affairs strictly in
accordance with its organizational documents and observe all necessary,
appropriate and customary company formalities, including, but not limited to,
holding all regular and special members’ and board of directors’ meetings
appropriate to authorize all company action, keeping separate and accurate
minutes of its meetings, passing all resolutions or consents necessary to
authorize actions taken or to be taken, and maintaining accurate and separate
books, records and accounts, including, but not limited to, payroll and
intercompany transaction accounts.
(f)    Compensation. Any employee, consultant or agent of the Borrower will be
compensated from the Borrower’s funds for services provided to the Borrower, and
to the extent that Borrower shares the same officers or other employees as the
Servicer (or any other Affiliate thereof), the salaries and expenses relating to
providing benefits to such officers and other employees shall be fairly
allocated among such entities, and each such entity shall bear its fair share of
the salary and benefit costs associated with such common officers and employees.
The Borrower will not engage any agents other than its attorneys, auditors and
other professionals, and a servicer and any other agent contemplated by the
Transaction Documents for the Receivables Pool, which servicer will be fully
compensated for its services by payment of the Servicing Fee.

 
72
 

 



--------------------------------------------------------------------------------




(g)    Servicing and Costs. The Borrower will contract with the Servicer to
perform for the Borrower all operations required on a daily basis to service the
Receivables Pool. The Borrower will pay the Servicer a Servicing Fee for
performing those operations. For shared expense items not reflected in the
Servicing Fee, such as legal, auditing and other professional services, such
expenses will be reimbursed by the Borrower to the Servicer (out of funds
distributed to the Borrower in accordance with Section 4.01) at a rate of $1,500
per month, which amount approximates to the extent practical, the value of such
services to the Borrower.
(h)    Operating Expenses. The Borrower’s operating expenses will not be paid by
the Servicer, the Parent, the Performance Guarantor, any Originator or any
Affiliate thereof.
(i)    Stationery. The Borrower will have its own separate stationery.
(j)    Books and Records. The Borrower’s books and records will be maintained
separately from those of the Servicer, the Parent, the Performance Guarantor,
the Originators and any of their Affiliates and in a manner such that it will
not be difficult or costly to segregate, ascertain or otherwise identify the
assets and liabilities of the Borrower.
(k)    Disclosure of Transactions. All financial statements of the Servicer, the
Parent, the Performance Guarantor, the Originators or any Affiliate thereof that
are consolidated to include the Borrower will disclose that (i) the Borrower’s
sole business consists of the purchase or acceptance through capital
contributions of the Receivables and Related Rights from the Originators and the
subsequent retransfer of or granting of a security interest in such Receivables
and Related Rights to the Administrative Agent pursuant to this Agreement, (ii)
the Borrower is a separate legal entity with its own separate creditors who will
be entitled, upon its liquidation, to be satisfied out of the Borrower’s assets
prior to any assets or value in the Borrower becoming available to the
Borrower’s equity holders and (iii) the assets of the Borrower are not available
to pay creditors of the Servicer, the Parent, the Performance Guarantor, the
Originators or any Affiliate thereof.
(l)    Segregation of Assets. The Borrower’s assets will be maintained in a
manner that facilitates their identification and segregation from those of the
Servicer, the Parent, the Performance Guarantor, the Originators or any
Affiliates thereof.
(m)    Entity Formalities. The Borrower will strictly observe limited liability
company formalities in its dealings with the Servicer, the Parent, the
Performance Guarantor, the Originators or any Affiliates thereof, and funds or
other assets of the Borrower will not be commingled with those of the Servicer,
the Parent, the Performance Guarantor, the Originators or any Affiliates thereof
except as permitted by this Agreement in connection with servicing the Pool
Receivables. The Borrower shall not maintain joint bank accounts or other
depository accounts to which the Servicer, the Parent, the Performance
Guarantor, the Originators or any Affiliate thereof (other than the Servicer
solely in its capacity as such) has independent access.
(n)    Arm’s-Length Relationships. The Borrower will maintain arm’s-length
relationships with the Servicer, the Parent, the Performance Guarantor, the
Originators and any Affiliates thereof. Any Person that renders or otherwise
furnishes services to the Borrower will be compensated by the Borrower for such
services it renders or otherwise furnishes to the Borrower.

 
73
 

 



--------------------------------------------------------------------------------




Neither the Borrower on the one hand, nor the Servicer, the Parent, the
Performance Guarantor, any Originator or any Affiliate thereof, on the other
hand, will be or will hold itself out to be responsible for the debts of the
other or the decisions or actions respecting the daily business and affairs of
the other. The Borrower, the Servicer, the Parent, the Performance Guarantor,
the Originators and their respective Affiliates will immediately correct any
known misrepresentation with respect to the foregoing, and they will not operate
or purport to operate as an integrated single economic unit with respect to each
other or in their dealing with any other entity.
(o)    Allocation of Overhead. To the extent that Borrower, on the one hand, and
the Servicer, the Parent, the Performance Guarantor, any Originator or any
Affiliate thereof, on the other hand, have offices in the same location, there
shall be a fair and appropriate allocation of overhead costs between them, and
the Borrower shall bear its fair share of such expenses, which may be paid
through the Servicing Fee or otherwise.
ARTICLE IX


ADMINISTRATION AND COLLECTION
OF RECEIVABLES


SECTION 9.01.     Appointment of the Servicer.
(a)    The servicing, administering and collection of the Pool Receivables shall
be conducted by the Person so designated from time to time as the Servicer in
accordance with this Section 9.01. Until the Administrative Agent gives notice
to NuStar (in accordance with this Section 9.01) of the designation of a new
Servicer, NuStar is hereby designated as, and hereby agrees to perform the
duties and obligations of, the Servicer pursuant to the terms hereof. Upon the
occurrence of an Event of Default, the Administrative Agent may (with the
consent of the Majority Group Agents) and shall (at the direction of the
Majority Group Agents) designate as Servicer any Person (including itself) to
succeed NuStar or any successor Servicer, on the condition in each case that any
such Person so designated shall agree to perform the duties and obligations of
the Servicer pursuant to the terms hereof.
(b)    Upon the designation of a successor Servicer as set forth in clause (a)
above, NuStar agrees that it will terminate its activities as Servicer hereunder
in a manner that the Administrative Agent reasonably determines will facilitate
the transition of the performance of such activities to the new Servicer, and
NuStar shall cooperate with and assist such new Servicer. Such cooperation shall
include access to and transfer of records (including all Contracts) related to
Pool Receivables and use by the new Servicer of all licenses (or the obtaining
of new licenses), hardware or software necessary or reasonably desirable to
collect the Pool Receivables and the Related Security.
(c)    NuStar acknowledges that, in making its decision to execute and deliver
this Agreement, the Administrative Agent and each member in each Group have
relied on NuStar’s agreement to act as Servicer hereunder. Accordingly, NuStar
agrees that it will not voluntarily resign as Servicer without the prior written
consent of the Administrative Agent and the Majority Group Agents.

 
74
 

 



--------------------------------------------------------------------------------




(d)    The Servicer may delegate its duties and obligations hereunder to any
subservicer (each a “Sub-Servicer”); provided, that, in each such delegation:
(i) such Sub-Servicer shall agree in writing to perform the delegated duties and
obligations of the Servicer pursuant to the terms hereof, (ii) the Servicer
shall remain liable for the performance of the duties and obligations so
delegated, (iii) the Borrower, the Administrative Agent, each Lender and each
Group Agent shall have the right to look solely to the Servicer for performance,
(iv) the terms of any agreement with any Sub-Servicer shall provide that the
Administrative Agent may terminate such agreement upon the termination of the
Servicer hereunder by giving notice of its desire to terminate such agreement to
the Servicer (and the Servicer shall provide appropriate notice to each such
Sub-Servicer) and (v) if such Sub-Servicer is not an Affiliate of the Parent,
the Administrative Agent and the Majority Group Agents shall have consented in
writing in advance to such delegation.
SECTION 9.02. Duties of the Servicer.


(a)    The Servicer shall take or cause to be taken all such action as may be
necessary or reasonably advisable to service, administer and collect each Pool
Receivable from time to time, all in accordance with this Agreement and all
Applicable Laws, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy and consistent with the past practices of the
Originators. The Servicer shall identify and hold in trust, for the accounts of
each Group, the amount of Collections to which each such Group is entitled in
accordance with Article IV hereof. The Servicer may, in accordance with the
Credit and Collection Policy and consistent with past practices of the
Originators, take such action, including modifications, waivers or
restructurings of Pool Receivables and related Contracts, as the Servicer may
reasonably determine to be appropriate to maximize Collections thereof or
reflect adjustments expressly permitted under the Credit and Collection Policy
or as expressly required under Applicable Laws or the applicable Contract;
provided, that for purposes of this Agreement: (i) such action shall not, and
shall not be deemed to, change the number of days such Pool Receivable has
remained unpaid from the date of the original due date related to such Pool
Receivable, (ii) such action shall not alter the status of such Pool Receivable
as a Delinquent Receivable or a Defaulted Receivable (if such status is
applicable to such Receivable prior to such action) or limit the rights of any
Secured Party under this Agreement or any other Transaction Document and (iii)
if an Event of Default has occurred and is continuing, the Servicer may take
such action only upon the prior written consent of the Administrative Agent. The
Borrower shall deliver to the Servicer and the Servicer shall hold for the
benefit of the Borrower and the Administrative Agent (individually and for the
benefit of each Group), in accordance with their respective interests, all
records and documents (including computer tapes or disks) with respect to each
Pool Receivable. Notwithstanding anything to the contrary contained herein, if
an Event of Default has occurred and is continuing, the Administrative Agent may
direct the Servicer to commence or settle any legal action to enforce collection
of any Pool Receivable that is a Defaulted Receivable or to foreclose upon or
repossess any Related Security with respect to any such Defaulted Receivable.
(b)    The Servicer shall, as soon as practicable following actual receipt of
collected funds, turn over to the party entitled thereto the collections of any
indebtedness that is not a Pool Receivable, less, if NuStar or an Affiliate
thereof is not the Servicer, all reasonable and appropriate out-of-pocket costs
and expenses of such Servicer of servicing, collecting and administering such
collections. The Servicer, if other than NuStar or an Affiliate thereof, shall,
as soon as practicable

 
75
 

 



--------------------------------------------------------------------------------




upon demand, deliver to the Borrower all records in its possession that evidence
or relate to any indebtedness that is not a Pool Receivable, and copies of
records in its possession that evidence or relate to any indebtedness that is a
Pool Receivable.


(c)    The Servicer’s obligations hereunder shall terminate on the Final Payout
Date. Promptly following the Final Payout Date, the Servicer shall deliver to
the Borrower all books, records and related materials that the Borrower
previously provided to the Servicer, or that have been obtained by the Servicer,
in connection with this Agreement.


SECTION 9.03.     Lock-Box Account Arrangements. Prior to the Closing Date, the
Borrower shall have entered into Lock-Box Agreements with all of the Lock-Box
Banks and delivered executed counterparts of each to the Administrative Agent.
Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may (with the consent of the Majority Group Agents) and
shall (upon the direction of the Majority Group Agents) at any time thereafter
give notice to each Lock-Box Bank that the Administrative Agent is exercising
its rights under the Lock-Box Agreements to do any or all of the following: (a)
to have the exclusive ownership and control of the Lock-Box Accounts transferred
to the Administrative Agent (for the benefit of the Secured Parties) and to
exercise exclusive dominion and control over the funds deposited therein, (b) to
have the proceeds that are sent to the respective Lock-Box Accounts redirected
pursuant to the Administrative Agent’s instructions rather than deposited in the
applicable Lock-Box Account and (c) to take any or all other actions permitted
under the applicable Lock-Box Agreement. The Borrower hereby agrees that if the
Administrative Agent at any time takes any action set forth in the preceding
sentence, the Administrative Agent shall have exclusive control (for the benefit
of the Secured Parties) of the proceeds (including Collections) of all Pool
Receivables and the Borrower hereby further agrees to take any other action that
the Administrative Agent may reasonably request to transfer such control. Any
proceeds of Pool Receivables received by the Borrower or the Servicer thereafter
shall be sent immediately to, or as otherwise instructed by, the Administrative
Agent.
SECTION 9.04.     Enforcement Rights.
(a)    At any time following the occurrence and during the continuation of an
Event of Default:
(i)    the Administrative Agent (at the Borrower’s expense) may direct the
Obligors that payment of all amounts payable under any Pool Receivable is to be
made directly to the Administrative Agent or its designee;
(ii)    the Administrative Agent may instruct the Borrower or the Servicer to
give notice of the Secured Parties’ interest in Pool Receivables to each
Obligor, which notice shall direct that payments be made directly to the
Administrative Agent or its designee (on behalf of the Secured Parties), and the
Borrower or the Servicer, as the case may be, shall give such notice at the
expense of the Borrower or the Servicer, as the case may be; provided, that if
the Borrower or the Servicer, as the case may be, fails to so notify each
Obligor within two (2) Business Days following instruction by the Administrative
Agent, the Administrative

 
76
 

 



--------------------------------------------------------------------------------




Agent (at the Borrower’s or the Servicer’s, as the case may be, expense) may so
notify the Obligors;
(iii)    the Administrative Agent may request the Servicer to, and upon such
request the Servicer shall: (A) assemble all of the records necessary or
desirable to collect the Pool Receivables and the Related Security, and transfer
or license to a successor Servicer the use of all software necessary or
desirable to collect the Pool Receivables and the Related Security, and make the
same available to the Administrative Agent or its designee (for the benefit of
the Secured Parties) at a place selected by the Administrative Agent and (B)
segregate all cash, checks and other instruments received by it from time to
time constituting Collections in a manner reasonably acceptable to the
Administrative Agent and, promptly upon receipt, remit all such cash, checks and
instruments, duly endorsed or with duly executed instruments of transfer, to the
Administrative Agent or its designee;
(iv)    assume exclusive control of each Lock-Box Account and notify the
Lock-Box Banks that the Borrower and the Servicer will no longer have any access
to the Lock-Box Accounts;
(v)    the Administrative Agent may (or, at the direction of the Majority Group
Agents shall) replace the Person then acting as Servicer; and
(vi)    the Administrative Agent may collect any amounts due from an Originator
under the Purchase and Sale Agreement or the Performance Guarantor under the
Performance Guaranty.
(b)    The Borrower hereby authorizes the Administrative Agent (on behalf of the
Secured Parties), and irrevocably appoints the Administrative Agent as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of the Borrower, which appointment is coupled with an interest,
to take any and all steps in the name of the Borrower and on behalf of the
Borrower necessary or desirable, in the reasonable determination of the
Administrative Agent, after the occurrence and during the continuation of an
Event of Default, to collect any and all amounts or portions thereof due under
any and all Collateral, including endorsing the name of the Borrower on checks
and other instruments representing Collections and enforcing such Collateral.
Notwithstanding anything to the contrary contained in this subsection, none of
the powers conferred upon such attorney-in-fact pursuant to the preceding
sentence shall subject such attorney-in-fact to any liability if any action
taken by it shall prove to be inadequate or invalid, nor shall they confer any
obligations upon such attorney-in-fact in any manner whatsoever other than to
exercise its rights thereunder in accordance with Applicable Law and in good
faith.
(c)    The Servicer hereby authorizes the Administrative Agent (on behalf of the
Secured Parties), and irrevocably appoints the Administrative Agent as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of the Servicer, which appointment is coupled with an interest,
to take any and all steps in the name of the Servicer and on behalf of the
Servicer necessary or desirable, in the reasonable determination of the
Administrative Agent, after the occurrence and during the continuation of an
Event of Default, to collect any and all amounts or portions thereof due under
any and all Collateral, including endorsing the name of the Servicer

 
77
 

 



--------------------------------------------------------------------------------




on checks and other instruments representing Collections and enforcing such
Collateral. Notwithstanding anything to the contrary contained in this
subsection, none of the powers conferred upon such attorney-in-fact pursuant to
the preceding sentence shall subject such attorney-in-fact to any liability if
any action taken by it shall prove to be inadequate or invalid, nor shall they
confer any obligations upon such attorney-in-fact in any manner whatsoever other
than to exercise its rights thereunder in accordance with Applicable Law and in
good faith.
SECTION 9.05.     Responsibilities of the Borrower. Anything herein to the
contrary notwithstanding, the Borrower shall: (i) perform all of its
obligations, if any, under the Contracts related to the Pool Receivables to the
same extent as if interests in such Pool Receivables had not been transferred
hereunder, and the exercise by the Administrative Agent, or any other Credit
Party of their respective rights hereunder shall not relieve the Borrower from
such obligations and (ii) pay when due any taxes, including any sales taxes
payable in connection with the Pool Receivables and their creation and
satisfaction. None of the Credit Parties shall have any obligation or liability
with respect to any Collateral, nor shall any of them be obligated to perform
any of the obligations of the Borrower, the Servicer or any Originator
thereunder.
SECTION 9.06.     Servicing Fee.
(a)    Subject to clause (b) below, the Servicer shall be paid a fee (the
“Servicing Fee”) by the Borrower equal to 1.00% per annum (the “Servicing Fee
Rate”) of the daily average aggregate Outstanding Balance of the Pool
Receivables payable on each Settlement Date for the immediately preceding
Interest Period.
(b)    If the Servicer ceases to be NuStar or an Affiliate thereof, the
Servicing Fee shall be the greater of: (i) the amount calculated pursuant to
clause (a) above and (ii) an alternative amount specified by the successor
Servicer not to exceed 110% of the aggregate reasonable costs and expenses
incurred by such successor Servicer in connection with the performance of its
obligations as Servicer hereunder.

ARTICLE X

EVENTS OF DEFAULT


SECTION 10.01.     Events of Default. If any of the following events (each an
“Event of Default”) shall occur:
(a)    (i) the Borrower, any Originator, the Performance Guarantor or the
Servicer shall fail to perform or observe any term, covenant or agreement under
this Agreement or any other Transaction Document (other than any such failure
which would constitute an Event of Default under clause (ii) or (iii) of this
paragraph (a)), and such failure, solely to the extent capable of cure, shall
continue for ten (10) Business Days after the earlier of notice thereof to such
Person or a Financial Officer of such Person, or a Financial Officer of such
Person becoming aware of such failure, (ii) the Borrower, any Originator, the
Performance Guarantor or the Servicer shall fail to make when due any payment or
deposit to be made by it under this Agreement or any other Transaction Document
and such failure shall continue unremedied for two (2) Business Days or

 
78
 

 



--------------------------------------------------------------------------------




(iii) NuStar shall resign as Servicer, and no successor Servicer reasonably
satisfactory to the Administrative Agent shall have been appointed;
(b)    any representation or warranty made or deemed to be made by the Borrower,
any Originator, the Performance Guarantor or the Servicer (or any of their
respective officers) under or in connection with this Agreement or any other
Transaction Document or any information or report delivered by the Borrower, any
Originator, the Performance Guarantor or the Servicer pursuant to this Agreement
or any other Transaction Document, shall prove to have been incorrect or untrue
in any material respect when made or deemed made or delivered; provided,
however, that such circumstance shall not constitute an Event of Default
pursuant to this clause (b) if, solely to the extent capable of cure, such
breach is cured promptly (but not later than five (5) Business Days) after the
Borrower, any Originator, the Performance Guarantor or the Servicer has
knowledge or receives notice thereof;
(c)    the Borrower or the Servicer shall fail to deliver an Information Package
or Weekly Report pursuant to this Agreement, and such failure shall remain
unremedied for two (2) Business Days;
(d)    this Agreement or any security interest granted pursuant to this
Agreement or any other Transaction Document shall for any reason cease to
create, or for any reason cease to be, a valid and enforceable first priority
perfected security interest in favor of the Administrative Agent with respect to
a material portion of the Collateral, free and clear of any Adverse Claim;
(e)    the Borrower, any Originator, the Performance Guarantor or the Servicer
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any Insolvency Proceeding shall be
instituted by or against the Borrower, any Originator, the Performance Guarantor
or the Servicer and, in the case of any such proceeding instituted against such
Person (but not instituted by such Person), either such proceeding shall remain
undismissed or unstayed for a period of 60 consecutive days, or any of the
actions sought in such proceeding (including the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Borrower, any Originator, the Performance Guarantor or the Servicer shall
take any corporate or organizational action to authorize any of the actions set
forth above in this paragraph;
(f)    (i) the average for three consecutive Fiscal Months of: (A) the Default
Ratio shall exceed 2.00%, (B) the Delinquency Ratio shall exceed 4.50% or
(C) the Dilution Ratio shall exceed 2.00% or (ii) the Days’ Sales Outstanding
shall exceed 40.0 days;
(g)    a Change in Control shall occur;
(h)    a Borrowing Base Deficit shall occur, and shall not have been cured
within two (2) Business Days;
(i)    (i) any Originator, the Performance Guarantor or the Servicer, or any of
their respective Subsidiaries, individually or in the aggregate, shall fail to
pay any principal of or premium

 
79
 

 



--------------------------------------------------------------------------------




or interest on any of its Debt that is outstanding in a principal amount of at
least $50,000,000 in the aggregate when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement, mortgage, indenture or instrument relating
to such Debt (whether or not such failure shall have been waived under the
related agreement); (ii) any other event shall occur or condition shall exist
under any agreement, mortgage, indenture or instrument relating to any such Debt
(as referred to in clause (i) of this paragraph) and shall continue after the
applicable grace period, if any, specified in such agreement, mortgage,
indenture or instrument (whether or not such failure shall have been waived
under the related agreement), if the effect of such event or condition is to
give the applicable debtholders the right (whether acted upon or not) to
accelerate the maturity of such Debt (as referred to in clause (i) of this
paragraph) or to terminate the commitment of any lender thereunder, or (iii) any
such Debt (as referred to in clause (i) of this paragraph) shall be declared to
be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment), redeemed, purchased or defeased, or an offer to
repay, redeem, purchase or defease such Debt shall be required to be made or the
commitment of any lender thereunder terminated, in each case before the stated
maturity thereof; provided that clause (iii) of this paragraph shall not apply
to secured Debt that becomes due as a result of the voluntary sale or transfer
of the property securing such Debt if (x) such sale or transfer is permitted
hereunder and under the documents providing for such Debt and (y) and such Debt
is paid in full when due;
(j)    the Borrower shall fail (x) at any time (other than for ten (10) Business
Days following notice of the death or resignation of any Independent Director)
to have an Independent Director who satisfies each requirement and qualification
specified in Section 8.03(c) of this Agreement for Independent Directors, on the
Borrower’s board of directors or (y) to timely notify the Administrative Agent
of any replacement or appointment of any director that is to serve as an
Independent Director on the Borrower’s board of directors as required pursuant
to Section 8.03(c) of this Agreement;
(k)    there shall have occurred any event that materially adversely impairs, in
the reasonable discretion of Administrative Agent, the collectibility of the
Pool Receivables generally or any material portion thereof;
(l)    either (i) the Internal Revenue Service shall file notice of a lien
pursuant to Section 6323 of the Code with regard to any assets of the Borrower,
any Originator or the Parent or (ii) the PBGC shall, or shall indicate its
intention to, file notice of a lien pursuant to Section 4068 of ERISA with
regard to any of the assets of the Borrower, the Servicer, the Performance
Guarantor, any Originator or the Parent;
(m)    (i) the occurrence of a Reportable Event; (ii) the adoption of an
amendment to a Pension Plan that would require the provision of security
pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA; (iii) the
existence with respect to any Multiemployer Plan of an “accumulated funding
deficiency” (as defined in Section 431 of the Code or Section 304 of ERISA),
whether or not waived; (iv) the failure to satisfy the minimum funding standard
under Section 412 of the Code with respect to any Pension Plan (v) the
incurrence of any liability under Title IV of

 
80
 

 



--------------------------------------------------------------------------------




ERISA with respect to the termination of any Pension Plan or the withdrawal or
partial withdrawal of any of the Borrower, any Originator, the Servicer, the
Parent or any of their respective ERISA Affiliates from any Multiemployer Plan;
(vi) the receipt by any of the Borrower, any Originator, the Servicer, the
Parent or any of their respective ERISA Affiliates from the PBGC or any plan
administrator of any notice relating to the intention to terminate any Pension
Plan or Multiemployer Plan or to appoint a trustee to administer any Pension
Plan or Multiemployer Plan; (vii) the receipt by the Borrower, any Originator,
the Servicer, the Parent or any of their respective ERISA Affiliates of any
notice concerning the imposition of Withdrawal Liability or a determination that
a Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; (viii) the occurrence of a prohibited
transaction with respect to any of the Borrower, any Originator, the Servicer,
the Parent or any of their respective ERISA Affiliates (pursuant to Section 4975
of the Code); (ix) the occurrence or existence of any other similar event or
condition with respect to a Pension Plan or a Multiemployer Plan, with respect
to each of clause (i) through (ix), either individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;
(n)    a Material Adverse Effect shall occur with respect to the Borrower, any
Originator, the Performance Guarantor or the Servicer (so long as NuStar or an
Affiliate of NuStar is the Servicer);
(o)    a Purchase and Sale Termination Event shall occur under the Purchase and
Sale Agreement;
(p)    the Borrower shall be required to register as an “investment company”
within the meaning of the Investment Company Act;
(q)    any material provision of this Agreement or any other Transaction
Document shall cease to be in full force and effect or any of the Borrower, any
Originator, the Performance Guarantor or the Servicer shall so state in writing;
(r)    the Performance Guarantor shall fail to perform any of its obligations
under the Performance Guaranty; or
(s)    one or more judgments or decrees shall be entered against the Borrower,
any Originator, the Performance Guarantor or the Servicer, or any Subsidiary of
any of the foregoing involving in the aggregate a liability (not paid or to the
extent not covered by a reputable and solvent insurance company) and such
judgments and decrees either shall be final and non-appealable or shall not be
vacated, discharged or stayed or bonded pending appeal for any period of 30
consecutive days, and the aggregate amount of all such judgments equals or
exceeds $50,000,000 (or solely with respect to the Borrower, $12,500); provided,
however, that with respect to any such judgment or order that is subject to the
terms of one or more settlement agreements that provide for the obligations
thereunder to be paid or performed over time, such judgment or order shall not
be deemed hereunder to be undischarged unless and until such Person shall have
failed to pay any amounts due and owing thereunder (payment of which shall not
have been stayed) for a period of 30 consecutive days after the respective final
due dates for the payment of such amounts;

 
81
 

 



--------------------------------------------------------------------------------




then, and in any such event, the Administrative Agent may (or, at the direction
of the Majority Group Agents shall) by notice to the Borrower (x) declare the
Termination Date to have occurred (in which case the Termination Date shall be
deemed to have occurred) and (y) declare the Aggregate Capital and all other
Borrower Obligations to be immediately due and payable (in which case the
Aggregate Capital and all other Borrower Obligations shall be immediately due
and payable); provided that, automatically upon the occurrence of any event
(without any requirement for the giving of notice) described in subsection (e)
of this Section 10.01 with respect to the Borrower, the Termination Date shall
occur and the Aggregate Capital and all other Borrower Obligations shall be
immediately due and payable. Upon any such declaration or designation or upon
such automatic termination, the Administrative Agent and the other Secured
Parties shall have, in addition to the rights and remedies which they may have
under this Agreement and the other Transaction Documents, all other rights and
remedies provided after default under the UCC and under other Applicable Law,
which rights and remedies shall be cumulative. Any proceeds from liquidation of
the Collateral shall be applied in the order of priority set forth in
Section 4.01.

ARTICLE XI

THE ADMINISTRATIVE AGENT


SECTION 11.01.     Authorization and Action. Each Credit Party hereby appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. The Administrative Agent shall not have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against the Administrative Agent. The Administrative Agent
does not assume, nor shall it be deemed to have assumed, any obligation to, or
relationship of trust or agency with, the Borrower or any Affiliate thereof or
any Credit Party except for any obligations expressly set forth herein.
Notwithstanding any provision of this Agreement or any other Transaction
Document, in no event shall the Administrative Agent ever be required to take
any action which exposes the Administrative Agent to personal liability or which
is contrary to any provision of any Transaction Document or Applicable Law.
SECTION 11.02.     Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them as
Administrative Agent under or in connection with this Agreement (including,
without limitation, the Administrative Agent’s servicing, administering or
collecting Pool Receivables in the event it replaces the Servicer in such
capacity pursuant to Section 9.01), in the absence of its or their own gross
negligence or willful misconduct. Without limiting the generality of the
foregoing, the Administrative Agent: (a) may consult with legal counsel
(including counsel for any Credit Party or the Servicer), independent certified
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts; (b) makes no warranty or
representation to any Credit Party (whether written or oral) and shall not be
responsible to any Credit Party for any statements, warranties or
representations (whether written or oral) made by any other party in or in
connection with this Agreement; (c) shall not have any duty to ascertain or

 
82
 

 



--------------------------------------------------------------------------------




to inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of any Credit Party or to inspect the
property (including the books and records) of any Credit Party; (d) shall not be
responsible to any Credit Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; and (e) shall be entitled to
rely, and shall be fully protected in so relying, upon any notice (including
notice by telephone), consent, certificate or other instrument or writing (which
may be by facsimile) believed by it to be genuine and signed or sent by the
proper party or parties.
SECTION 11.03.     Administrative Agent and Affiliates. With respect to any
Credit Extension or interests therein owned by any Credit Party that is also the
Administrative Agent, such Credit Party shall have the same rights and powers
under this Agreement as any other Credit Party and may exercise the same as
though it were not the Administrative Agent. The Administrative Agent and any of
its Affiliates may generally engage in any kind of business with the Borrower or
any Affiliate thereof and any Person who may do business with or own securities
of the Borrower or any Affiliate thereof, all as if the Administrative Agent
were not the Administrative Agent hereunder and without any duty to account
therefor to any other Secured Party.
SECTION 11.04.     Indemnification of Administrative Agent. Each Committed
Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower or any Affiliate thereof), ratably according to the
respective Pro Rata Percentage of such Committed Lender, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any other Transaction Document or any action taken or omitted by the
Administrative Agent under this Agreement or any other Transaction Document;
provided that no Committed Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct.
SECTION 11.05.     Delegation of Duties. The Administrative Agent may execute
any of its duties through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.
SECTION 11.06.     Action or Inaction by Administrative Agent. The
Administrative Agent shall in all cases be fully justified in failing or
refusing to take action under any Transaction Document unless it shall first
receive such advice or concurrence of the Group Agents or the Majority Group
Agents, as the case may be, and assurance of its indemnification by the
Committed Lenders, as it deems appropriate. The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Transaction Document in accordance with a request or at
the direction of the Group Agents or the Majority Group Agents, as the case may
be, and such request or direction and any action taken or failure to act
pursuant thereto shall be binding upon all Credit Parties. The Credit Parties
and the Administrative Agent agree that unless any action to be taken by the
Administrative Agent under a Transaction Document (i) specifically

 
83
 

 



--------------------------------------------------------------------------------




requires the advice or concurrence of all Group Agents or (ii) may be taken by
the Administrative Agent alone or without any advice or concurrence of any Group
Agent, then the Administrative Agent may take action based upon the advice or
concurrence of the Majority Group Agents.
SECTION 11.07.     Notice of Events of Default; Action by Administrative Agent.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Unmatured Event of Default or Event of Default unless the
Administrative Agent has received notice from any Credit Party or the Borrower
stating that an Unmatured Event of Default or Event of Default has occurred
hereunder and describing such Unmatured Event of Default or Event of Default. If
the Administrative Agent receives such a notice, it shall promptly give notice
thereof to each Group Agent, whereupon each Group Agent shall promptly give
notice thereof to its respective Conduit Lender(s) and Related Committed
Lender(s). The Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, concerning an Unmatured Event
of Default or Event of Default or any other matter hereunder as the
Administrative Agent deems advisable and in the best interests of the Secured
Parties.
SECTION 11.08.     Non-Reliance on Administrative Agent and Other Parties. Each
Credit Party expressly acknowledges that neither the Administrative Agent nor
any of its directors, officers, agents or employees has made any representations
or warranties to it and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of the Borrower or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by the
Administrative Agent. Each Credit Party represents and warrants to the
Administrative Agent that, independently and without reliance upon the
Administrative Agent or any other Credit Party and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Borrower,
each Originator, the Performance Guarantor or the Servicer and the Pool
Receivables and its own decision to enter into this Agreement and to take, or
omit, action under any Transaction Document. Except for items expressly required
to be delivered under any Transaction Document by the Administrative Agent to
any Credit Party, the Administrative Agent shall not have any duty or
responsibility to provide any Credit Party with any information concerning the
Borrower, any Originator, the Performance Guarantor or the Servicer that comes
into the possession of the Administrative Agent or any of its directors,
officers, agents, employees, attorneys-in-fact or Affiliates.
SECTION 11.09.     Successor Administrative Agent.
(a)    The Administrative Agent may, upon at least thirty (30) days’ notice to
the Borrower, the Servicer and each Group Agent, resign as Administrative Agent.
Except as provided below, such resignation shall not become effective until a
successor Administrative Agent is appointed by the Majority Group Agents as a
successor Administrative Agent and has accepted such appointment. If no
successor Administrative Agent shall have been so appointed by the Majority
Group Agents, within thirty (30) days after the departing Administrative Agent’s
giving of notice of resignation, the departing Administrative Agent may, on
behalf of the Secured Parties, appoint a successor Administrative Agent as
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Majority Group Agents within sixty (60) days after the

 
84
 

 



--------------------------------------------------------------------------------




departing Administrative Agent’s giving of notice of resignation, the departing
Administrative Agent may, on behalf of the Secured Parties, petition a court of
competent jurisdiction to appoint a successor Administrative Agent.
(b)    Upon such acceptance of its appointment as Administrative Agent hereunder
by a successor Administrative Agent, such successor Administrative Agent shall
succeed to and become vested with all the rights and duties of the resigning
Administrative Agent, and the resigning Administrative Agent shall be discharged
from its duties and obligations under the Transaction Documents. After any
resigning Administrative Agent’s resignation hereunder, the provisions of this
Article XI and Article XIII shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Administrative Agent.
SECTION 11.10.     Structuring Agent. Each of the parties hereto hereby
acknowledges and agrees that the Structuring Agent shall not have any right,
power, obligation, liability, responsibility or duty under this Agreement. Each
Credit Party acknowledges that it has not relied, and will not rely, on the
Structuring Agent in deciding to enter into this Agreement and to take, or omit,
action under any Transaction Document.

ARTICLE XII

THE GROUP AGENTS


SECTION 12.01.     Authorization and Action. Each Credit Party that belongs to a
Group hereby appoints and authorizes the Group Agent for such Group to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to such Group Agent by the terms hereof, together with such
powers as are reasonably incidental thereto. No Group Agent shall have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against any Group Agent. No Group Agent assumes, nor shall
it be deemed to have assumed, any obligation to, or relationship of trust or
agency with the Borrower or any Affiliate thereof, any Lender except for any
obligations expressly set forth herein. Notwithstanding any provision of this
Agreement or any other Transaction Document, in no event shall any Group Agent
ever be required to take any action which exposes such Group Agent to personal
liability or which is contrary to any provision of any Transaction Document or
Applicable Law.


SECTION 12.02.     Group Agent’s Reliance, Etc. No Group Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them as a Group Agent under or in connection with
this Agreement or any other Transaction Documents in the absence of its or their
own gross negligence or willful misconduct. Without limiting the generality of
the foregoing, a Group Agent: (a) may consult with legal counsel (including
counsel for the Administrative Agent, the Borrower or the Servicer), independent
certified public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (b) makes no
warranty or representation to any Credit Party (whether written or oral) and
shall not be responsible to any Credit Party for any statements, warranties or
representations (whether written

 
85
 

 



--------------------------------------------------------------------------------




or oral) made by any other party in or in connection with this Agreement or any
other Transaction Document; (c) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Transaction Document on the part of
the Borrower or any Affiliate thereof or any other Person or to inspect the
property (including the books and records) of the Borrower or any Affiliate
thereof; (d) shall not be responsible to any Credit Party for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, any other Transaction Documents or any other instrument or document
furnished pursuant hereto; and (e) shall be entitled to rely, and shall be fully
protected in so relying, upon any notice (including notice by telephone),
consent, certificate or other instrument or writing (which may be by facsimile)
believed by it to be genuine and signed or sent by the proper party or parties.
SECTION 12.03.     Group Agent and Affiliates. With respect to any Credit
Extension or interests therein owned by any Credit Party that is also a Group
Agent, such Credit Party shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not a
Group Agent. A Group Agent and any of its Affiliates may generally engage in any
kind of business with the Borrower or any Affiliate thereof and any Person who
may do business with or own securities of the Borrower or any Affiliate thereof
or any of their respective Affiliates, all as if such Group Agent were not a
Group Agent hereunder and without any duty to account therefor to any other
Secured Party.
SECTION 12.04.     Indemnification of Group Agents. Each Committed Lender in any
Group agrees to indemnify the Group Agent for such Group (to the extent not
reimbursed by the Borrower or any Affiliate thereof), ratably according to the
proportion of the Pro Rata Percentage of such Committed Lender to the aggregate
Pro Rata Percentages of all Committed Lenders in such Group, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against such Group
Agent in any way relating to or arising out of this Agreement or any other
Transaction Document or any action taken or omitted by such Group Agent under
this Agreement or any other Transaction Document; provided that no Committed
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Group Agent’s gross negligence or willful misconduct.
SECTION 12.05.     Delegation of Duties. Each Group Agent may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. No Group Agent shall
be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
SECTION 12.06.     Notice of Events of Default. No Group Agent shall be deemed
to have knowledge or notice of the occurrence of any Unmatured Event of Default
or Event of Default unless such Group Agent has received notice from the
Administrative Agent, any other Group Agent, any other Credit Party, the
Servicer or the Borrower stating that an Unmatured Event of Default or Event of
Default has occurred hereunder and describing such Unmatured Event of Default or
Event of Default. If a Group Agent receives such a notice, it shall promptly
give notice thereof to the

 
86
 

 



--------------------------------------------------------------------------------




Credit Parties in its Group and to the Administrative Agent (but only if such
notice received by such Group Agent was not sent by the Administrative Agent). A
Group Agent may take such action concerning an Unmatured Event of Default or
Event of Default as may be directed by Committed Lenders in its Group
representing a majority of the Commitments in such Group (subject to the other
provisions of this Article XII), but until such Group Agent receives such
directions, such Group Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, as such Group Agent deems advisable
and in the best interests of the Conduit Lenders and Committed Lenders in its
Group.
SECTION 12.07.     Non-Reliance on Group Agent and Other Parties. Each Credit
Party expressly acknowledges that neither the Group Agent for its Group nor any
of such Group Agent’s directors, officers, agents or employees has made any
representations or warranties to it and that no act by such Group Agent
hereafter taken, including any review of the affairs of the Borrower or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by such Group Agent. Each Credit Party represents and warrants to the Group
Agent for its Group that, independently and without reliance upon such Group
Agent, any other Group Agent, the Administrative Agent or any other Credit Party
and based on such documents and information as it has deemed appropriate, it has
made and will continue to make its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Borrower or any Affiliate thereof and the Receivables
and its own decision to enter into this Agreement and to take, or omit, action
under any Transaction Document. Except for items expressly required to be
delivered under any Transaction Document by a Group Agent to any Credit Party in
its Group, no Group Agent shall have any duty or responsibility to provide any
Credit Party in its Group with any information concerning the Borrower or any
Affiliate thereof that comes into the possession of such Group Agent or any of
its directors, officers, agents, employees, attorneys-in-fact or Affiliates.
SECTION 12.08.     Successor Group Agent. Any Group Agent may, upon at least
thirty (30) days’ notice to the Administrative Agent, the Borrower, the Servicer
and the Credit Parties in its Group, resign as Group Agent for its Group. Such
resignation shall not become effective until a successor Group Agent is
appointed by the Lender(s) in such Group. Upon such acceptance of its
appointment as Group Agent for such Group hereunder by a successor Group Agent,
such successor Group Agent shall succeed to and become vested with all the
rights and duties of the resigning Group Agent, and the resigning Group Agent
shall be discharged from its duties and obligations under the Transaction
Documents. After any resigning Group Agent’s resignation hereunder, the
provisions of this Article XII and Article XIII shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was a Group Agent.
SECTION 12.09.     Reliance on Group Agent. Unless otherwise advised in writing
by a Group Agent or by any Credit Party in such Group Agent’s Group, each party
to this Agreement may assume that (i) such Group Agent is acting for the benefit
and on behalf of each of the Credit Parties in its Group, as well as for the
benefit of each assignee or other transferee from any such Person and (ii) each
action taken by such Group Agent has been duly authorized and approved by all
necessary action on the part of the Credit Parties in its Group.

 
87
 

 



--------------------------------------------------------------------------------




ARTICLE XIII


INDEMNIFICATION


SECTION 13.01.     Indemnities by the Borrower.


(a)    Without limiting any other rights that the Administrative Agent, the
Credit Parties, the Affected Persons and their respective assigns, officers,
directors, agents and employees (each, a “Borrower Indemnified Party”) may have
hereunder or under Applicable Law, the Borrower hereby agrees to indemnify each
Borrower Indemnified Party from and against any and all claims, losses and
liabilities (including Attorney Costs) (all of the foregoing being collectively
referred to as “Borrower Indemnified Amounts”) arising out of or resulting from
this Agreement or any other Transaction Document or the use of proceeds of the
Credit Extensions or the security interest in respect of any Pool Receivable or
any other Collateral; excluding, however, (a) Borrower Indemnified Amounts to
the extent a final judgment of a court of competent jurisdiction holds that such
Borrower Indemnified Amounts resulted solely from the gross negligence or
willful misconduct by the Borrower Indemnified Party seeking indemnification,
(b) Borrower Indemnified Amounts that result from a claim brought by the
Borrower against a Borrower Indemnified Party for breach of such Borrower
Indemnified Party’s obligations under this Agreement or under any other
Transaction Document, if the Borrower has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction, and (c) Taxes that are covered by Section 5.03. Without limiting
or being limited by the foregoing, the Borrower shall pay on demand (it being
understood that if any portion of such payment obligation is made from
Collections, such payment will be made at the time and in the order of priority
set forth in Section 4.01), to each Borrower Indemnified Party any and all
amounts necessary to indemnify such Borrower Indemnified Party from and against
any and all Borrower Indemnified Amounts relating to or resulting from any of
the following (but excluding amounts described in clauses (a), (b) and (c)
above):


(i)    any Pool Receivable which the Borrower or the Servicer includes as an
Eligible Receivable as part of the Net Receivables Pool Balance but which is not
an Eligible Receivable at such time;
(ii)    any representation, warranty or statement made or deemed to be made by
the Borrower (or any of its respective officers) under or in connection with
this Agreement, any of the other Transaction Documents, any Information Package,
any Weekly Report or any other information or report delivered by or on behalf
of the Borrower pursuant hereto which shall have been untrue or incorrect when
made or deemed made;
(iii)    the failure by the Borrower to comply with any Applicable Law with
respect to any Pool Receivable or the related Contract; or the failure of any
Pool Receivable or the related Contract to conform to any such Applicable Law;
(iv)    the failure to vest in the Administrative Agent a first priority
perfected security interest in all or any portion of the Collateral, in each
case free and clear of any Lien (other than any Lien in favor of the
Administrative Agent);

 
88
 

 



--------------------------------------------------------------------------------




(v)    the failure to have filed, or any delay in filing, financing statements,
financing statement amendments, continuation statements or other similar
instruments or documents under the UCC of any applicable jurisdiction or other
Applicable Laws with respect to any Pool Receivable and the other Collateral and
Collections in respect thereof, whether at the time of any Credit Extension or
at any subsequent time;
(vi)    any dispute, claim or defense (other than discharge in bankruptcy) of an
Obligor to the payment of any Pool Receivable (including, without limitation, a
defense based on such Pool Receivable or the related Contract not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from or relating to
collection activities with respect to such Pool Receivable;
(vii)    any failure of the Borrower to perform any of its duties or obligations
in accordance with the provisions hereof and of each other Transaction Document
related to Pool Receivables or to timely and fully comply with the Credit and
Collection Policy in regard to each Pool Receivable;
(viii)    any products liability, environmental or other claim arising out of or
in connection with any Pool Receivable or other merchandise, goods or services
which are the subject of or related to any Pool Receivable;
(ix)    the commingling of Collections of Pool Receivables at any time with
other funds;
(x)    any investigation, litigation or proceeding (actual or threatened)
related to this Agreement or any other Transaction Document or the use of
proceeds of any Credit Extensions or in respect of any Pool Receivable or other
Collateral or any related Contract;
(xi)    any failure of the Borrower to comply with its covenants, obligations
and agreements contained in this Agreement or any other Transaction Document;
(xii)    any setoff with respect to any Pool Receivable;
(xiii)    any claim brought by any Person other than a Borrower Indemnified
Party arising from any activity by the Borrower or any Affiliate of the Borrower
in servicing, administering or collecting any Pool Receivable;
(xiv)    the failure by the Borrower to pay when due any taxes, including,
without limitation, sales, excise or personal property taxes;
(xv)    any failure of a Lock-Box Bank to comply with the terms of the
applicable Lock-Box Agreement or any amounts payable by the Administrative Agent
to a Lock-Box Bank under any Lock-Box Agreement;
(xvi)    any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Pool Receivable
(including,

 
89
 

 



--------------------------------------------------------------------------------




without limitation, a defense based on such Pool Receivable or the related
Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of goods or the rendering of services related to such
Pool Receivable or the furnishing or failure to furnish any such goods or
services or other similar claim or defense not arising from the financial
inability of any Obligor to pay undisputed indebtedness;
(xvii)    any action taken by the Administrative Agent in accordance with
Applicable Law as attorney-in-fact for the Borrower, any Originator or the
Servicer pursuant to this Agreement or any other Transaction Document;
(xviii)    the use of proceeds of any Credit Extension; or
(xix)    any reduction in Capital as a result of the distribution of Collections
if all or a portion of such distributions shall thereafter be rescinded or
otherwise must be returned for any reason.
(b)    Notwithstanding anything to the contrary in this Agreement, solely for
purposes of the Borrower’s indemnification obligations in clauses (ii), (iii),
(vii) and (xi) of this Article XIII, any representation, warranty or covenant
qualified by the occurrence or non-occurrence of a material adverse effect or
similar concepts of materiality shall be deemed to be not so qualified.
(c)    If for any reason the foregoing indemnification is unavailable to any
Borrower Indemnified Party or insufficient to hold it harmless, then the
Borrower shall contribute to such Borrower Indemnified Party the amount paid or
payable by such Borrower Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect the relative
economic interests of the Borrower and its Affiliates on the one hand and such
Borrower Indemnified Party on the other hand in the matters contemplated by this
Agreement as well as the relative fault of the Borrower and its Affiliates and
such Borrower Indemnified Party with respect to such loss, claim, damage or
liability and any other relevant equitable considerations. The reimbursement,
indemnity and contribution obligations of the Borrower under this Section shall
be in addition to any liability which the Borrower may otherwise have, shall
extend upon the same terms and conditions to each Borrower Indemnified Party,
and shall be binding upon and inure to the benefit of any successors, assigns,
heirs and personal representatives of the Borrower and the Borrower Indemnified
Parties.
(d)    Any indemnification or contribution under this Section shall survive the
termination of this Agreement.
SECTION 13.02.     Indemnification by the Servicer.
(a)    The Servicer hereby agrees to indemnify and hold harmless the Borrower,
the Administrative Agent, the Credit Parties, the Affected Persons and their
respective assigns, officers, directors, agents and employees (each, a “Servicer
Indemnified Party”), from and against any loss, liability, expense, damage or
injury suffered or sustained by reason of any acts, omissions or alleged acts or
omissions arising out of activities of the Servicer pursuant to this Agreement
or

 
90
 

 



--------------------------------------------------------------------------------




any other Transaction Document, including any judgment, award, settlement,
Attorney Costs and other costs or expenses incurred in connection with the
defense of any actual or threatened action, proceeding or claim (all of the
foregoing being collectively referred to as, “Servicer Indemnified Amounts”);
excluding (i) Servicer Indemnified Amounts to the extent a final judgment of a
court of competent jurisdiction holds that such Servicer Indemnified Amounts
resulted solely from the gross negligence or willful misconduct by the Servicer
Indemnified Party seeking indemnification, (ii) Servicer Indemnified Amounts
that result from a claim brought by the Servicer against a Servicer Indemnified
Party for breach of such Servicer Indemnified Party’s obligations under this
Agreement or under any other Transaction Document, if the Servicer has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction, (iii) Taxes that are covered by Section 5.03
and (iv) Servicer Indemnified Amounts to the extent the same includes losses in
respect of Pool Receivables that are uncollectible solely on account of the
insolvency, bankruptcy or lack of creditworthiness of the related Obligor.
(b)    If for any reason the foregoing indemnification is unavailable to any
Servicer Indemnified Party or insufficient to hold it harmless, then the
Servicer shall contribute to the amount paid or payable by such Servicer
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative economic interests of the
Servicer and its Affiliates on the one hand and such Servicer Indemnified Party
on the other hand in the matters contemplated by this Agreement as well as the
relative fault of the Servicer and its Affiliates and such Servicer Indemnified
Party with respect to such loss, claim, damage or liability and any other
relevant equitable considerations. The reimbursement, indemnity and contribution
obligations of the Servicer under this Section shall be in addition to any
liability which the Servicer may otherwise have, shall extend upon the same
terms and conditions to Servicer Indemnified Party, and shall be binding upon
and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Servicer and the Servicer Indemnified Parties.
(c)    Any indemnification or contribution under this Section shall survive the
termination of this Agreement.

ARTICLE XIV

MISCELLANEOUS


SECTION 14.01.     Amendments, Etc.


(a)    No failure on the part of any Credit Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. No amendment or waiver of
any provision of this Agreement or consent to any departure by any of the
Borrower or any Affiliate thereof shall be effective unless in a writing signed
by the Administrative Agent and the Majority Group Agents (and, in the case of
any amendment, also signed by the Borrower), and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that (A) no amendment, waiver or
consent shall, unless in writing and signed by the Servicer, affect the rights

 
91
 

 



--------------------------------------------------------------------------------




or duties of the Servicer under this Agreement; (B) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent and each
Group Agent:


(i)    change (directly or indirectly) the definitions of Borrowing Base
Deficit, Defaulted Receivable, Delinquent Receivable, Eligible Receivable,
Facility Limit, Scheduled Termination Date, Net Receivables Pool Balance or
Total Reserves contained in this Agreement, or increase the then existing
Concentration Percentage for any Obligor or change the calculation of the
Borrowing Base;
(ii)    reduce the amount of Capital or Interest that is payable on account of
any Loan or with respect to any other Credit Extension or delay any scheduled
date for payment thereof, provided that only the consent of the Administrative
Agent and the Majority Group Agents shall be required to waive any obligation to
pay interest at the rate set forth in the last sentence of the definition of “CP
Rate” or in the proviso to the definition of “Bank Rate,” as applicable, during
the continuance of an Event of Default;
(iii)    change any Event of Default;
(iv)    change any of the provisions of this Section 14.01 or the definition of
“Majority Group Agents”; or
(v)    change the order of priority in which Collections are applied pursuant to
Section 4.01.
Notwithstanding the foregoing, (A) no amendment, waiver or consent shall
increase any Committed Lender’s Commitment hereunder without the consent of such
Committed Lender and (B) no amendment, waiver or consent shall reduce any Fees
payable by the Borrower to any member of any Group or delay the dates on which
any such Fees are payable, in either case, without the consent of the Group
Agent for such Group.
SECTION 14.02.     Notices, Etc. All notices and other communications provided
for hereunder shall, unless otherwise stated herein, be in writing (including
facsimile or electronic mail communication) and shall be delivered or sent by
facsimile, electronic mail, or by overnight mail, to the intended party at the
mailing or electronic mail address or facsimile number of such party set forth
under its name on Schedule III hereof or at such other address or facsimile
number as shall be designated by such party in a written notice to the other
parties hereto. All such notices and communications shall be effective (i) if
delivered by overnight mail, when received, and (ii) if transmitted by facsimile
or electronic mail, when sent, receipt confirmed by telephone or electronic
means.
SECTION 14.03.     Assignability; Addition of Lenders.
(a)    Assignment by Conduit Lenders. This Agreement and the rights of each
Conduit Lender hereunder (including each Loan made by it hereunder) shall be
assignable by such Conduit Lender and its successors and permitted assigns (i)
to any Program Support Provider of such Conduit Lender without prior notice to
or consent from the Borrower or any other party, or

 
92
 

 



--------------------------------------------------------------------------------




any other condition or restriction of any kind, (ii) to any other Lender or
Approved Fund with prior notice to the Borrower but without consent from the
Borrower or (iii) with the prior written consent of the Borrower (such consent
not to be unreasonably withheld, conditioned or delayed; provided, however, that
such consent shall not be required if an Event of Default has occurred and is
continuing), to any other Eligible Assignee. Each assignor of a Loan or any
interest therein may, in connection with the assignment or participation,
disclose to the assignee or Participant any information relating to the Borrower
and its Affiliates, including the Receivables, furnished to such assignor by or
on behalf of the Borrower and its Affiliates or by the Administrative Agent;
provided that, prior to any such disclosure, the assignee or Participant agrees
to preserve the confidentiality and limitation on use of any confidential
information relating to the Borrower and its Affiliates received by it from any
of the foregoing entities in a manner consistent with Section 14.06(b).
(b)    Assignment by Committed Lenders. Each Committed Lender may assign to any
Eligible Assignee or to any other Committed Lender all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment and any Loan or interests therein owned by it);
provided, however that
(i)    except for an assignment by a Committed Lender to either an Affiliate of
such Committed Lender or any other Committed Lender, each such assignment shall
require the prior written consent of the Borrower (such consent not to be
unreasonably withheld, conditioned or delayed); provided, however, that such
consent shall not be required if an Event of Default has occurred and is
continuing;
(ii)    each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement;
(iii)    the amount being assigned pursuant to each such assignment (determined
as of the date of the Assignment and Acceptance Agreement with respect to such
assignment) shall in no event be less than the lesser of (x) $5,000,000 and (y)
all of the assigning Committed Lender’s Commitment; and
(iv)    the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance Agreement.
Upon such execution, delivery, acceptance and recording from and after the
effective date specified in such Assignment and Acceptance Agreement, (x) the
assignee thereunder shall be a party to this Agreement, and to the extent that
rights and obligations under this Agreement have been assigned to it pursuant to
such Assignment and Acceptance Agreement, have the rights and obligations of a
Committed Lender hereunder and (y) the assigning Committed Lender shall, to the
extent that rights and obligations have been assigned by it pursuant to such
Assignment and Acceptance Agreement, relinquish such rights and be released from
such obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all or the remaining portion of an assigning
Committed Lender’s rights and obligations under this Agreement, such Committed
Lender shall cease to be a party hereto).

 
93
 

 



--------------------------------------------------------------------------------




(c)    Register. The Administrative Agent shall, acting solely for this purpose
as an agent of the Borrower, maintain at its address referred to on Schedule III
of this Agreement (or such other address of the Administrative Agent notified by
the Administrative Agent to the other parties hereto) a copy of each Assignment
and Acceptance Agreement delivered to and accepted by it and a register for the
recordation of the names and addresses of the Committed Lenders and the Conduit
Lenders, the Commitment of each Committed Lender and the aggregate outstanding
Capital (and stated interest) of the Loans of each Conduit Lender and Committed
Lender from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Servicer, the Administrative Agent, the Group Agents, and the
other Credit Parties may treat each Person whose name is recorded in the
Register as a Committed Lender or Conduit Lender, as the case may be, under this
Agreement for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower, the Servicer, any Group Agent, any Conduit
Lender or any Committed Lender at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Procedure. Upon its receipt of an Assignment and Acceptance Agreement
executed and delivered by an assigning Committed Lender and an Eligible Assignee
or assignee Committed Lender, the Administrative Agent shall, if such Assignment
and Acceptance Agreement has been duly completed, (i) accept such Assignment and
Acceptance Agreement, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower and the Servicer.
(e)    Participations. Each Committed Lender may sell participations to one or
more Eligible Assignees (each, a “Participant”) in or to all or a portion of its
rights and/or obligations under this Agreement (including, without limitation,
all or a portion of its Commitment and the interests in the Loans owned by it);
provided, however, that
(i)    such Committed Lender’s obligations under this Agreement (including,
without limitation, its Commitment to the Borrower hereunder) shall remain
unchanged, and
(ii)    such Committed Lender shall remain solely responsible to the other
parties to this Agreement for the performance of such obligations.
The Administrative Agent, the Group Agents, the Conduit Lenders, the other
Committed Lenders, the Borrower and the Servicer shall have the right to
continue to deal solely and directly with such Committed Lender in connection
with such Committed Lender’s rights and obligations under this Agreement. The
Borrower agrees that each Participant shall be entitled to the benefits of
Section 5.01 and Section 5.03 (subject to the requirements and limitations
therein, including the requirements under Section 5.03(f) (it being understood
that the documentation required under Section 5.03(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 14.03(a) or Section
14.03(b); provided that such Participant (A) agrees to be subject to the
provisions of Section 14.03(k) and Section 14.03(l) as if it were an assignee
pursuant to Section 14.03(a) or Section 14.03(b); and (B) shall not be entitled
to receive any greater payment under Section 5.01 and Section 5.03, with respect
to any participation, than its participating Lender would have been entitled to
receive, except

 
94
 

 



--------------------------------------------------------------------------------




to the extent such entitlement to receive a greater payment results from a
Change in Law that occurs after the Participant acquired the applicable
participation.
(f)    Participant Register. Each Committed Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Committed Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any this Agreement) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such
Committed Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(g)    Assignments by Agents. This Agreement and the rights and obligations of
the Administrative Agent and each Group Agent herein shall be assignable by the
Administrative Agent or such Group Agent, as the case may be, and its successors
and assigns; provided that in the case of an assignment to a Person that is not
an Affiliate of the Administrative Agent or such Group Agent, so long as no
Event of Default has occurred and is continuing, such assignment shall require
the Borrower’s consent (not to be unreasonably withheld, conditioned or
delayed).
(h)    Assignments by the Borrower or the Servicer. Neither the Borrower nor,
except as provided in Section 9.01, the Servicer may assign any of its
respective rights or obligations hereunder or any interest herein without the
prior written consent of the Administrative Agent and each Group Agent (such
consent to be provided or withheld in the sole discretion of such Person).
(i)    Addition of Lenders or Groups. The Borrower may, with written notice to
the Administrative Agent and each Group Agent, add additional Persons as Lenders
(by creating a new Group) or cause an existing Lender to increase its
Commitment; pursuant to Section 2.02(g). Each new Lender (or Group) shall become
a party hereto, by executing and delivering to the Administrative Agent and the
Borrower, an assumption agreement (each, an “Assumption Agreement”) in the form
of Exhibit C hereto (which Assumption Agreement shall, in the case of any new
Lender, be executed by each Person in such new Lender’s Group).
(j)    Pledge to a Federal Reserve Bank. Notwithstanding anything to the
contrary set forth herein, (i) any Lender, Program Support Provider or any of
their respective Affiliates may at any time pledge or grant a security interest
in all or any portion of its interest in, to and under this Agreement
(including, without limitation, rights to payment of Capital and Interest) and
any other Transaction Document to secure its obligations to a Federal Reserve
Bank, without notice to or the consent of the Borrower, the Servicer, any
Affiliate thereof or any Credit Party; provided, however, that that no such
pledge shall relieve such assignor of its obligations under this Agreement.

 
95
 

 



--------------------------------------------------------------------------------




(k)    Replacement of Lenders. If the Borrower receives a claim for compensation
under Section 5.01 or Section 5.03 of this Agreement from any Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender, its
related Group Agent and the Administrative Agent, require such Lender, its
related Group Agent and any other Lender in such Lender’s Group to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by this Agreement), all of their respective
interests, rights (other than their existing rights to payment under Sections
5.01 and 5.03 of this Agreement) and obligations under this Agreement and the
other Transaction Documents, to an assignee that shall assume such obligations
(which assignee may be a member of an existing Group, if such Person accepts
such assignment); provided, however, that the Borrower shall be permitted to
require the assignment by (i) the Group of which the Administrative Agent is a
member, or (ii) any Lender that is administered by the Administrative Agent or
an Affiliate thereof only if, in either case, the Administrative Agent is also
replaced contemporaneously, pursuant to documents reasonably satisfactory to the
Administrative Agent; provided, further, that (i) the assignee financial
institution shall purchase, at par, all Capital, Interest and other amounts
owing to such assigning Lender and Group Agent (other than any amounts owing
under Sections 5.01 and 5.03 of this Agreement for which payment is then sought)
on or prior to the date of assignment, (ii) if the replacement financial
institution is not already a member of an existing Group, the Borrower shall
have received the written consent of the Administrative Agent (which consent
shall not be unreasonably withheld, conditioned or delayed) to such assignment,
(iii) until such time as such assignment shall be consummated, the Borrower
shall pay all additional amounts required under Sections 5.01 and 5.03, subject
to the terms of this Agreement, (iv) such assignment shall not conflict with
Applicable Law, (v) any such assignment shall not be deemed to be a waiver of
any right that the Borrower, the Administrative Agent, any Group Agent or any
other Lender shall have against the assignor Lender or any member of its Group
and (vi) any such assignment by a Related Committed Lender shall be to a
financial institution with short-term unsecured debt ratings of at least “A-1”
by S&P and “P-1” by Moody’s. No Lender or Group may be required to make an
assignment pursuant to this Section 14.03(k) (i) at any time when there is only
one Group or (ii) if the condition that gave rise to the Borrower’s right to
require such assignment ceases to apply.
(l)    Mitigation Obligations. If any Affected Person requests compensation
under Section 5.01, or if the Borrower is required to pay any additional amount
to any Affected Person or any Governmental Authority for the account of any
Affected Person pursuant to Section 5.03, then such Affected Person shall (at
the request of the Borrower) use reasonable efforts to designate a different
office for funding its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Affected Person, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 5.01 or 5.03, as the case may be, in
the future and (ii) would not subject such Affected Person to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Affected
Person. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Affected Person in connection with any such designation or
assignment.

 
96
 

 



--------------------------------------------------------------------------------




SECTION 14.04.     Costs and Expenses. In addition to the rights of
indemnification granted under Section 13.01 hereof, the Borrower agrees to pay
on demand all reasonable and documented out-of-pocket costs and expenses in
connection with the preparation, negotiation, execution, delivery and
administration of this Agreement, any Program Support Agreement (or any
supplement or amendment thereof) related to this Agreement and the other
Transaction Documents (together with all amendments, restatements, supplements,
consents and waivers, if any, from time to time hereto and thereto), including,
without limitation, (i) the reasonable Attorney Costs for the Administrative
Agent and the other Credit Parties and any of their respective Affiliates with
respect thereto and with respect to advising the Administrative Agent and the
other Credit Parties and their respective Affiliates as to their rights and
remedies under this Agreement and the other Transaction Documents and (ii)
reasonable and documented accountants’, auditors’ and consultants’ fees and
out-of-pocket expenses for the Administrative Agent and the other Credit Parties
and any of their respective Affiliates and the fees and charges of any
nationally recognized statistical rating agency incurred in connection with the
administration and maintenance of this Agreement or advising the Administrative
Agent or any other Credit Party as to their rights and remedies under this
Agreement or as to any actual or reasonably claimed breach of this Agreement or
any other Transaction Document. In addition, the Borrower agrees to pay on
demand all reasonable and documented out-of-pocket costs and expenses (including
reasonable Attorney Costs), of the Administrative Agent and the other Credit
Parties and their respective Affiliates, incurred in connection with the
enforcement of any of their respective rights or remedies under the provisions
of this Agreement and the other Transaction Documents.
SECTION 14.05.     No Proceedings; Limitation on Payments.
(a)    Each of the Borrower, the Administrative Agent, the Servicer, each Group
Agent, each Lender and each assignee of a Loan or any interest agrees that it
will not institute against any Conduit Lender any Insolvency Proceeding so long
as any Notes or other senior indebtedness issued by such Conduit Lender shall be
outstanding or there shall not have elapsed one year plus one day since the last
day on which any such Notes or other senior indebtedness shall have been
outstanding.
(b)    Each of the Servicer, each Group Agent, each Lender and each assignee of
a Loan or any interest therein, hereby covenants and agrees that it will not
institute against, or join any other Person in instituting against, the Borrower
any Insolvency Proceeding until one year and one day after the Final Payout
Date; provided, that the Administrative Agent may take any such action in its
sole discretion following the occurrence of an Event of Default.
(c)    Notwithstanding any provisions contained in this Agreement to the
contrary, a Conduit Lender shall not, and shall be under no obligation to, pay
any amount, if any, payable by it pursuant to this Agreement or any other
Transaction Document unless (i) such Conduit Lender has received funds which may
be used to make such payment and which funds are not required to repay such
Conduit Lender’s Notes when due and (ii) after giving effect to such payment,
either (x) such Conduit Lender could issue Notes to refinance all of its
outstanding Notes (assuming such outstanding Notes matured at such time) in
accordance with the program documents governing such Conduit Lender’s
securitization program or (y) all of such Conduit Lender’s Notes are paid in
full.

 
97
 

 



--------------------------------------------------------------------------------




Any amount which any Conduit Lender does not pay pursuant to the operation of
the preceding sentence shall not constitute a claim (as defined in Section 101
of the Bankruptcy Code) against or company obligation of such Conduit Lender for
any such insufficiency unless and until such Conduit Lender satisfies the
provisions of clauses (i) and (ii) above. The provisions of this Section 14.05
shall survive any termination of this Agreement.
SECTION 14.06.     Confidentiality.
(a)Each of the Borrower and the Servicer covenants and agrees to hold in
confidence, and not disclose to any Person, the terms of this Agreement
(including any fees payable in connection with this Agreement or any other
Transaction Document or the identity of the Administrative Agent or any other
Credit Party), except as the Administrative Agent and each Group Agent may have
consented to in writing prior to any proposed disclosure; provided, however,
that it may disclose such information (i) to its Advisors and Representatives,
(ii) to the extent such information has become available to the public other
than as a result of a disclosure by or through the Borrower, the Servicer or
their Advisors and Representatives or (iii) to the extent it should be (A)
required by Applicable Law, or in connection with any legal or regulatory
proceeding or requirements or (B) requested by any Governmental Authority to
disclose such information; provided, that, in the case of clause (iii) above,
the Borrower and the Servicer will use reasonable efforts to maintain
confidentiality and will (unless otherwise prohibited by Applicable Law) notify
the Administrative Agent and the affected Credit Party of its intention to make
any such disclosure prior to making such disclosure. Notwithstanding anything to
the contrary in this Agreement, the Administrative Agent and each Group Agent
hereby consents to the disclosure of the transactions contemplated by this
Agreement and the filing of the Transaction Documents (other than the Fee
Letter) with the SEC pursuant to the terms of the Exchange Act (as determined in
the reasonable judgment of NuStar and its counsel). Each of the Borrower and the
Servicer agrees to be responsible for any breach of this Section by its
Representatives and Advisors and agrees that its Representatives and Advisors
will be advised by it of the confidential nature of such information and shall
agree to comply with this Section. Notwithstanding the foregoing, it is
expressly agreed that each of the Borrower, the Servicer and their respective
Affiliates may publish a press release or otherwise publicly announce the
existence and principal amount of the Commitments under this Agreement and the
transactions contemplated hereby; provided that the Administrative Agent shall
be provided a reasonable opportunity to review such press release or other
public announcement prior to its release and provide comment thereon; and
provided, further, that no such press release shall name or otherwise identify
the Administrative Agent, any other Credit Party or any of their respective
Affiliates without such Person’s prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed). Notwithstanding the foregoing,
the Borrower consents to the publication by the Administrative Agent or any
other Credit Party of a tombstone or similar advertising material relating to
the financing transactions contemplated by this Agreement.


(b)Each of the Administrative Agent and each other Credit Party, severally and
with respect to itself only, agrees to hold in confidence, and not disclose to
any Person or use for any reason other than for the purpose of evaluating its
participation as a Credit Party, any confidential or proprietary information
concerning the Borrower, the Servicer and their respective Affiliates and their
businesses or the terms of this Agreement (including any fees payable in
connection with this

 
98
 

 



--------------------------------------------------------------------------------




Agreement or the other Transaction Documents), except as the Borrower or the
Servicer may have consented to in writing prior to any proposed disclosure;
provided, however, that it may disclose such information (i) to its Advisors and
Representatives and to any related Program Support Provider, (ii) to its
assignees and Participants and potential assignees and Participants and their
respective counsel if they agree in writing to hold it confidential and not to
use such information for any reason other than evaluating its participation as a
Credit Party, (iii) to the extent such information has become available to the
public other than as a result of a disclosure by or through it or its
Representatives or Advisors or any related Program Support Provider, (iv) to any
nationally recognized statistical rating organization in connection with
obtaining or maintaining the rating of any Conduit Lender’s Notes or as
contemplated by 17 CFR 240.17g-5(a)(3), (v) at the request of a bank examiner or
other regulatory authority or in connection with an examination of any of the
Administrative Agent, any Group Agent or any Lender or their respective
Affiliates or Program Support Providers or (vi) to the extent it should be (A)
required by Applicable Law, or in connection with any legal or regulatory
proceeding or (B) requested by any Governmental Authority to disclose such
information; provided, that, in the case of clause (vi) above, the
Administrative Agent, each Group Agent and each Lender will use reasonable
efforts to maintain confidentiality and will (unless otherwise prohibited by
Applicable Law) notify the Borrower and the Servicer of its making any such
disclosure as promptly as reasonably practicable prior to its disclosure. Each
of the Administrative Agent, each Group Agent and each Lender, severally and
with respect to itself only, agrees to be responsible for any breach of this
Section by its Representatives, Advisors and Program Support Providers and
agrees that its Representatives, Advisors and Program Support Providers will be
advised by it of the confidential nature of such information and shall agree to
comply with this Section.


(c)As used in this Section, (i) “Advisors” means, with respect to any Person,
such Person’s accountants, attorneys and other confidential advisors and (ii)
“Representatives” means, with respect to any Person, such Person’s Affiliates,
Subsidiaries, directors, managers, officers, employees, members, investors,
financing sources, insurers, professional advisors, representatives and agents;
provided that such Person shall not be deemed to Representatives of a Person
unless (and solely to the extent that) confidential information is furnished to
such Person.


(d)Notwithstanding the foregoing, to the extent not inconsistent with applicable
securities laws, each party hereto (and each of its employees, representatives
or other agents) may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure (as defined in Section 1.6011-4 of the
Treasury Regulations) of the transactions contemplated by the Transaction
Documents and all materials of any kind (including opinions or other tax
analyses) that are provided to such Person relating to such tax treatment and
tax structure.


SECTION 14.07.     GOVERNING LAW. THIS AGREEMENT, INCLUDING THE RIGHTS AND
DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE
PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF
ADMINISTRATIVE

 
99
 

 



--------------------------------------------------------------------------------




AGENT OR ANY LENDER IN THE COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF NEW YORK).
SECTION 14.08.     Execution in Counterparts. This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which when taken together shall constitute one and the
same agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.
SECTION 14.09.     Integration; Binding Effect; Survival of Termination. This
Agreement and the other Transaction Documents contain the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall remain
in full force and effect until the Final Payout Date; provided, however, that
the provisions of Sections 5.01, 5.02, 5.03, 11.04, 11.06, 12.04, 13.01, 13.02,
14.04, 14.05, 14.06, 14.09, 14.11 and 14.13 shall survive any termination of
this Agreement.
SECTION 14.10.     CONSENT TO JURISDICTION. (a) EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR
FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND EACH PARTY HERETO HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED
BY LAW, IN SUCH FEDERAL COURT. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE, TO
THE FULLEST EXTENT THEY MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.
(b)    EACH OF THE BORROWER AND THE SERVICER CONSENTS TO THE SERVICE OF ANY AND
ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH
PROCESS TO IT AT ITS ADDRESS SPECIFIED IN SECTION 14.02. NOTHING IN THIS SECTION
14.10 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT
PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
SECTION 14.11.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY

 
100
 

 



--------------------------------------------------------------------------------




ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT.
SECTION 14.12.     Ratable Payments. If any Credit Party, whether by setoff or
otherwise, has payment made to it with respect to any Borrower Obligations in a
greater proportion than that received by any other Credit Party entitled to
receive a ratable share of such Borrower Obligations, such Credit Party agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of such Borrower Obligations held by the other Credit Parties so that
after such purchase each Credit Party will hold its ratable proportion of such
Borrower Obligations; provided that if all or any portion of such excess amount
is thereafter recovered from such Credit Party, such purchase shall be rescinded
and the purchase price restored to the extent of such recovery, but without
interest.
SECTION 14.13.     Limitation of Liability.
(a)    No claim may be made by the Borrower or any Affiliate thereof or any
other Person against any Credit Party or their respective Affiliates, members,
directors, officers, employees, incorporators, attorneys or agents for any
special, indirect, consequential or punitive damages in respect of any claim for
breach of contract or any other theory of liability arising out of or related to
the transactions contemplated by this Agreement or any other Transaction
Document, or any act, omission or event occurring in connection herewith or
therewith; and each of the Borrower and the Servicer hereby waives, releases,
and agrees not to sue upon any claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor. None of the
Credit Parties and their respective Affiliates shall have any liability to the
Borrower or any Affiliate thereof or any other Person asserting claims on behalf
of or in right of the Borrower or any Affiliate thereof in connection with or as
a result of this Agreement or any other Transaction Document or the transactions
contemplated hereby or thereby, except to the extent that any losses, claims,
damages, liabilities or expenses incurred by the Borrower or any Affiliate
thereof result from the breach of contract, gross negligence or willful
misconduct of such Credit Party in performing its duties and obligations
hereunder and under the other Transaction Documents to which it is a party.
(b)    The obligations of the Administrative Agent and each of the other Credit
Parties under this Agreement and each of the Transaction Documents are solely
the corporate obligations of such Person. No recourse shall be had for any
obligation or claim arising out of or based upon this Agreement or any other
Transaction Document against any member, director, officer, employee or
incorporator of any such Person.
SECTION 14.14.     Intent of the Parties. The Borrower has structured this
Agreement with the intention that the Loans and the obligations of the Borrower
hereunder will be treated under United States federal, and applicable state,
local and foreign tax law as debt (the “Intended Tax Treatment”). The Borrower,
the Servicer, the Administrative Agent and the other Credit Parties agree to
file no tax return, or take any action, inconsistent with the Intended Tax
Treatment unless required by law. Each assignee and each Participant acquiring
an interest in a Credit Extension, by its acceptance of such assignment or
participation, agrees to comply with the immediately preceding sentence.

 
101
 

 



--------------------------------------------------------------------------------




SECTION 14.15.     USA Patriot Act. Each of the Administrative Agent and each of
the other Credit Parties hereby notifies the Borrower and the Servicer that
pursuant to the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “PATRIOT Act”), the Administrative Agent
and the other Credit Parties may be required to obtain, verify and record
information that identifies the Borrower, the Performance Guarantor and the
Servicer, which information includes the name, address, tax identification
number and other information regarding the Borrower, the Performance Guarantor
and the Servicer that will allow the Administrative Agent and the other Credit
Parties to identify the Borrower and the Servicer in accordance with the PATRIOT
Act. This notice is given in accordance with the requirements of the PATRIOT
Act. Each of the Borrower and the Servicer agrees to provide the Administrative
Agent and each other Credit Parties, from time to time, with all documentation
and other information required by bank regulatory authorities under “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the PATRIOT Act.
SECTION 14.16.     Right of Setoff. Each Credit Party is hereby authorized (in
addition to any other rights it may have), at any time during the continuance of
an Event of Default, to setoff, appropriate and apply (without presentment,
demand, protest or other notice which are hereby expressly waived) any deposits
and any other indebtedness held or owing by such Credit Party (including by any
branches or agencies of such Credit Party) to, or for the account of, the
Borrower or the Servicer against amounts owing by the Borrower or the Servicer
hereunder (even if contingent or unmatured); provided that such Credit Party
shall notify the Borrower or the Servicer, as applicable, promptly following
such setoff.
SECTION 14.17.     Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION 14.18.     Mutual Negotiations. This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same. Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction Document, such
inconsistency or ambiguity shall not be interpreted against any party because of
such party’s involvement in the drafting thereof.
SECTION 14.19.     Captions and Cross References. The various captions
(including the table of contents) in this Agreement are provided solely for
convenience of reference and shall not affect the meaning or interpretation of
any provision of this Agreement. Unless otherwise indicated, references in this
Agreement to any Section, Schedule or Exhibit are to such Section Schedule or
Exhibit to this Agreement, as the case may be, and references in any Section,
subsection, or clause to any subsection, clause or subclause are to such
subsection, clause or subclause of such Section, subsection or clause.
[Signature Pages Follow]

 
102
 

 



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
NUSTAR FINANCE LLC 
 
By: /s/ Thomas R. Shoaf_________________________ 
   Name: Thomas R. Shoaf
Title: Executive Vice President and Chief Financial Officer
 
 
 
 
 




 
NUSTAR ENERGY L.P.,
as the Servicer 

By:  Riverwalk Logistics, L.P., its general partner


   By:  NuStar GP, LLC, its general partner
 
   By: /s/ Thomas R. Shoaf_________________________ 
    Name: Thomas R. Shoaf
Title: Executive Vice President and Chief Financial Officer


 
 
 
 
 
 
 
 


 
S-1
Receivables Financing Agreement




--------------------------------------------------------------------------------






 
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent 

 
By: /s/ Mark Falcione__________________________ 
Name: Mark Falcione
Title: Executive Vice President




 
 
 




 
PNC BANK, NATIONAL ASSOCIATION,
as Group Agent for the PNC Group 

 
By: /s/ Mark Falcione__________________________ 
Name: Mark Falcione
Title: Executive Vice President
 
 
 








 
PNC BANK, NATIONAL ASSOCIATION,
as a Committed Lender 

 
By: /s/ Mark Falcione__________________________ 
Name: Mark Falcione
Title: Executive Vice President


 
S-2
Receivables Financing Agreement




--------------------------------------------------------------------------------






 
MIZUHO BANK, LTD.,
as a Committed Lender  

 
By: /s/ Leon Mo_____________________________ 
Name: Leon Mo
Title: Authorized Signatory
 










WORKING CAPITAL MANAGEMENT
CO., LP,
as a Conduit Lender  

 
By: /s/ Takashi Watanabe ___________________________ 
Name: Takashi Watanabe
Title: Attorney-in-Fact
 










 
MIZUHO BANK, LTD.,
as a Group Agent for the Working Capital
Management Co., LP Group  


By: /s/ Leon Mo_____________________________ 
Name: Leon Mo
Title: Authorized Signatory
 
 

 


 
S-3
Receivables Financing Agreement




--------------------------------------------------------------------------------




EXHIBIT A
Form of Loan Request

[Letterhead of Borrower]


[Date]

[Administrative Agent]
[Group Agents]
Re:    Loan Request
Ladies and Gentlemen:
Reference is hereby made to that certain Receivables Financing Agreement, dated
as of June 15, 2015 among NuStar Finance LLC (the “Borrower”), NuStar Energy
L.P., as Servicer (the “Servicer”), the Lenders party thereto, the Group Agents
party thereto and PNC Bank, National Association, as Administrative Agent (in
such capacity, the “Administrative Agent”) (as amended, supplemented or
otherwise modified from time to time, the “Agreement”). Capitalized terms used
in this Loan Request and not otherwise defined herein shall have the meanings
assigned thereto in the Agreement.
This letter constitutes a Loan Request pursuant to Section 2.02(a) of the
Agreement. The Borrower hereby request a Loan in the amount of [$_______] to be
made on [_____, 20__] (of which $[___] will be funded by the PNC Group, $[___]
will be funded by the [___] Group, and $[___] will be funded by the Mizuho
Group. The proceeds of such Loan should be deposited to [Account number], at
[Name, Address and ABA Number of Bank]. After giving effect to such Loan, the
Aggregate Capital will be [$_______].
The Borrower hereby represents and warrants as of the date hereof, and after
giving effect to such Credit Extension, as follows:
(i)    the representations and warranties of the Borrower and the Servicer
contained in Sections 7.01 and 7.02 of the Agreement are true and correct in all
material respects on and as of the date of such Credit Extension as though made
on and as of such date unless such representations and warranties by their terms
refer to an earlier date, in which case they shall be true and correct in all
material respects on and as of such earlier date;
(ii)    no Event of Default or Unmatured Event of Default has occurred and is
continuing, and no Event of Default or Unmatured Event of Default would result
from such Credit Extension;

 
Exhibit A-1
 

    



--------------------------------------------------------------------------------




(iii)    no Borrowing Base Deficit exists or would exist after giving effect to
such Credit Extension;
(iv)    the Aggregate Capital will not exceed the Facility Limit; and
(v)    the Termination Date has not occurred.

 
Exhibit A-2
 






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this letter by its duly
authorized officer as of the date first above written.
Very truly yours,

NUSTAR FINANCE LLC



By:    
Name:
Title:











 
Exhibit A-3
 






--------------------------------------------------------------------------------




EXHIBIT B
[Form of Assignment and Acceptance Agreement]
Dated as of ___________, 20__
Section 1.
Commitment assigned:
$[_____]
Assignor’s remaining Commitment:
$[_____]
Capital allocable to Commitment assigned:
$[_____]
Assignor’s remaining Capital:
$[_____]
Interest (if any) allocable to Capital assigned:
$[_____]
Interest (if any) allocable to Assignor’s remaining Capital:
$[_____]



Section 2.
Effective Date of this Assignment and Acceptance Agreement: [__________]
Upon execution and delivery of this Assignment and Acceptance Agreement by the
assignee and the assignor and the satisfaction of the other conditions to
assignment specified in Section 14.03(b) of the Agreement (as defined below),
from and after the effective date specified above, the assignee shall become a
party to, and, to the extent of the rights and obligations thereunder being
assigned to it pursuant to this Assignment and Acceptance Agreement, shall have
the rights and obligations of a Committed Lender under that certain Receivables
Financing Agreement, dated as of June 15, 2015 among NuStar Finance LLC, NuStar
Energy L.P., as Servicer, the Lenders party thereto, the Group Agents party
thereto and PNC Bank, National Association, as Administrative Agent (as amended,
supplemented or otherwise modified from time to time, the “Agreement”).
(Signature Pages Follow)

Exhibit B-1



--------------------------------------------------------------------------------




ASSIGNOR:     [_________]
By:                    
Name:
Title
ASSIGNEE:                         [_________]




By:                    
Name:
Title:


[Address]








Accepted as of date first above
written:
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By:    
Name:
Title:


NUSTAR FINANCE LLC,
as Borrower

By:    
Name:
Title:





    Exhibit B-2



--------------------------------------------------------------------------------




EXHIBIT C
[Form of Assumption Agreement]


THIS ASSUMPTION AGREEMENT (this “Agreement”), dated as of [______ __, ____], is
among NuStar Finance LLC (the “Borrower”), [________], as conduit lender (the
“[_____] Conduit Lender”), [________], as the Related Committed Lender (the
“[______] Committed Lender” and together with the Conduit Lender, the “[_____]
Lenders”), and [________], as group agent for the [_____] Lenders (the “[______]
Group Agent” and together with the [_____] Lenders, the “[_______] Group”).
BACKGROUND
The Borrower and various others are parties to a certain Receivables Financing
Agreement, dated as of June 15, 2015 (as amended through the date hereof and as
the same may be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Receivables Financing Agreement”). Capitalized
terms used and not otherwise defined herein have the respective meaning assigned
to such terms in the Receivables Financing Agreement.
NOW, THEREFORE, the parties hereto hereby agree as follows:
SECTION 1.    This letter constitutes an Assumption Agreement pursuant to
Section 14.03(i) of the Receivables Financing Agreement. The Borrower desires
[the [_____] Lenders] [the [______] Committed Lender] to [become a Group]
[increase its existing Commitment] under the Receivables Financing Agreement,
and upon the terms and subject to the conditions set forth in the Receivables
Financing Agreement, the [[________] Lenders] [[__________] Committed Lender]
agree[s] to [become Lenders within a Group thereunder] [increase its Commitment
to the amount set forth as its “Commitment” under the signature of such [______]
Committed Lender hereto].
The Borrower hereby represents and warrants to the [________] Lenders and the
[_________] Group Agent as of the date hereof, as follows:
(i)    the representations and warranties of the Borrower contained in Section
7.01 of the Receivables Financing Agreement are true and correct on and as of
such date as though made on and as of such date;
(ii)    no Event of Default or Unmatured Event of Default has occurred and is
continuing, or would result from the assumption contemplated hereby; and
(iii)    the Termination Date shall not have occurred.
SECTION 2.    Upon execution and delivery of this Agreement by the Borrower and
each member of the [______] Group, satisfaction of the other conditions with
respect to the addition of a Group specified in Section 14.03(i) of the
Receivables Financing Agreement (including the written consent of the
Administrative Agent and the Majority Group Agents) and receipt by the
Administrative Agent of counterparts of this Agreement (whether by facsimile or
otherwise)



Exhibit C-1



--------------------------------------------------------------------------------




executed by each of the parties hereto, [the [_____] Lenders shall become a
party to, and have the rights and obligations of Lenders under, the Receivables
Financing Agreement and the “Commitment” with respect to the Committed Lenders
in such Group as shall be as set forth under the signature of each such
Committed Lender hereto] [the [______] Committed Lender shall increase its
Commitment to the amount set forth as the “Commitment” under the signature of
the [______] Committed Lender hereto].
SECTION 3.    Each party hereto hereby covenants and agrees that it will not
institute against, or join any other Person in instituting against, any Conduit
Lender, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, for one year and one day after the latest maturing commercial paper notes
or other senior indebtedness issued by such Conduit Lender is paid in full. The
covenant contained in this paragraph shall survive any termination of the
Receivables Financing Agreement.
SECTION 4.    THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER
CONFLICTS OF LAW PROVISIONS THEREOF). This Agreement may not be amended or
supplemented except pursuant to a writing signed be each of the parties hereto
and may not be waived except pursuant to a writing signed by the party to be
charged. This Agreement may be executed in counterparts, and by the different
parties on different counterparts, each of which shall constitute an original,
but all together shall constitute one and the same agreement.
(SIGNATURE PAGES FOLLOW)
    

Exhibit C-2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.
[___________], as a Conduit Lender


By:    
Name Printed:    
Title:    
[Address]




[___________], as a Committed Lender

By:    
Name Printed:    
Title:    
[Address]
[Commitment]




[_____________], as Group Agent for [_________]

By:    
Name Printed:    
Title:    
[Address]    

Exhibit C-3



--------------------------------------------------------------------------------




NUSTAR FINANCE LLC,
as Borrower
By:    
Name Printed:    
Title:    











Exhibit C-4



--------------------------------------------------------------------------------




EXHIBIT D
Form of Weekly Report


On file with Administrative Agent and Servicer
 




Exhibit D



--------------------------------------------------------------------------------




EXHIBIT E
Form of Information Package


On file with Administrative Agent and Servicer





Exhibit E



--------------------------------------------------------------------------------




EXHIBIT F
Form of Compliance Certificate




To: PNC Bank, National Association, as Administrative Agent
This Compliance Certificate is furnished pursuant to that certain Receivables
Financing Agreement, dated as of June 15, 2015 among NuStar Finance LLC (the
“Borrower”), NuStar Energy L.P., as initial Servicer (the “Servicer”), the
Lenders party thereto, the Group Agents party thereto and PNC Bank, National
Association, as Administrative Agent (in such capacity, the “Administrative
Agent”) (as amended, supplemented or otherwise modified from time to time, the
“Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to them in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected ________________of the Servicer.
2.    I have reviewed the terms of the Agreement and each of the other
Transaction Documents and I have made, or have caused to be made under my
supervision, a detailed review of the transactions and condition of the Borrower
during the accounting period covered by the attached financial statements.
3.    The examinations described in paragraph 2 above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of Default or an Unmatured Event of Default, as each such term is
defined under the Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate[, except as set forth in paragraph 5 below].
4.    Schedule I attached hereto sets forth financial statements of the Servicer
and its Subsidiaries for the period referenced on such Schedule I.
[5.    Described below are the exceptions, if any, to paragraph 3 above by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which Borrower has taken, is taking, or
proposes to take with respect to each such condition or event:]

Exhibit F-1

--------------------------------------------------------------------------------






The foregoing certifications are made and delivered this ______ day of
___________________, 20___.


[SERVICER]


By:    
Name:    
Title:    











Exhibit F-2

--------------------------------------------------------------------------------




SCHEDULE I TO COMPLIANCE CERTIFICATE


A.    Schedule of Compliance as of     ___________________, 20__ with Section
8.02(a) of the Agreement. Unless otherwise defined herein, the terms used in
this Compliance Certificate have the meanings ascribed thereto in the Agreement.
This schedule relates to the month ended: __________________.
B.    The following financial statements of Servicer and its Subsidiaries for
the period ending on ______________, 20__, are attached hereto:



Exhibit F-3



--------------------------------------------------------------------------------




SCHEDULE I
Commitments


PNC Group
Party
Capacity
Maximum Commitment
PNC
Committed Lender
$67,500,000
PNC
Group Agent
N/A



Working Capital Management Co., LP Group
Party
Capacity
Maximum Commitment
Working Capital Management Co., LP
Conduit Lender
N/A
Mizuho Bank, Ltd.
Committed Lender
$57,500,000
Mizuho Bank, Ltd.
Group Agent
N/A






Schedule I-1



--------------------------------------------------------------------------------




SCHEDULE II
Lock-Boxes, Lock-Box Accounts and Lock-Box Banks


                    
LOCK-BOX BANK
LOCK-BOX ACCOUNT
LOCK-BOX
LOCK-BOX ADDRESS
JPMorgan Chase Bank, N.A.
 
N/A
N/A
JPMorgan Chase Bank, N.A.
 
N/A
N/A
JPMorgan Chase Bank, N.A.
 
 
P.O. Box 974487
Dallas, TX 75397-4487








Schedule II-1



--------------------------------------------------------------------------------




SCHEDULE III
Notice Addresses
(A)
in the case of the Borrower, at the following address:

NuStar Finance LLC
19003 IH-10 West
San Antonio, TX 78257
Attention:     Christopher C. Russell
Telephone:      (210) 918-3507
Facsimile:     (210) 918-5758
Email:     Christopher.Russell@nustarenergy.com




(B)
in the case of the Servicer, at the following address:



NuStar Energy L.P.
19003 IH-10 West
San Antonio, TX 78257
Attention:     Christopher C. Russell
Telephone:      (210) 918-3507
Facsimile:     (210) 918-5758
Email:     Christopher.Russell@nustarenergy.com




(C)    in the case of PNC or the Administrative Agent, at the following address:


PNC Bank, National Association
Three PNC Plaza
225 Fifth Avenue
Pittsburgh, PA 15222-2707
Attention:     Robyn Reeher
Telephone:     (412) 768-3090
Facsimile:     (412) 762-9184
Email:    ABFAdmin@pnc.com




(D)    in the case of Mizuho Bank, Ltd., at the following address:


Mizuho Bank, Ltd.
1251 Avenue of the Americas
New York, NY 10020
Attention: Raffi Dawson
Tel: (212) 282-3526
Fax: (212) 282-4105
Email: raffi.dawson@mizuhocbus.com

Schedule III-1



--------------------------------------------------------------------------------








(E)    in the case of Working Capital Management Co., LP, at the following
address:


Working Capital Management Co., L.P.
1251 Avenue of the Americas
New York, NY 10020
Attention: David Krafchik
Tel: (212) 282-4998
Fax: (212) 282-4105
Email: david.krafchik@mizuhocbus.com




(F)    in the case of any other Person, at the address for such Person specified
in the other Transaction Documents; in each case, or at such other address as
shall be designated by such Person in a written notice to the other parties to
this Agreement.



Schedule III-2

